
	
		II
		112th CONGRESS
		1st Session
		S. 981
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 12, 2011
			Mr. Levin (for himself
			 and Mr. McCain) (by request) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize appropriations for fiscal year
		  2012 for military activities of the Department of Defense and for military
		  construction, to prescribe military personnel strengths for fiscal year 2012,
		  and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 National Defense Authorization Act for
			 Fiscal Year 2012.
		2.Organization of
			 Act into divisions; table of contents
			(a)DivisionsThis
			 Act is organized into two divisions as follows:
				(1)Division
			 ADepartment of Defense Authorizations.
				(2)Division
			 BMilitary Construction Authorizations.
				(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Organization of Act into
				divisions; table of contents.
					DIVISION A—Department of Defense
				authorizations
					TITLE I—Procurement
					Subtitle A—Authorization of
				appropriations
					Sec. 101. Army.
					Sec. 102. Navy and Marine
				Corps.
					Sec. 103. Air Force.
					Sec. 104. Defense-wide
				activities.
					Sec. 105. Joint Improvised Explosive
				Device Defeat Fund.
					Sec. 106. Defense Production Act
				purchases.
					Subtitle B—Army programs
					Sec. 111. Multi-year procurement
				authority for airframes for Army UH–60M/HH–60M helicopters and Navy
				MH–60R/MH–60S helicopters.
					Subtitle C—Navy programs
					Sec. 121. Multiyear procurement
				authority for mission avionics and common cockpits for Navy MH–60R/S
				helicopters.
					Subtitle D—Air Force
				programs
					Sec. 131. Procurement of Light Attack
				Armed Reconnaissance aircraft for training foreign militaries and foreign
				security forces.
					TITLE II—Research, development, test,
				and evaluation
					Sec. 201. Authorization of
				appropriations.
					Sec. 202. Repeal of requirement for
				Technology Transition Initiative.
					Sec. 203. Requirement for contractor
				cost-sharing in pilot program to include technology protection features during
				research and development of certain defense systems.
					TITLE III—Operation and
				maintenance
					Subtitle A—Authorization of
				appropriations
					Sec. 301. Operation and maintenance
				funding.
					Subtitle B—Environmental
				provisions
					Sec. 311. Payment to EPA of
				stipulated penalties in connection with Jackson Park Housing Complex,
				Washington.
					Subtitle C—Other matters
					Sec. 321. Authority to establish
				readiness reserve subaccount in the transportation working-capital
				fund.
					Sec. 322. Clarification of the
				airlift service definitions relative to the Civil Reserve Air
				Fleet.
					Sec. 323. Expansion of use of uniform
				funding authority to permanent change of station and temporary duty lodging
				programs operated through nonappropriated fund instrumentalities.
					TITLE IV—Military personnel
				authorizations
					Subtitle A—Active forces
					Sec. 401. End strengths for active
				forces.
					Subtitle B—Reserve forces
					Sec. 411. End strengths for Selected
				Reserve.
					Sec. 412. End strengths for Reserves
				on active duty in support of the Reserves.
					Sec. 413. End strengths for military
				technicians (dual status).
					Sec. 414. Fiscal year 2012 limitation
				on number of non-dual status technicians.
					Sec. 415. Maximum number of reserve
				personnel authorized to be on active duty for operational support.
					Subtitle C—Authorization of
				appropriations
					Sec. 421. Military
				personnel.
					TITLE V—Military personnel
				authorizations
					Subtitle A—Officer personnel
				policy
					Sec. 501. Modification of eligibility
				for consideration for promotion for certain Reserve officers of the Army
				employed as Army Reserve military technicians.
					Sec. 502. Standardization of grade
				for certain medical and dental branch chief positions.
					Sec. 503. Force management
				enhancements.
					Subtitle B—Reserve component
				management
					Sec. 511. Modification of time in
				which preseparation counseling must be provided for reserve component members
				being demobilized.
					Sec. 512. Clarification of
				applicability of authority for deferral of mandatory separation of military
				technicians (dual status) until age 60.
					Sec. 513. Expansion of authority to
				order Selected Reserve and certain Individual Ready Reserve members to active
				duty other than during war or national emergency.
					Sec. 514. Transformation of the
				military technician program.
					Subtitle C—Education and
				training
					Sec. 521. National Defense University
				outplacement waiver.
					Sec. 522. Revision to definition of
				joint duty assignment to include all instructor assignments for joint training
				and education.
					Sec. 523. Authority to enroll certain
				seriously wounded, ill, or injured former or retired enlisted servicemembers in
				associate degree programs of the Community College of the Air Force in order to
				complete degree program.
					Sec. 524. Consolidation of military
				department authority to issue arms, tentage, and equipment to educational
				institutions not maintaining units of Junior ROTC.
					Sec. 525. Expansion of authority
				relating to Phase II of three-phase approach to Joint Professional Military
				Education.
					Subtitle D—Military justice and legal
				matters
					Sec. 531. Procedures for judicial
				review of certain military personnel decisions.
					Sec. 532. Authority to compel
				production of documentary evidence prior to trial in military justice
				cases.
					Sec. 533. Reform of offenses relating
				to rape, sexual assault, and other sexual misconduct under Uniform Code of
				Military Justice.
					Subtitle E—Other matters
					Sec. 541. Revision to membership of
				Department of Defense Military Family Readiness Council.
					Sec. 542. Inclusion of Northern
				Mariana Islands as a State for purposes of the Uniformed and
				Overseas Citizens Absentee Voting Act.
					Sec. 543. Specification of the period
				for which a request for an absentee ballot from an overseas voter is
				valid.
					Sec. 544. Transfer of
				Troops-to-Teachers program from Department of Education to Department of
				Defense and enhancements to the program.
					Sec. 545. Military grooming and
				appearance standards.
					Sec. 546. Repeal of mandatory
				high-deployment allowance.
					Sec. 547. Three-year extension and
				revision of authorities relating to transition of military dependent students
				among local educational agencies.
					TITLE VI—Compensation and other
				personnel benefits
					Subtitle A—General
				matters
					Sec. 601. One-year extension of
				certain expiring bonus and special pay authorities.
					Sec. 602. Travel for anesthesia
				services for childbirth for command-sponsored dependents of members assigned to
				very remote locations outside the continental United States.
					Sec. 603. Travel and transportation
				allowance for dependent child of member stationed overseas who is attending
				overseas university, college or similar institution.
					Sec. 604. Lodging accommodations for
				members assigned to duty in connection with commissioning or fitting out of a
				ship.
					Sec. 605. Revision to certain
				definitions relating to families of servicemembers for purposes of family and
				medical leave .
					Subtitle B—Consolidation and reform
				of travel and transportation authorities
					Sec. 611. Consolidation and reform of
				travel and transportation authorities of the uniformed services.
					Sec. 612. Transition
				provisions.
					TITLE VII—Health care
				provisions
					Sec. 701. Reserve component mental
				health student stipend.
					Sec. 702. Transition enrollment of
				Uniformed Services Family Health Plan Medicare-eligible retirees to Tricare for
				Life.
					TITLE VIII—Acquisition policy,
				acquisition management, and related matters
					Sec. 801. Revision to law relating to
				disclosures to litigation support contractors.
					Sec. 802. Clarification of Department
				of Defense authority to purchase right-hand drive passenger sedan vehicles and
				increase in cost limitation.
					Sec. 803. Increase in dollar
				thresholds for authorities for acquisition of low-cost interests in land and
				unspecified minor construction projects for anti-terrorism and force protection
				purposes.
					Sec. 804. Repeal of provision of law
				relating to acquisition policy when Department of Defense is obtaining carriage
				by vessel.
					Sec. 805. Investment threshold
				increase for contingency operations.
					Sec. 806. Limited additional
				authority for delegation to make determinations that cooperative research and
				development projects will improve conventional defense
				capabilities.
					Sec. 807. Extension to all contractor
				employees of applicability of the senior executive benchmark compensation
				amount for purposes of allowable cost limitations under government
				contracts.
					Sec. 808. Treatment of critical cost
				growth in major defense acquisition programs when cost growth is primarily due
				to quantity changes.
					Sec. 809. Extension of availability
				of funds in the Defense Acquisition Workforce Development Fund.
					Sec. 810. Authority to designate
				increments or blocks of space vehicles as major subprograms.
					Sec. 811. Special emergency
				procurement authority.
					Sec. 812. Repeal or revision of
				certain acquisition-related provisions enacted in fiscal year 2011 National
				Defense Authorization Act.
					Sec. 813. Access to contractor and
				subcontractor records for contracts with foreign entities in support of
				contingency operations in the United States Central Command area of
				responsibility.
					Sec. 814. Revision to covered
				programs subject to certification pursuant to sections 2366a and 2366b of title
				10, United States Code.
					Sec. 815. Five-year extension of
				Department of Defense Mentor-Protege Pilot Program.
					Sec. 816. Restriction on contracting
				and voiding contracts and subcontracts in support of contingency operations in
				the United States Central Command theater of operations.
					TITLE IX—Department of Defense
				organization and management
					Subtitle A—Intelligence-Related
				matters
					Sec. 901. Appropriations for Defense
				intelligence elements.
					Sec. 902. Authority to credit
				military graduates of the National Defense Intelligence College with completion
				of Joint Professional Military Education Phase I.
					Sec. 903. Broadening of authority for
				exchanges of mapping, charting, and geodetic data to include nongovernmental
				organizations and academic institutions.
					Sec. 904. Facilities for intelligence
				collection or special operations activities abroad.
					Subtitle B—Space
				activities
					Sec. 911. Revisions to policy on
				development and procurement of unmanned systems.
					Sec. 912. Commercial space launch
				cooperation.
					TITLE X—General
				provisions
					Sec. 1001. Repeal of requirement for
				annual joint report from Office of Management and Budget and Congressional
				Budget Office on scoring of outlays in defense budget function.
					Sec. 1002. Revision to conditions on
				status of retired aircraft carrier ex-John F. Kennedy.
					Sec. 1003. Authority to provide
				information for maritime safety of forces and hydrographic support.
					Sec. 1004. Deposit of reimbursed
				funds under reciprocal fire protection agreements.
					Sec. 1005. Repeal of strategic
				airlift aircraft inventory requirement.
					Sec. 1006. Change in name of the
				Industrial College of the Armed Forces to the Dwight D. Eisenhower School for
				National Security and Resource Strategy at the National Defense
				University.
					Sec. 1007. Establishment of the Joint
				Urgent Operational Needs Fund to rapidly meet urgent operational
				needs.
					Sec. 1008. Ratemaking procedures for
				Civil Reserve Air Fleet contracts.
					Sec. 1009. Two-year extension of
				authority to support unified counter-drug and counterterrorism campaign in
				Colombia and of numerical limitation on assignment of United States personnel
				in Colombia.
					Sec. 1010. Two-year extension of
				authority for joint task forces to provide support to law enforcement agencies
				conducting counter–terrorism activities.
					Sec. 1011. Clarification of
				jurisdiction of the United States district courts to hear bid protest disputes
				involving maritime contracts.
					Sec. 1012. Management of Department
				of Defense installations.
					Sec. 1013. Authority for use of
				amounts recovered for damage to Government property.
					Sec. 1014. Treatment under Freedom of
				Information Act of certain Department of Defense critical infrastructure
				information.
					Sec. 1015. Exemption from Freedom of
				Information Act for data files of the Military Flight Operations Quality
				Assurance systems of the military departments.
					Sec. 1016. One-year extension of
				authority to provide additional support for counter-drug activities of certain
				foreign governments.
					Sec. 1017. Extension of authority of
				Department of Defense to provide additional support for counterdrug activities
				of other governmental agencies.
					Sec. 1018. Quadrennial long-term plan
				for the procurement of aircraft for the Navy and the Air Force.
					Sec. 1019. Authorization for
				Department of Defense to carry out personnel recovery reintegration and
				post-isolation support activities.
					Sec. 1020. Pilot program to provide
				incremental support to nongovernmental organizations participating in
				humanitarian and civic assistance activities in the area of operations of
				United States Southern Command.
					TITLE XI—Civilian personnel
				matters
					Sec. 1101. Revisions to beneficiary
				designation provisions for death gratuity payable upon death of a United States
				Government employee.
					Sec. 1102. Placement of National
				Guard non-dual status technicians in the excepted service with all dual status
				National Guard technicians.
					Sec. 1103. Expansion of persons
				eligible for expedited Federal hiring following completion of National Security
				Education Program scholarship.
					Sec. 1104. Authority of Service
				Secretaries to employ up to 10 persons without pay.
					Sec. 1105. Authority for waiver of
				recovery of certain payments previously made under Civilian Employees Voluntary
				Separation Incentive Program.
					Sec. 1106. Extension of eligibility
				to continue Federal employee health benefits for certain former employees of
				the Department of Defense.
					TITLE XII—Matters relating to foreign
				nations
					Sec. 1201. Extension of authority for
				support of special operations to combat terrorism.
					Sec. 1202. One-year extension of
				Commanders’ Emergency Response Program and extension of due date for quarterly
				reports to Congress.
					Sec. 1203. Five-year extension of
				authorization for non-conventional assisted recovery capabilities.
					Sec. 1204. One-year extension of
				authority for reimbursement of certain coalition nations for support provided
				to United States military operations.
					Sec. 1205. Designation of additional
				high income countries prohibited from receiving international
				military education and training grant assistance under chapter 5 of the Foreign
				Assistance Act.
					Sec. 1206. Three-year extension of
				temporary authority to use acquisition and cross-servicing agreements to lend
				military equipment for personnel protection and survivability.
					Sec. 1207. Department of Defense
				participation in programs relating to multilateral exchange of air and surface
				transportation capacity.
					Sec. 1208. One-year extension of
				authority to transfer defense articles and provide defense services to the
				military and security forces of Iraq and Afghanistan.
					Sec. 1209. Authorization of
				appropriations for Afghanistan Security Forces Fund.
					Sec. 1210. Temporary acquisition
				authority with respect to Northern Distribution Network for shipment of
				supplies to Afghanistan.
					Sec. 1211. One-year extension of
				authority to use funds for reintegration activities in Afghanistan.
					Sec. 1212. One-year authority to fund
				operations and activities of Office of Security Cooperation-Iraq.
					Sec. 1213. Expansion of scope of
				humanitarian demining assistance program to include stockpiled conventional
				munitions.
					Sec. 1214. Establishment of a Global
				Security Contingency Fund.
					Sec. 1215. Authority for the Ministry
				of Defense Advisors Program.
					Sec. 1216. Afghanistan Infrastructure
				Fund.
					Sec. 1217. One-year extension of
				authority for Task Force for Business and Stability Operations in
				Afghanistan.
					TITLE XIII—Other
				authorizations
					Subtitle A—Military
				programs
					Sec. 1301. Working capital
				funds.
					Sec. 1302. National Defense Sealift
				Fund.
					Sec. 1303. Joint Urgent Operational
				Needs Fund.
					Sec. 1304. Chemical Agents and
				Munitions Destruction, Defense.
					Sec. 1305. Drug Interdiction and
				Counter-Drug Activities, Defense-Wide.
					Sec. 1306. Defense Inspector
				General.
					Sec. 1307. Defense Health
				Program.
					Subtitle B—Armed forces retirement
				home
					Sec. 1311. Authorization of
				appropriations for armed forces retirement home.
					TITLE XIV—Authorization of additional
				appropriations for overseas contingency operations for fiscal year
				2012
					Sec. 1401. Purpose.
					Sec. 1402. Army
				procurement.
					Sec. 1403. Joint Improvised Explosive
				Device Defeat Fund.
					Sec. 1404. Navy and Marine Corps
				procurement.
					Sec. 1405. Air Force
				procurement.
					Sec. 1406. Joint Urgent Operational
				Needs Fund.
					Sec. 1407. Mine Resistant Ambush
				Protected Vehicle Fund.
					Sec. 1408. Defense-wide activities
				procurement.
					Sec. 1409. Research, development,
				test, and evaluation.
					Sec. 1410. Operation and
				maintenance.
					Sec. 1411. Military
				personnel.
					Sec. 1412. Working Capital
				Funds.
					Sec. 1413. Defense Health
				Program.
					Sec. 1414. Drug Interdiction and
				Counter-Drug Activities, Defense-Wide.
					Sec. 1415. Defense Inspector
				General.
					TITLE XV—Armed forces retirement
				home
					Sec. 1501. Amendment of Armed Forces
				Retirement Home Act of 1991.
					Sec. 1502. Annual validation of
				multiyear accreditation.
					Sec. 1503. Clarification of
				responsibilities and duties of Senior Medical Advisor .
					Sec. 1504. Replacement of local
				boards of trustees for each facility with single Advisory Council.
					Sec. 1505. Administrators, ombudsmen,
				and staff of facilities.
					Sec. 1506. Revision to inspection
				requirements.
					Sec. 1507. Repeal of obsolete
				provisions.
					Sec. 1508. Technical, conforming, and
				clerical amendments.
					TITLE XVI—Reduction in department of
				defense reporting requirements
					Subtitle A—Repeal of existing report
				requirements
					Sec. 1601. Repeal of reporting
				requirements under title 10, United States Code.
					Sec. 1602. Repeal of reporting
				requirements under annual defense authorization Acts.
					Sec. 1603. Repeal of reporting
				requirements under other laws.
					Subtitle B—Modifications to existing
				report requirements
					Sec. 1611. Modification to reporting
				requirements under title 10, United States Code.
					Sec. 1612. Modification to reporting
				requirements under annual defense authorization Acts .
					Sec. 1613. Modification to reporting
				requirements under other laws.
					Subtitle C—Other report-related
				provisions to further efficient management of the department of
				defense
					Sec. 1621. Biennial authority for
				Secretary of Defense to terminate Department of Defense reporting requirements
				determined by the Secretary to be unnecessary or incompatible with efficient
				management of the Department of Defense.
					Sec. 1622. Improved management of
				congressional reporting requirements applicable to Department of
				Defense.
					TITLE XVII—Reduction in department of
				energy-related reporting requirements
					Sec. 1701. Consolidated reporting
				requirements relating to nuclear stockpile stewardship.
					Sec. 1702. Repeal of requirement for
				annual report on the security vulnerabilities of the computers of certain
				national laboratories of the Department of Energy.
					DIVISION B—Military construction
				authorizations
					Sec. 2001. Short title.
					Sec. 2002. Expiration of
				authorizations and amounts required to be specified by law.
					TITLE XXI—Army military
				construction
					Sec. 2101. Authorized Army
				construction and land acquisition projects.
					Sec. 2102. Family
				housing.
					Sec. 2103. Improvements to military
				family housing units.
					Sec. 2104. Authorization of
				appropriations, Army.
					Sec. 2105. Modification of authority
				to carry out certain fiscal year 2009 project.
					Sec. 2106. Modification of authority
				to carry out certain fiscal year 2011 projects.
					Sec. 2107. Additional authority to
				carry out certain fiscal year 2012 project.
					Sec. 2108. Extension of
				authorizations of certain fiscal year 2008 projects.
					Sec. 2109. Extension of
				authorizations of certain fiscal year 2009 projects.
					Sec. 2110. Technical amendments to
				correct certain project specifications.
					TITLE XXII—Navy military
				construction
					Sec. 2201. Authorized Navy
				construction and land acquisition projects.
					Sec. 2202. Family
				housing.
					Sec. 2203. Improvements to military
				family housing units.
					Sec. 2204. Authorization of
				appropriations, Navy.
					Sec. 2205. Extension of authorization
				of certain fiscal year 2008 project.
					Sec. 2206. Extension of
				authorizations of certain fiscal year 2009 projects.
					TITLE XXIII—Air force military
				construction
					Sec. 2301. Authorized Air Force
				construction and land acquisition projects.
					Sec. 2302. Family
				housing.
					Sec. 2303. Improvements to military
				family housing units.
					Sec. 2304. Authorization of
				appropriations, Air Force.
					Sec. 2305. Modification of
				authorization to carry out certain fiscal year 2010 project.
					Sec. 2306. Extension of authorization
				of certain fiscal year 2009 project.
					TITLE XXIV—Defense agencies military
				construction
					Subtitle A—Defense agency
				authorizations
					Sec. 2401. Authorized Defense
				Agencies construction and land acquisition projects.
					Sec. 2402. Energy conservation
				projects.
					Sec. 2403. Authorization of
				appropriations, Defense Agencies.
					Subtitle B—Chemical demilitarization
				authorizations
					Sec. 2411. Authorization of
				appropriations, chemical demilitarization construction,
				defense-wide.
					TITLE XXV—North atlantic treaty
				organization security investment program
					Sec. 2501. Authorized NATO
				construction and land acquisition projects.
					Sec. 2502. Authorization of
				appropriations, NATO.
					TITLE XXVI—Guard and reserve forces
				facilities
					Sec. 2601. Authorized Army National
				Guard construction and land acquisition projects.
					Sec. 2602. Authorized Army Reserve
				construction and land acquisition projects.
					Sec. 2603. Authorized Navy Reserve
				and Marine Corps Reserve construction and land acquisition
				projects.
					Sec. 2604. Authorized Air National
				Guard construction and land acquisition projects.
					Sec. 2605. Authorized Air Force
				Reserve construction and land acquisition projects.
					Sec. 2606. Authorization of
				appropriations, National Guard and Reserve.
					Sec. 2607. Extension of authorization
				of certain fiscal year 2008 project.
					Sec. 2608. Extension of
				authorizations of certain fiscal year 2009 projects.
					TITLE XXVII—Base realignment and
				closure activities
					Sec. 2701. Authorization of
				appropriations for base realignment and closure activities funded through
				Department of Defense Base Closure Account 1990.
					Sec. 2702. Authorized base
				realignment and closure activities funded through Department of Defense Base
				Closure Account 2005.
					Sec. 2703. Authorization of
				appropriations for base realignment and closure activities funded through
				Department of Defense Base Closure Account 2005.
					Sec. 2704. Authority to extend
				deadline for completion of limited number of base closure and realignment
				recommendations.
					TITLE XXVIII—Military construction
				general provisions
					Sec. 2801. Clarification of authority
				to use the Pentagon Reservation Maintenance Revolving Fund for minor
				construction and alteration activities at the Pentagon Reservation.
					Sec. 2802. Increase in dollar
				threshold for certain authorities relating to unspecified minor construction
				projects.
					Sec. 2803. Enhanced authority for use
				of operation and maintenance funds for unspecified minor military construction
				projects in support of Operation Enduring Freedom.
					Sec. 2804. Extension of temporary,
				limited authority to use operation and maintenance funds for construction
				projects outside the United States.
				
			ADepartment of
			 Defense authorizations
			IProcurement
				AAuthorization of
			 appropriations
					101.ArmyFunds are hereby authorized to be
			 appropriated for fiscal year 2012 for procurement for the Army as
			 follows:
						(1)For aircraft,
			 $7,061,381,000.
						(2)For missiles,
			 $1,478,718,000.
						(3)For weapons and
			 tracked combat vehicles, $1,933,512,000.
						(4)For ammunition,
			 $1,992,625,000.
						(5)For other
			 procurement, $9,682,592,000.
						102.Navy and Marine
			 Corps
						(a)NavyFunds
			 are hereby authorized to be appropriated for fiscal year 2012 for procurement
			 for the Navy as follows:
							(1)For aircraft,
			 $18,587,033,000.
							(2)For weapons,
			 including missiles and torpedoes, $3,408,478,000.
							(3)For shipbuilding
			 and conversion, $14,928,921,000.
							(4)For other
			 procurement, $6,285,451,000.
							(b)Marine
			 CorpsFunds are hereby authorized to be appropriated for fiscal
			 year 2012 for procurement for the Marine Corps in the amount of
			 $1,391,602,000.
						(c)Navy and Marine
			 Corps AmmunitionFunds are hereby authorized to be appropriated
			 for fiscal year 2012 for procurement of ammunition for the Navy and Marine
			 Corps in the amount of $719,952,000.
						103.Air
			 Force
						(a)Fiscal year
			 2012Funds are hereby authorized to be appropriated for fiscal
			 year 2012 for procurement for the Air Force as follows:
							(1)For aircraft,
			 $14,082,527,000.
							(2)For ammunition,
			 $539,065,000.
							(3)For missiles,
			 $6,074,017,000.
							(4)For other
			 procurement, $17,602,036,000.
							(b)Advance
			 appropriationsIn addition to the funds authorized to be
			 appropriated for fiscal year 2012 in subsection (a)(3) that are for procurement
			 of Advanced Extremely High Frequency communications satellites and for certain
			 classified programs, funds, in the form of advance appropriations, are hereby
			 authorized to be appropriated for procurement of missiles for the Air Force in
			 the amount of $3,212,495,000 for full funding of procurement of Advanced
			 Extremely High Frequency communications satellites five and six and for certain
			 classified programs, as follows:
							(1)For fiscal year
			 2013, $803,417,000.
							(2)For fiscal year
			 2014, $699,611,000.
							(3)For fiscal year
			 2015, $634,567,000.
							(4)For fiscal year
			 2016, $358,200,000.
							(5)For fiscal year
			 2017, $716,700,000.
							104.Defense-wide
			 activitiesFunds are hereby
			 authorized to be appropriated for fiscal year 2012 for Defense-wide procurement
			 in the amount of $5,365,248,000.
					105.Joint
			 Improvised Explosive Device Defeat FundFunds are hereby authorized to be
			 appropriated for fiscal year 2012 for the Joint Improvised Explosive Device
			 Defeat Fund in the amount of $220,634,000.
					106.Defense
			 Production Act purchasesFunds
			 are hereby authorized to be appropriated for fiscal year 2012 for purchases
			 under the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.) in the
			 amount of $19,964,000.
					BArmy
			 programs
					111.Multi-year
			 procurement authority for airframes for Army UH–60M/HH–60M helicopters and Navy
			 MH–60R/MH–60S helicopters
						(a)Authority for
			 multiyear procurementSubject to section 2306b of title 10,
			 United States Code, the Secretary of the Army may enter into a multiyear
			 contract or contracts, beginning with the fiscal year 2012 program year, for
			 the procurement of airframes for UH–60M/HH–60M helicopters and, acting as the
			 executive agent for the Department of the Navy, for the procurement of
			 airframes for MH–60R/S helicopters.
						(b)Condition for
			 out-Year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2012 is subject
			 to the availability of appropriations for that purpose for such later fiscal
			 year.
						CNavy
			 programs
					121.Multiyear
			 procurement authority for mission avionics and common cockpits for Navy
			 MH–60R/S helicopters
						(a)Authority for
			 multiyear procurementSubject to section 2306b of title 10,
			 United States Code, the Secretary of the Navy may enter into a multiyear
			 contract or contracts, beginning with the fiscal year 2012 program year, for
			 the procurement of mission avionics and common cockpits for MH–60R/S
			 helicopters.
						(b)Condition for
			 out-Year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2012 is subject
			 to the availability of appropriations for that purpose for such later fiscal
			 year.
						DAir Force
			 programs
					131.Procurement of
			 Light Attack Armed Reconnaissance aircraft for training foreign militaries and
			 foreign security forcesThe
			 Secretary of the Air Force may acquire Light Attack Armed Reconnaissance (LAAR)
			 aircraft for Air Force inventory to be used in connection with training foreign
			 military and other security forces.
					IIResearch,
			 development, test, and evaluation
				201.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2012 for the use of the
			 Department of Defense for research, development, test, and evaluation as
			 follows:
					(1)For the Army,
			 $9,683,980,000.
					(2)For the Navy,
			 $17,956,431,000.
					(3)For the Air Force,
			 $27,737,701,000.
					(4)For Defense-wide
			 activities, $19,755,678,000.
					(5)For the Director
			 of Operational Test and Evaluation, $191,292,000.
					202.Repeal of
			 requirement for Technology Transition Initiative
					(a)RepealSection
			 2359a of title 10, United States Code, is repealed.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 139
			 of such title is amended by striking the item relating to section 2359a.
					203.Requirement for
			 contractor cost-sharing in pilot program to include technology protection
			 features during research and development of certain defense
			 systemsSection 243 of the Ike
			 Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4178; 10 U.S.C. 2358 note) is amended—
					(1)by redesignating
			 subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;
			 and
					(2)by inserting after
			 subsection (a) the following new subsection (b):
						
							(b)Cost-SharingAny
				contract for the design or development of a system resulting from activities
				specified under subsection (a) for the purpose of enhancing or enabling the
				exportability of the system either (1) for the development of program
				protection strategies for the system, or (2) for the design and incorporation
				of exportability features into the system shall include a cost-sharing
				provision that requires the contractor to bear at least one half of the cost of
				such
				activities.
							.
					IIIOperation and
			 maintenance
				AAuthorization of
			 appropriations
					301.Operation and
			 maintenance fundingFunds are
			 hereby authorized to be appropriated for fiscal year 2012 for the use of the
			 Armed Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, in amounts
			 as follows:
						(1)For the Army,
			 $34,735,216,000.
						(2)For the Navy,
			 $39,364,688,000.
						(3)For the Marine
			 Corps, $5,960,437,000.
						(4)For the Air Force,
			 $36,195,133,000.
						(5)For Defense-wide
			 activities, $30,940,409,000.
						(6)For the Army
			 Reserve, $3,109,176,000.
						(7)For the Navy
			 Reserve, $1,323,134,000.
						(8)For the Marine
			 Corps Reserve, $271,443,000.
						(9)For the Air Force
			 Reserve, $3,274,359,000.
						(10)For the Army
			 National Guard, $7,041,432,000.
						(11)For the Air
			 National Guard, $6,136,280,000.
						(12)For the United
			 States Court of Appeals for the Armed Forces, $13,861,000.
						(13)For the
			 Department of Defense Acquisition Workforce Development Fund,
			 $734,100,000.
						(14)For Environmental
			 Restoration, Army, $346,031,000.
						(15)For Environmental
			 Restoration, Navy, $308,668,000.
						(16)For Environmental
			 Restoration, Air Force, $525,453,000.
						(17)For Environmental
			 Restoration, Defense-wide, $10,716,000.
						(18)For Environmental
			 Restoration, Formerly Used Defense Sites, $276,495,000.
						(19)For Overseas
			 Humanitarian, Disaster, and Civic Aid programs, $107,662,000.
						(20)For Cooperative
			 Threat Reduction programs, $508,219,000.
						(21)For the Overseas
			 Contingency Operations Transfer Fund, $5,000,000.
						BEnvironmental
			 provisions
					311.Payment to EPA
			 of stipulated penalties in connection with Jackson Park Housing Complex,
			 Washington
						(a)Authority To
			 transfer funds
							(1)Transfer
			 amountUsing funds described in subsection (b), the Secretary of
			 the Navy may, notwithstanding section 2215 of title 10, United States Code,
			 transfer not more than $45,000.00 to the Hazardous Substance Superfund Jackson
			 Park Housing Complex, Washington special account.
							(2)Purpose of
			 transferThe payment under paragraph (1) is to pay a stipulated
			 penalty assessed by the Environmental Protection Agency on October 7, 2009,
			 against the Jackson Park Housing Complex, Washington for the failure by the
			 Navy to submit a draft Final Remedial Investigation/Feasibility Study for the
			 Jackson Park Housing Complex Operable Unit (OU–3T–JPHC) in accordance with the
			 requirements of the Interagency Agreement (Administrative Docket No.
			 CERCLA–10–2005–0023).
							(b)Source of
			 fundsAny payment under subsection (a) shall be made using funds
			 authorized to be appropriated by section 301(14) for operation and maintenance
			 for Environmental Restoration, Navy.
						(c)Use of
			 fundsThe amount transferred under subsection (a) shall be used
			 by the Environmental Protection Agency to pay the penalty described under
			 paragraph (2) of such subsection.
						COther
			 matters
					321.Authority to
			 establish readiness reserve subaccount in the transportation working-capital
			 fundSection 2208(p) of title
			 10, United States Code, is amended—
						(1)inserting
			 (1) before The Secretary of Defense; and
						(2)by adding at the
			 end the following new paragraph:
							
								(2)(A)The Secretary of Defense
				may establish within the working-capital fund administered by the commander of
				the United States Transportation Command a subaccount to be known as the
				readiness reserve subaccount. The Secretary may transfer to, and retain in,
				that subaccount excess funds received during high-tempo operations in order to
				fund, to the extent possible, mission-critical catastrophic loss replacement or
				major repair of transportation assets used to produce revenue for the
				working-capital fund. The maximum amount that may be maintained in the
				subaccount is $50,000,000.
									(B)The Secretary may use funds in the
				subaccount—
										(i)to repair or replace those assets
				that the commander of the United States Transportation Command requires to
				directly fulfill the mission of that command; and
										(ii)to purchase improvements to
				distribution infrastructure, excluding military construction, if economically
				favorable, in amounts not to exceed $10,000,000 per unit.
										(C)The subaccount shall be managed so
				that funds in the subaccount are used to supplement, and not replace,
				obligations of the military departments for provision of transportation
				assets.
									(D)The Secretary shall provide that, in
				any case in which funds in the subaccount are used to purchase or pay for a
				replacement or repair for which funds would otherwise be provided from funds
				available for one of the armed forces, the otherwise applicable funding source
				shall reimburse the subaccount.
									(E)With the exception of distribution
				infrastructure, the subaccount may be used only for a repair, replacement, or
				procurement that is authorized to be carried out by the military department or
				fund providing the reimbursement for the repair, replacement, or
				procurement.
									(F)The Secretary may use funds in the
				subaccount for a repair, replacement, or procurement only when a delay in
				obtaining funds from the military department or fund that would otherwise
				provide funds for the repair, replacement, or procurement would impair the
				ability of the commander of the United States Transportation Command to
				continue mission-critical responsibilities.
									(G)The Secretary may use funds in the
				subaccount to make a purchase in an amount in excess of $10,000,000 only after
				the Secretary has submitted to the congressional defense committees, not less
				than 30 days before obligation of funds for the purchase, a written
				notification of the proposed
				purchase.
									.
						322.Clarification
			 of the airlift service definitions relative to the Civil Reserve Air
			 Fleet
						(a)ClarificationSection
			 41106 of title 49, United States Code, is amended—
							(1)by striking
			 transport category aircraft in subsections (a)(1), (b), and (c)
			 and inserting CRAF-eligible aircraft; and
							(2)in subsection (c),
			 by striking that has aircraft in the civil reserve air fleet and
			 inserting referred to in subsection (a).
							(b)CRAF-Eligible
			 aircraft definedSuch section is further amended by adding at the
			 end the following new subsection:
							
								(e)CRAF-Eligible
				aircraft definedIn this
				section, CRAF-eligible aircraft means aircraft of a type the
				Secretary of Defense has determined to be eligible to participate in the civil
				reserve air
				fleet.
								.
						323.Expansion of
			 use of uniform funding authority to permanent change of station and temporary
			 duty lodging programs operated through nonappropriated fund
			 instrumentalitiesSection 2491
			 of title 10, United States Code, is amended—
						(1)in subsection (a),
			 by inserting and permanent change of station and temporary duty lodging
			 programs after morale, welfare, and recreation programs
			 both places it appears;
						(2)in subsection (b),
			 by inserting or a permanent change of station and temporary duty lodging
			 program after morale, welfare, and recreation program;
			 and
						(3)in subsection
			 (c)(1), by inserting and permanent change of station and temporary duty
			 lodging programs after morale, welfare, and recreation
			 programs.
						IVMilitary
			 personnel authorizations
				AActive
			 forces
					401.End strengths
			 for active forcesThe Armed
			 Forces are authorized strengths for active duty personnel as of September 30,
			 2012, as follows:
						(1)The Army,
			 562,000.
						(2)The Navy,
			 325,700.
						(3)The Marine Corps,
			 202,100.
						(4)The Air Force,
			 332,800.
						BReserve
			 forces
					411.End strengths
			 for Selected Reserve
						(a)In
			 generalThe Armed Forces are authorized strengths for Selected
			 Reserve personnel of the reserve components as of September 30, 2012, as
			 follows:
							(1)The Army National
			 Guard of the United States, 358,200.
							(2)The Army Reserve,
			 205,000.
							(3)The Navy Reserve,
			 66,200.
							(4)The Marine Corps
			 Reserve, 39,600.
							(5)The Air National
			 Guard of the United States, 106,700.
							(6)The Air Force
			 Reserve, 71,400.
							(7)The Coast Guard
			 Reserve, 10,000.
							(b)End strength
			 reductionsThe end strengths prescribed by subsection (a) for the
			 Selected Reserve of any reserve component shall be proportionately reduced
			 by—
							(1)the total
			 authorized strength of units organized to serve as units of the Selected
			 Reserve of such component which are on active duty (other than for training) at
			 the end of the fiscal year, and
							(2)the total number
			 of individual members not in units organized to serve as units of the Selected
			 Reserve of such component who are on active duty (other than for training or
			 for unsatisfactory participation in training) without their consent at the end
			 of the fiscal year.
							(c)End strength
			 increasesWhenever units or individual members of the Selected
			 Reserve for any reserve component are released from active duty during any
			 fiscal year, the end strength prescribed for such fiscal year for the Selected
			 Reserve of such reserve component shall be increased proportionately by the
			 total authorized strengths of such units and by the total number of such
			 individual members.
						412.End strengths
			 for Reserves on active duty in support of the ReservesWithin the end strengths prescribed in
			 section 411(a), the reserve components of the Armed Forces are authorized, as
			 of September 30, 2012, the following number of Reserves to be serving on
			 full-time active duty or full-time duty, in the case of members of the National
			 Guard, for the purpose of organizing, administering, recruiting, instructing,
			 or training the reserve components:
						(1)The Army National
			 Guard of the United States, 32,060.
						(2)The Army Reserve,
			 16,261.
						(3)The Navy Reserve,
			 10,337.
						(4)The Marine Corps
			 Reserve, 2,261.
						(5)The Air National
			 Guard of the United States, 14,833.
						(6)The Air Force
			 Reserve, 2,662.
						413.End strengths
			 for military technicians (dual status)The minimum number of military technicians
			 (dual status) as of the last day of fiscal year 2012 for the reserve components
			 of the Army and the Air Force (notwithstanding section 129 of title 10, United
			 States Code) shall be the following:
						(1)For the Army
			 Reserve, 8,395.
						(2)For the Army
			 National Guard of the United States, 27,210.
						(3)For the Air Force
			 Reserve, 10,777.
						(4)For the Air
			 National Guard of the United States, 22,509.
						414.Fiscal year
			 2012 limitation on number of non-dual status technicians
						(a)Limitations
							(1)National
			 GuardWithin the limitation provided in section 10217(c)(2) of
			 title 10, United States Code, the number of non-dual status technicians
			 employed by the National Guard as of September 30, 2012, may not exceed the
			 following:
								(A)For the Army
			 National Guard of the United States, 1,600.
								(B)For the Air
			 National Guard of the United States, 350.
								(2)Army
			 ReserveThe number of non-dual status technicians employed by the
			 Army Reserve as of September 30, 2012, may not exceed 595.
							(3)Air Force
			 ReserveThe number of non-dual status technicians employed by the
			 Air Force Reserve as of September 30, 2012, may not exceed 90.
							(b)Non-Dual status
			 technicians definedIn this section, the term non-dual
			 status technician has the meaning given that term in section 10217(a)
			 of title 10, United States Code.
						415.Maximum number
			 of reserve personnel authorized to be on active duty for operational
			 supportDuring fiscal year
			 2012, the maximum number of members of the reserve components of the Armed
			 Forces who may be serving at any time on full-time operational support duty
			 under section 115(b) of title 10, United States Code, is the following:
						(1)The Army National
			 Guard of the United States, 17,000.
						(2)The Army Reserve,
			 13,000.
						(3)The Navy Reserve,
			 6,200.
						(4)The Marine Corps
			 Reserve, 3,000.
						(5)The Air National
			 Guard of the United States, 16,000.
						(6)The Air Force
			 Reserve, 14,000.
						CAuthorization of
			 appropriations
					421.Military
			 personnel
						(a)Authorization of
			 appropriationsThere is hereby authorized to be appropriated for
			 military personnel for fiscal year 2012 a total of $132,096,541,000.
						(b)Construction of
			 authorizationThe authorization of appropriations in subsection
			 (a) supersedes any other authorization of appropriations (definite or
			 indefinite) for such purpose for fiscal year 2012.
						VMilitary personnel
			 authorizations
				AOfficer personnel
			 policy
					501.Modification of
			 eligibility for consideration for promotion for certain Reserve officers of the
			 Army employed as Army Reserve military techniciansSection
			 14301 of title 10, United States Code, is amended by inserting after paragraph
			 (h), the following new paragraph:
						
							(i)Certain reserve
				officersA reserve officer who is employed as military technician
				(dual status) under section 10216 of this title, and who has been retained
				beyond mandatory removal date for years of service under the provisions of
				either section 10216(f) or 14702(a)(2) of this title, is not eligible for
				consideration for promotion by a mandatory promotion board convened under
				section 14101(a) of this
				title.
							.
					502.Standardization
			 of grade for certain medical and dental branch chief positions
						(a)Army
							(1)Chief of nurse
			 corpsSection 3069(b) of title 10, United States Code, is amended
			 by striking major general in the second sentence and inserting
			 brigadier general.
							(2)Deputy and
			 assistant chiefs of branchesSection 3039(b) of such title is
			 amended by striking major general in the last sentence and
			 inserting brigadier general.
							(b)Navy
							(1)Chief of dental
			 corpsSection 5138(a) of such title is amended by striking
			 not below and inserting in.
							(2)Director of
			 nurse corpsSection 5150(c) of such title is amended—
								(A)in the first
			 sentence, by striking rear admiral the first place it appears
			 and all that follows through Service Corps and inserting
			 rear admiral (lower half); and
								(B)by striking the
			 last sentence.
								(3)Conforming
			 amendmentSection 526(a)(2) of such title is amended by striking
			 160 and inserting 161.
							(c)Air
			 Force
							(1)Chief of nurse
			 corpsSection 8069(b) of such title is amended by striking
			 major general in the second sentence and inserting
			 brigadier general.
							(2)Assistant
			 surgeon general for dental servicesSection 8081 of such title is
			 amended by striking major general in the second sentence and
			 inserting brigadier general.
							503.Force
			 management enhancements
						(a)Reinstatement of
			 authority for enhanced selective early retirement boards and early
			 dischargesSection 638a of title 10, United States Code, is
			 amended—
							(1)in subsection
			 (a)—
								(A)by striking
			 , during the period beginning on October 1, 1990, and all that
			 follows through December 31, 2012,; and
								(B)by inserting at
			 the end the following new sentence: Any such authority provided the
			 Secretary of a military department under the preceding sentence shall expire as
			 specified by the Secretary of Defense, but not later than December 31,
			 2018.; and
								(2)in subsection
			 (d)(2), by striking except that during the period beginning on October
			 1, 2006, and ending on December 31, 2012, in subparagraphs (A) and (B)
			 and inserting except that through December 31, 2018,.
							(b)Extension of
			 voluntary separation paySection 1175a(k)(1) of title 10, United
			 States Code, is amended by striking December 31, 2012 and
			 inserting December 31, 2018.
						(c)Voluntary
			 Retirement Incentive
							(1)In
			 generalChapter 36 of title 10, United States Code, is amended by
			 inserting after section 638a the following new section:
								
									638b.Voluntary
				retirement incentive
										(a)Incentive for
				voluntary retirement for certain officersThe Secretary of
				Defense may authorize the Secretary of a military department to provide a
				voluntary retirement incentive payment in accordance with this section to an
				officer of the armed forces under that Secretary's jurisdiction who is
				specified in subsection (b) as being eligible for such a payment. Any such
				authority provided the Secretary of a military department under the preceding
				sentence shall expire as specified by the Secretary of Defense, but not later
				than December 31, 2018.
										(b)Eligible
				officers
											(1)In
				generalExcept as provided in paragraph (2), an officer of the
				armed forces is eligible for a voluntary retirement incentive payment under
				this section if the officer—
												(A)has served on
				active duty for more than 20 years but no more than 29 years on the approved
				date of retirement;
												(B)meets the minimum
				length of commissioned service requirement for voluntary retirement as a
				commissioned officer in accordance with section 3911, 6323, or 8911 of this
				title 10, as applicable to that officer;
												(C)on the approved
				date of retirement has 12 months or more remaining on active-duty service
				before reaching the maximum retirement years of active service for the member's
				grade as specified in section 633 or 634 of this title;
												(D)on the approved
				date of retirement has 12 months or more remaining on active-duty service
				before reaching the maximum retirement age under any other provision of law;
				and
												(E)meets any
				additional requirements for such eligibility as is specified by the Secretary
				concerned, including any requirement relating to years of service, skill
				rating, military specialty or competitive category, grade, any remaining period
				of obligated service, or any combination thereof.
												(2)Officers not
				eligibleThe following officers are not eligible for a voluntary
				retirement incentive payment under this section:
												(A)An officer being
				evaluated for disability under chapter 61 of this title.
												(B)An officer
				projected to be retired under section 1201 or 1204 of this title.
												(C)An officer
				projected to be discharged with disability severance pay under section 1212 of
				this title.
												(D)A member
				transferred to the temporary disability retired list under section 1202 or 1205
				of this title.
												(E)An officer subject
				to pending disciplinary action or subject to administrative separation or
				mandatory discharge under any other provision of law or regulation.
												(c)Amount of
				voluntary retirement incentive paymentA voluntary retirement
				incentive payment paid to an officer under this section may be paid in a lump
				sum at the time of retirement and may be in an amount determined by the
				Secretary concerned not to exceed 12 times the amount of the officer's monthly
				basic pay at the time of the officer's retirement.
										(d)Repayment for
				members who return to active duty
											(1)Except as provided
				in paragraph (2) a member of the armed forces who, after having received all or
				part of voluntary retirement incentive under this section, returns to active
				duty shall have deducted from each payment of basic pay, in such schedule of
				monthly installments as the Secretary concerned shall specify, until the total
				amount deducted from such basic pay equals the total amount of voluntary
				retirement incentive received.
											(2)Members who are
				involuntarily recalled to active duty or full-time National Guard duty under
				any provision of law shall not be subject to this subsection.
											(3)The Secretary of
				Defense may waive, in whole or in part, repayment required under paragraph (1)
				if the Secretary determines that recovery would be against equity and good
				conscience or would be contrary to the best interest of the United States. The
				authority in this paragraph may be delegated only to the Undersecretary of
				Defense for Personnel and Readiness and the Principal Deputy Undersecretary of
				Defense for Personnel and
				Readiness.
											.
							(2)Clerical
			 amendmentThe table of sections at the beginning of subchapter IV
			 of such chapter is amended by inserting after the item relating to section 638a
			 the following new item:
								
									
										638b. Voluntary retirement
				incentive.
									
									.
							(d)Authority To
			 reduce years of service for mandatory retirement for certain officers in pay
			 grades O–5 and O–6
							(1)Lieutenant
			 colonels and Navy commandersSection 633 of title 10, United
			 States Code, is amended by adding at the end the following new
			 subsection:
								
									(c)Authority for
				earlier mandatory retirementUnder regulations prescribed by the
				Secretary of Defense, during the period beginning on January 1, 2013, and
				ending on December 31, 2018, the Secretary concerned may reduce the amount of
				service specified in subsection (a) from 28 years to a period (determined by
				the Secretary concerned) of not less than 25 years of active commissioned
				service. Any such reduction under this subsection may not become effective
				before the first day of the twelfth calendar month beginning after the month in
				which the Secretary concerned approves and announces the
				reduction.
									.
							(2)Colonels and
			 Navy captainsSection 634 of title 10, United States Code, is
			 amended by adding at the end the following new subsection:
								
									(c)Authority for
				earlier mandatory retirementUnder regulations prescribed by the
				Secretary of Defense, during the period beginning on January 1, 2013, and
				ending on December 31, 2018, the Secretary concerned may reduce the amount of
				service specified in subsection (a) from 30 years to a period (determined by
				the Secretary concerned) of not less than 27 years of active commissioned
				service. Any such reduction under this subsection may not become effective
				before the first day of the twelfth calendar month beginning after the month in
				which the Secretary concerned approves and announces the
				reduction.
									.
							BReserve component
			 management
					511.Modification of
			 time in which preseparation counseling must be provided for reserve component
			 members being demobilizedSection 1142(a)(3)(B) of title 10, United
			 States Code, is amended by inserting or in the case of a member of a
			 reserve component who is being demobilized under circumstances in which (as
			 determined by the Secretary concerned) operational requirements make the 90-day
			 requirement under subparagraph (A) unfeasible, after or
			 separation date,.
					512.Clarification
			 of applicability of authority for deferral of mandatory separation of military
			 technicians (dual status) until age 60Section 10216(f) of title 10, United States
			 Code, is amended—
						(1)by inserting
			 Authority
			 for before Deferral of Mandatory
			 Separation;
						(2)by striking
			 shall implement and inserting may each
			 implement;
						(3)by inserting
			 , at the discretion of the Secretary concerned, after so
			 as to allow; and
						(4)by inserting
			 (in the case of such a military technician (dual status) who is an
			 officer) after for officers.
						513.Expansion of
			 authority to order Selected Reserve and certain Individual Ready Reserve
			 members to active duty other than during war or national emergency
						(a)Expansion of
			 authoritySubsection (a) of section 12304 of title 10, United
			 States Code, is amended—
							(1)by striking
			 for any operational mission; and
							(2)by inserting
			 consecutive after 365.
							(b)BudgetingSubsection
			 (c) of such section is amended by adding at the end the following new
			 paragraph:
							
								(4)(A)Except as provided in
				subparagraph (B), a unit or member of a reserve component may be ordered to
				active duty under this section during a fiscal year only if the manpower and
				associated costs of such active duty were specifically included and identified
				in the defense budget materials for that fiscal year. The budget information
				must include a description of the mission for which these Reserve members will
				be ordered to active duty, the size of the force ordered to active duty, the
				length of time the involuntary order will last, and the location of the
				mission. No more than 10,000 members of the Selected Reserves of the Military
				Services may be on active duty through this paragraph at any one time.
									(B)The limitation in subparagraph (A)
				does not apply in the case of an order to active duty that is issued—
										(i)to support an operational mission;
				or
										(ii)to provide assistance referred to in
				subsection (b).
										(C)In this paragraph, the term
				defense budget materials has the meaning given that term in
				section 231(d)(2) of this
				title.
									.
						(c)Notification to
			 congressSubsection (f) of such section is amended by inserting
			 to support an operational mission or to provide assistance referred to
			 in subsection (b), after subsection (a).
						514.Transformation
			 of the military technician program
						(a)Reserve
			 component technician programChapter 1007 of title 10, United
			 States Code, is amended by adding after section 10215 the following new
			 section:
							
								10215a.Reserve
				Component Technician ProgramWithin each of the Army Reserve, the Air
				Force Reserve, and the National Guard, there is a Reserve Component Technician
				Program. Each Reserve Component Technician Program shall consist of military
				technicians (dual status) (as defined in section 10216 of this title) and
				non-dual status technicians and technicians (as defined in section 10217 of
				this title). The Secretary of the Army and the Secretary of the Air Force shall
				implement policies to manage the Program within their respective
				departments.
								.
						(b)Military
			 technicians (Dual status)Section 10216 of such title is
			 amended—
							(1)by striking
			 subsections (b) and (c) and inserting the following:
								
									(b)Priority
				management of the Reserve Component Technician Program(1)As a basis for making
				the annual request to Congress pursuant to section 115(d) of this title for
				authorization of end strengths for the Reserve Component Technician Program of
				the Army and Air Force reserve components, the Secretary of Defense shall give
				priority to supporting authorizations for the Reserve Component Technician
				Program in the following priority units and organizations:
											(A)Units of the
				Selected Reserve whose primary mission is to participate in combat and the
				integral supporting elements thereof except for those units and organizations
				reported in subparagraph (C).
											(B)Units of the
				Selected Reserve that are not intended to deploy or rotate through a deployment
				cycle but can be made available to deploy as needed.
											(C)Those
				organizations with the primary mission of providing direct support surface and
				aviation maintenance for the reserve components of the Army and Air Force, to
				the extent that the military technicians (dual status) in such units would
				mobilize and deploy in a skill that is compatible with their civilian position
				skill.
											(2)For each fiscal year, the Secretary
				of Defense shall, for the high-priority units and organizations referred to in
				paragraph (1), seek to achieve a programmed manning level in the Reserve
				Component Technician Program that is not less than 90 percent of the programmed
				manpower structure for those units and organizations authorized Reserve
				Component Technician Program for that fiscal year.
										(3)Military technician (dual status)
				authorizations and personnel shall be exempt from any requirement for
				reductions in Department of Defense civilian personnel and shall only be
				reduced as part of military force structure reductions.
										(c)Information
				required To be submitted with annual end strength authorization
				request(1)The Secretary of Defense
				shall include as part of the budget justification documents submitted to
				Congress with the budget of the Department of Defense for any fiscal year the
				following information with respect to the end strengths for military
				technicians (dual status) requested in that budget pursuant to section 115(c)
				of this title, shown separately for each of the Army and Air Force reserve
				components:
											(A)The number of
				Reserve Component Technician Program personnel authorized in the priority units
				and organizations specified in subsection (b)(1).
											(B)The number of
				Reserve Component Technician Program personnel assigned in the priority units
				and organizations specified in subsection (b)(1).
											(C)The number of
				Reserve Component Technician Program personnel authorized in other than
				priority units and organizations specified in subsection (b)(1).
											(D)The number of
				Reserve Component Technician Program personnel assigned in other than priority
				units and organizations specified in subsection (b)(1).
											(2)(A)If the budget submitted
				to Congress for any fiscal year requests authorization for that fiscal year
				under section 115(c) of this title of a military technician (dual status) end
				strength for a reserve component of the Army or Air Force in a number that
				constitutes a reduction from the end strength minimum established by law for
				that reserve component for the fiscal year during which the budget is
				submitted, the Secretary of Defense shall submit to the congressional defense
				committees with that budget a justification providing the basis for that
				requested reduction in technician end strength.
											(B)Any justification submitted under
				subparagraph (A) shall clearly delineate the specific force structure
				reductions forming the basis for such requested technician reduction (and the
				numbers related to those
				reductions).
											;
							(2)in subsection
			 (d)—
								(A)by striking
			 (1); and
								(B)by striking
			 maintain membership in— and all that follows and inserting
			 maintain membership in the Selected Reserve.;
								(3)in subsection
			 (e)(1), by striking who is no longer a member of the Selected
			 Reserve and inserting who serves in a position designated by the
			 Secretary concerned to be filled only by a military technician (dual status)
			 and who is no longer a member of the Selected Reserve; and
							(4)in subsection
			 (e)(2), by striking military standards and inserting
			 military retention standards.
							(c)Non-Dual status
			 techniciansSection 10217 of such title is amended—
							(1)in subsection
			 (a)—
								(A)in the matter
			 preceding paragraph (1), by striking military technician and
			 inserting Reserve Component Technician Program;
								(B)in paragraph (1),
			 by striking a technician and inserting an employee of the
			 Department of Defense;
								(C)by striking
			 or at the end of paragraph (2);
								(D)by striking the
			 period at the end of paragraph (3) and inserting ; or;
			 and
								(E)by adding at the
			 end the following new paragraph:
									
										(4)is an employee of
				the Army Reserve's Reserve Component Technician Program, serving in a position
				designated by the Secretary to be filled only by a non-dual status technician
				who—
											(A)was hired without
				a requirement to maintain membership in the Selected Reserve;
											(B)has ceased to be a
				member of the Selected Reserve; or
											(C)has been assigned
				to a non-dual status technician position from one designated by the Secretary
				concerned to be filled only by a military technician (dual
				status).
											;
								(2)in subsection
			 (c)—
								(A)by striking
			 Permanent;
								(B)in paragraph
			 (1)—
									(i)by
			 striking (1) and all that follows through may not exceed
			 90. and inserting
										
											(1)(A) The total
			 number of non-dual status technicians employed—(i)by the Army Reserve during a fiscal
				year may not exceed 60 percent of the total end strength authorizations
				appropriated for the Reserve Component Technician Program for that fiscal year;
				and
											(ii)by the Air Force Reserve during a
				fiscal year may not exceed 10 percent of the total end strength authorizations
				appropriated for the Reserve Component Technician Program for that fiscal
				year.
											;
				and
									(ii)by
			 designating the sentence beginning If at any time as
			 subparagraph (B) and in that subparagraph by striking in the preceding
			 sentence and inserting in subparagraph (A); and
									(C)in paragraph (2),
			 by striking 1,950 and inserting 15 percent of the total
			 end strength authorization for the Reserve Component Technician Program for
			 that fiscal year; and
								(3)by adding at the
			 end the following new subsections:
								
									(e)Separate
				category of employeesNon-dual status technicians shall be
				authorized and accounted for as a separate category of civilian
				employees.
									(f)Reduction in
				forceNon-dual status technician authorizations and personnel
				shall be exempt from any requirement for reductions in Department of Defense
				civilian personnel and shall only be removed as part of military force
				reductions.
									(g)Technicians(1)For the purpose of this
				section and any other provision in law, a technician is a civilian employee of
				the Department of Defense, hired after February 10, 1996, who is no longer a
				member of the Selected Reserve, who is serving in a Reserve Component
				Technician Program position, designated by the Secretary concerned for fill
				only by a military technician (dual status).
										(2)Subject to section 10216(e) of this
				title, a technician may be retained in the Reserve Component Technician Program
				for up to 12 months following the individual's loss of membership in the
				Selected
				Reserve.
										.
							(d)Conditions for
			 retention and mandatory retirementSection 10218 is
			 amended—
							(1)in subsection
			 (a)(3)—
								(A)in subparagraph
			 (A), by striking clause (ii) and inserting the following:
									
										(ii)apply for a Reserve Component
				Technician Program or other civil service position that is not designated by
				the Secretary concerned as one to be filled only by a military technician (dual
				status).
										;
				and
								(B)In subparagraph
			 (B), by striking the technician— and all that follows and
			 inserting the individual shall be separated not later than 30 days after
			 becoming eligible for an unreduced annuity and becoming 60 years of
			 age.; and
								(2)in subsection (b),
			 by striking paragraph (3).
							(e)Clerical
			 amendmentThe table of sections at the beginning of chapter 1007
			 of such title is amended by inserting after the item relating to section 10215
			 the following new item:
							
								
									10215a. Reserve Component Technician
				Program.
								
								.
						CEducation and
			 training
					521.National
			 Defense University outplacement waiver
						(a)Waiver authority
			 for officers not designated as joint qualified
			 officersSubsection (b) of section 663 of title 10, United States
			 Code, is amended—
							(1)in paragraph (1),
			 by inserting after to a joint duty assignment the following:
			 (or, as authorized by the Secretary in an individual case, to a joint
			 assignment other than a joint duty assignment); and
							(2)in paragraph
			 (2)—
								(A)by striking
			 the joint duty assignment and inserting the
			 assignment; and
								(B)by striking
			 a joint duty assignment and inserting such an
			 assignment.
								(b)ExceptionSuch
			 section is further amended by adding at the end the following new
			 subsection:
							
								(d)Exception for
				officers graduating from other-Than-in-Residence programs
									(1)Joint qualified
				officersSubsection (a) does not apply to an officer graduating
				from a school within the National Defense University specified in subsection
				(c) following pursuit of a program on an other-than-in-residence basis.
									(2)Other
				officersSubsection (b) does not apply with respect to any group
				of officers graduating from a school within the National Defense University
				specified in subsection (c) following pursuit of a program on an
				other-than-in-residence
				basis.
									.
						522.Revision to
			 definition of joint duty assignment to include all instructor assignments for
			 joint training and educationSection 668(b)(2) of title 10, United States
			 Code, is amended by striking assignments for joint and all that
			 follows through Phase II and inserting student
			 assignments for joint training and education.
					523.Authority to
			 enroll certain seriously wounded, ill, or injured former or retired enlisted
			 servicemembers in associate degree programs of the Community College of the Air
			 Force in order to complete degree program
						(a)EligibilitySection
			 9315 of title 10, United States Code, is amended—
							(1)by redesignating
			 subsection (c) as subsection (d); and
							(2)by inserting after
			 subsection (b) the following new subsection (c):
								
									(c)Seriously
				wounded, ill, or injured former and retired members(1)The Secretary of the Air
				Force may authorize participation in a program of higher education under
				subsection (a)(1) by a person who is a former or retired enlisted member of the
				armed forces who at the time of the person's separation from active
				duty—
											(A)had commenced but
				had not completed a program of higher education under subsection (a)(1);
				and
											(B)is categorized by
				the Secretary concerned as seriously wounded, ill, or injured.
											(2)A person may not be authorized under
				paragraph (1) to participate in a program of higher education after the end of
				the 10-year period beginning on the date of the person's separation from active
				duty.
										.
							(b)Conforming
			 amendmentsSubsection (d) of such section, as redesignated by
			 subsection (a)(1), is amended by striking enlisted member both
			 places it appears and inserting person.
						(c)Effective
			 dateSubsection (c) of section 9315 of title 10, United States
			 Code, as added by subsection (a)(2), shall apply to persons covered by
			 paragraph (1) of such subsection who are categorized by the Secretary concerned
			 as seriously wounded, ill, or injured after September 11, 2001. With respect to
			 any such person who is separated from active duty during the period beginning
			 on September 12, 2001, and ending on the date of the enactment of this Act, the
			 10-year period specified in paragraph (2) of such subsection shall be deemed to
			 commence on the date of the enactment of this Act.
						524.Consolidation
			 of military department authority to issue arms, tentage, and equipment to
			 educational institutions not maintaining units of Junior ROTC
						(a)ConsolidationChapter
			 152 of title 10, United States Code, is amended by inserting after section 2552
			 the following new section:
							
								2552a.Arms,
				tentage, and equipment: educational institutions not maintaining units of
				Junior ROTCThe Secretary of a
				military department may issue arms, tentage, and equipment to an educational
				institution at which no unit of the Junior Reserve Officers’ Training Corps is
				maintained if the educational institution—
									(1)offers a course in
				military training prescribed by that Secretary; and
									(2)has a student body
				of at least 100 physically fit students over 14 years of
				age.
									.
						(b)Conforming
			 repealsSections 4651, 7911, and 9651 of such title are
			 repealed.
						(c)Clerical
			 amendments
							(1)The table of
			 sections at the beginning of chapter 152 of such title is amended by inserting
			 after the item relating to section 2552 the following new item:
								
									
										2552a. Arms, tentage, and equipment:
				educational institutions not maintaining units of Junior
				ROTC.
									
									.
							(2)The table of
			 sections at the beginning of chapter 441 of such title is amended by striking
			 the item relating to section 4651.
							(3)The table of
			 sections at the beginning of chapter 667 of such title is amended by striking
			 the item relating to section 7911.
							(4)The table of
			 sections at the beginning of chapter 941 of such title is amended by striking
			 the item relating to section 9651.
							525.Expansion of
			 authority relating to Phase II of three-phase approach to Joint Professional
			 Military Education
						(a)Authority for
			 other-Than-in-Residence program taught through joint forces staff
			 collegeSection 2154(a)(2) of title 10, United States Code, is
			 amended—
							(1)in the matter
			 preceding subparagraph (A), by striking in residence at;
							(2)in subparagraph
			 (A), by inserting by after (A); and
							(3)in subparagraph
			 (B), by inserting in residence at after
			 (B).
							(b)Conforming
			 amendmentSection 2156(b) of such title is amended by inserting
			 in residence after course of instruction
			 offered.
						DMilitary justice
			 and legal matters
					531.Procedures for
			 judicial review of certain military personnel decisions
						(a)Prohibited
			 personnel actionsSection 1034 of title 10, United States Code,
			 is amended—
							(1)by adding at the
			 end of subsection (f) the following new paragraph:
								
									(7)In any case in
				which the final decision of the Secretary concerned results in denial, in whole
				or in part, of any requested correction of the member or former member's
				record, the member or former member shall be provided a concise written
				statement of the factual and legal basis for the decision, together with a
				statement of the procedure and time for obtaining review of the decision
				pursuant to section 1560 of this
				title.
									;
							(2)in subsection
			 (g)—
								(A)by inserting
			 (1) before Upon the completion of all; and
								(B)by adding at the
			 end the following new paragraph:
									
										(2)A submittal to the
				Secretary of Defense under paragraph (1) must be made within 90 days of the
				receipt of the final decision of the Secretary of the military department
				concerned in the matter. In any case in which the final decision of the
				Secretary of Defense results in denial, in whole or in part, of any requested
				correction of the member or former member's record, the member or former member
				shall be provided a concise written statement of the basis for the decision,
				together with a statement of the procedure and time for obtaining review of the
				decision pursuant to section 1560 of this
				title.
										;
								(3)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively; and
							(4)by inserting after
			 subsection (g) the following new subsection (h):
								
									(h)Judicial
				reviewA decision of the Secretary of Defense under subsection
				(g) or, in a case in which review by the Secretary of Defense under subsection
				(g) was not sought or in a case arising out of the Coast Guard when the Coast
				Guard is not operating as a service in the Navy, a decision of the Secretary of
				a military department or the Secretary of Homeland Security under subsection
				(f) shall be subject to judicial review only as provided in section 1560 of
				this
				title.
									.
							(b)Correction of
			 military recordsSection 1552 of such title is amended by adding
			 at the end the following new subsections:
							
								(h)In any case in
				which the final decision of the Secretary concerned results in denial, in whole
				or in part, of any requested correction, the claimant shall be provided a
				concise written statement of the factual and legal basis for the decision,
				together with a statement of the procedure and time for obtaining review of the
				decision pursuant to section 1560 of this title.
								(i)A decision by the
				Secretary concerned under this section shall be subject to judicial review only
				as provided in section 1560 of this
				title.
								.
						(c)Judicial
			 Review
							(1)Chapter 79 of such
			 title is amended by adding at the end the following new section:
								
									1560.Judicial
				review of decisions
										(a)After a final
				decision is issued pursuant to section 1552 of this title, or is issued by the
				Secretary of Homeland Security or the Secretary of Defense pursuant to
				subsections 1034(f) or 1034(g) of this title, any person aggrieved by such a
				decision may obtain judicial review.
										(b)In exercising its
				authority under this section, the reviewing court shall review the record and
				may hold unlawful and set aside any decision demonstrated by the petitioner in
				the record to be—
											(1)arbitrary or
				capricious;
											(2)not based on
				substantial evidence;
											(3)a result of
				material error of fact or material administrative error, but only if the
				petitioner identified to the correction board how the failure to follow such
				procedures substantially prejudiced the petitioner's right to relief, and shows
				to the reviewing court by a preponderance of the evidence that the error was
				harmful; or
											(4)otherwise contrary
				to law.
											(c)Upon such review,
				the reviewing court shall affirm, modify, vacate, or reverse the decision, or
				remand the matter, as appropriate.
										(d)Notwithstanding of
				subsections (a), (b), and (c), the reviewing court does not have jurisdiction
				to entertain any matter or issue raised in a petition of review that is not
				justiciable.
										(e)No judicial review
				may be made under this section unless the petitioner shall first have requested
				a correction under section 1552 of this title, and the Secretary concerned
				shall have rendered a final decision denying that correction in whole or in
				part. In a case in which the final decision of the Secretary concerned is
				subject to review by the Secretary of Defense under section 1034(g) of this
				title, the petitioner is not required to seek such review by the Secretary of
				Defense before obtaining judicial review under this section. If the petitioner
				seeks review by the Secretary of Defense under section 1034(g) of this title,
				no judicial review may be made until the Secretary of Defense shall have
				rendered a final decision denying that request in whole or in part.
										(f)In the case of a
				final decision of the Secretary described in subsection (a) made on or after
				the date of the enactment of this section, a petition for judicial review under
				this section must be filed within one year after the date of that final
				decision.
										(g)(1)A decision by a board
				established under section 1552(a)(1) of this title declining to excuse the
				untimely filing of a request for correction of military records is not subject
				to judicial review under this section or otherwise subject to review in any
				court.
											(2)A decision by a board established
				under section 1552(a)(1) of this title declining to reconsider or reopen a
				previous denial or partial denial of a request for correction of military
				records is not subject to judicial review under this section or otherwise
				subject to review in any court.
											(3)Notwithstanding subsection (f), a
				decision by a board established under section 1552(a)(1) of this title that
				results in denial, in whole or in part, of any request for correction of
				military records that is received by the board more than six years after the
				date of discharge, retirement, release from active duty, or death while on
				active duty of the person whose military records are the subject of the
				correction request is not subject to judicial review under this section or
				otherwise subject to review in any court.
											(h)(1)In the case of a cause
				of action arising after the date of the enactment of this section, no court
				shall have jurisdiction to entertain any request for correction of records
				cognizable under section 1034(f) and (g) or section 1552 of this title except
				as provided in this section.
											(2)In the case of a cause of action
				arising after the date of the enactment of this section, except as provided by
				chapter 153 of title 28 and chapter 79 of this title, no court shall have
				jurisdiction over any civil action or claim seeking, in whole or in part, to
				challenge any decision for which administrative review is available under
				section 1552 of this
				title.
											.
							(2)The table of
			 sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
								
									
										1560. Judicial review of
				decisions.
									
									.
							(d)Effective
			 dateThe amendments made by this section shall take effect one
			 year after the date of the enactment of this Act. Such amendments apply to all
			 final decisions of the Secretary of Defense under section 1034(g) of title 10,
			 United States Code, and of the Secretary of a military department or the
			 Secretary of Homeland Security under sections 1034(f) or 1552 of such title,
			 whether rendered before or after the date of the enactment of this Act. During
			 the period between the date of the enactment of this Act and the date on which
			 the amendments made by this section take effect, in any case in which the final
			 decision of the Secretary of Defense under section 1034 of title 10, United
			 States Code, or the Secretary concerned under section 1552 of title 10, United
			 States Code, results in denial, in whole or in part, of any requested
			 correction of a member, former member, or claimant’s record, the individual
			 shall be informed in writing of the time for obtaining review of the decision
			 pursuant to section 1560 of such title as provided therein.
						(e)ImplementationThe
			 Secretaries concerned (as defined in section 101(a)(9) of title 10, United
			 States Code) may prescribe appropriate regulations, and interim guidance before
			 prescribing such regulations, to implement the amendments made by this section.
			 In the case of the Secretary of a military department, such regulations may not
			 take effect until approved by the Secretary of Defense.
						(f)ConstructionThis
			 section does not affect the authority of any court to exercise jurisdiction
			 over any case which was properly before it before the effective date specified
			 in subsection (d).
						532.Authority to
			 compel production of documentary evidence prior to trial in military justice
			 cases
						(a)Subpoena duces
			 tecumSection 847 of title 10, United States Code (article 47 of
			 the Uniform Code of Military Justice), is amended—
							(1)in subsection
			 (a)(1), by striking board; and inserting board or has
			 been duly issued a subpoena duces tecum for an investigation, including an
			 investigation pursuant to section 832(b) of this title (article 32(b));
			 and; and
							(2)in subsection (c),
			 by striking or board, and inserting board, trial counsel,
			 or convening authority,.
							(b)Repeal of
			 obsolete provisions relating to fees and mileage payable to
			 witnessesSuch section is further amended—
							(1)in subsection
			 (a)—
								(A)by striking
			 paragraph (2); and
								(B)by redesignating
			 paragraph (3) as paragraph (2); and
								(2)by striking
			 subsection (d).
							(c)Technical
			 amendmentsSubsection (a) of such section is further amended by
			 striking subpoenaed in paragraphs (1) and (2) (as redesignated
			 by subsection (b)(1)(B)) and inserting subpoenaed.
						(d)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to subpoenas issued after the date of the enactment of this Act.
						533.Reform of
			 offenses relating to rape, sexual assault, and other sexual misconduct under
			 Uniform Code of Military Justice
						(a)Rape and sexual
			 assault generallySection 920 of title 10, United States Code
			 (article 120 of the Uniform Code of Military Justice), is amended as
			 follows:
							(1)Revised offense
			 of rapeSubsection (a) is amended to read as follows:
								
									(a)RapeAny
				person subject to this chapter who commits a sexual act upon another person
				by—
										(1)using unlawful
				force against that other person;
										(2)using force
				causing or likely to cause death or grievous bodily harm to any person;
										(3)threatening or
				placing that other person in fear that any person will be subjected to death,
				grievous bodily harm, or kidnapping;
										(4)first rendering
				that other person unconscious; or
										(5)administering to
				that other person by force or threat of force, or without the knowledge or
				consent of that person, a drug, intoxicant, or other similar substance and
				thereby substantially impairing the ability of that other person to appraise or
				control conduct;
										is guilty
				of rape and shall be punished as a court-martial may
				direct..
							(2)Repeal of
			 provisions relating to offenses replaced by new article
			 120bSubsections (b), (d), (f), (g), (i), (j), and (o) are
			 repealed.
							(3)Revised offense
			 of sexual assaultSubsection (c) is redesignated as subsection
			 (b) and is amended to read as follows:
								
									(b)Sexual
				assaultAny person subject to this chapter who—
										(1)commits a sexual
				act upon another person by—
											(A)threatening or
				placing that other person in fear;
											(B)causing bodily
				harm to that other person;
											(C)making a
				fraudulent representation that the sexual act serves a professional purpose;
				or
											(D)inducing a belief
				by any artifice, pretense, or concealment that the person is another
				person;
											(2)commits a sexual
				act upon another person when the person knows or reasonably should know that
				the other person is asleep, unconscious, or otherwise unaware that the sexual
				act is occurring; or
										(3)commits a sexual
				act upon another person when the other person is incapable of consenting to the
				sexual act due to—
											(A)impairment by any
				drug, intoxicant, or other similar substance, and that condition is known or
				reasonably should be known by the person; or
											(B)a mental disease
				or defect, or physical disability, and that condition is known or reasonably
				should be known by the person;
											is guilty
				of sexual assault and shall be punished as a court-martial may
				direct..
							(4)Aggravated
			 sexual contactSubsection (e) is redesignated as subsection (c)
			 and is amended—
								(A)by striking
			 engages in and inserting commits; and
								(B)by striking
			 with and inserting upon.
								(5)Abusive sexual
			 contactSubsection (h) is redesignated as subsection (d) and is
			 amended—
								(A)by striking
			 engages in and inserting commits;
								(B)by striking
			 with and inserting upon; and
								(C)by striking
			 subsection (c) (aggravated sexual assault) and inserting
			 subsection (b) (sexual assault).
								(6)Repeal of
			 provisions relating to offenses replaced by new article
			 120cSubsections (k), (l), (m),
			 and (n) are repealed.
							(7)Proof of
			 threatSubsection (p) is redesignated as subsection (e) and is
			 amended—
								(A)by striking
			 the accused made and inserting a person
			 made;
								(B)by striking
			 the accused actually and inserting the person
			 actually; and
								(C)by inserting
			 before the period at the end the following: or had the ability to carry
			 out the threat.
								(8)DefensesSubsection
			 (q) is redesignated as subsection (f) and is amended to read as follows:
								
									(f)DefensesAn
				accused may raise any applicable defenses available under this chapter or the
				Rules for Court-Martial. Marriage is not a defense for any conduct in issue in
				any prosecution under this
				section.
									.
							(9)Provisions
			 relating to affirmative defensesSubsections (r) and (s) are
			 repealed.
							(10)DefinitionsSubsection
			 (t) is redesignated as subsection (g) and is amended—
								(A)in paragraph
			 (1)—
									(i)in
			 subparagraph (A), by inserting or anus or mouth after
			 vulva; and
									(ii)in
			 subparagraph (B)—
										(I)by striking
			 genital opening and inserting vulva or anus or
			 mouth,; and
										(II)by striking
			 a hand or finger and inserting any part of the
			 body;
										(B)by striking
			 paragraph (2) and inserting the following:
									
										(2)Sexual
				contactThe term sexual contact means—
											(A)touching, or
				causing another person to touch, either directly or through the clothing, the
				genitalia, anus, groin, breast, inner thigh, or buttocks of any person, with an
				intent to abuse, humiliate or degrade any person; or
											(B)any touching, or
				causing another person to touch, either directly or through the clothing, any
				body part of any person, if done with an intent to arouse or gratify the sexual
				desire of any person.
											Touching
				may be accomplished by any part of the
				body.;
								(C)by striking
			 paragraph (4) and redesignating paragraph (3) as paragraph (4);
								(D)by redesignating
			 paragraph (8) as paragraph (3), transferring that paragraph so as to appear
			 after paragraph (2), and amending that paragraph by inserting before the period
			 at the end the following: , including any nonconsensual sexual act or
			 nonconsensual sexual contact;
								(E)in paragraph (4),
			 as redesignated by subparagraph (C), by striking the last sentence;
								(F)by striking
			 paragraphs (5) and (7);
								(G)by redesignating
			 paragraph (6) as paragraph (7);
								(H)by inserting after
			 paragraph (4), as redesignated by subparagraph (C), the following new
			 paragraphs (5) and (6):
									
										(5)ForceThe
				term force means—
											(A)the use of a
				weapon;
											(B)the use of such
				physical strength or violence as is sufficient to overcome, restrain, or injure
				a person; or
											(C)inflicting
				physical harm sufficient to coerce or compel submission by the victim.
											(6)Unlawful
				forceThe term unlawful force means an act of
				force done without legal justification or
				excuse.
										;
								(I)in paragraph (7),
			 as redesignated by subparagraph (G)—
									(i)by
			 striking under paragraph (3) and all that follows through
			 contact),; and
									(ii)by
			 striking death, grievous bodily harm, or kidnapping and
			 inserting the wrongful action contemplated by the communication or
			 action.;
									(J)by striking
			 paragraphs (9) through (13);
								(K)by redesignating
			 paragraph (14) as paragraph (8) and in that paragraph—
									(i)by
			 inserting (A) before The term;
									(ii)by
			 striking words or overt acts indicating and
			 sexual in the first sentence;
									(iii)by
			 striking accused’s in the third sentence;
									(iv)by
			 inserting or social or sexual before relationship
			 in the fourth sentence;
									(v)by
			 striking sexual before conduct in the fourth
			 sentence;
									(vi)by
			 striking A person cannot consent and all that follows through
			 the period; and
									(vii)by
			 adding at the end the following new subparagraphs:
										
											(B)A sleeping,
				unconscious, or incompetent person cannot consent. A person cannot consent to
				force causing or likely to cause death or grievous bodily harm or to being
				rendered unconscious. A person cannot consent while under threat or in fear or
				under the circumstances described in subparagraph (C) or (D) of subsection
				(b)(1).
											(C)Lack of consent
				may be inferred based on the circumstances of the offense. All the surrounding
				circumstances are to be considered in determining whether a person gave
				consent, or whether a person did not resist or ceased to resist only because of
				another person’s actions.
											;
				and
									(L)by striking
			 paragraphs (15) and (16).
								(11)Section
			 headingThe heading of such section (article) is amended to read
			 as follows:
								
									920.Art. 120. Rape
				and sexual assault
				generally
									.
							(b)Rape and sexual
			 assault of a childChapter 47 of such title (the Uniform Code of
			 Military Justice) is amended by inserting after section 920a (article 120a) the
			 following new section:
							
								920b.Art. 120b.
				Rape and sexual assault of a child
									(a)Rape of a
				ChildAny person subject to this chapter who—
										(1)commits a sexual
				act upon a child who has not attained the age of 12 years; or
										(2)commits a sexual
				act upon a child who has attained the age of 12 years by—
											(A)using force
				against any person;
											(B)threatening or
				placing that child in fear;
											(C)rendering that
				child unconscious; or
											(D)administering to
				that child a drug, intoxicant, or other similar substance;
											is guilty
				of rape of a child and shall be punished as a court-martial may direct.(b)Sexual assault
				of a childAny person subject to this chapter who commits a
				sexual act upon a child who has attained the age of 12 years is guilty of
				sexual assault of a child and shall be punished as a court-martial may
				direct.
									(c)Sexual abuse of
				a childAny person subject to this chapter who commits a lewd act
				upon a child is guilty of sexual abuse of a child and shall be punished as a
				court-martial may direct.
									(d)Age of
				Child
										(1)Under 12
				yearsIn a prosecution under this section, it need not be proven
				that the accused knew the age of the other person engaging in the sexual act or
				lewd act. It is not a defense that the accused reasonably believed that the
				child had attained the age of 12 years.
										(2)Under 16
				yearsIn a prosecution under this section, it need not be proven
				that the accused knew that the other person engaging in the sexual act or lewd
				act had not attained the age of 16 years, but it is a defense in a prosecution
				under subsection (b) (sexual assault of a child) or subsection (c) (sexual
				abuse of a child), which the accused must prove by a preponderance of the
				evidence, that the accused reasonably believed that the child had attained the
				age of 16 years, if the child had in fact attained at least the age of 12
				years.
										(e)Proof of
				threatIn a prosecution under this section, in proving that a
				person made a threat, it need not be proven that the person actually intended
				to carry out the threat or had the ability to carry out the threat.
									(f)MarriageIn
				a prosecution under subsection (b) (sexual assault of a child) or subsection
				(c) (sexual abuse of a child), it is a defense, which the accused must prove by
				a preponderance of the evidence, that the persons engaging in the sexual act or
				lewd act were at that time married to each other, except where the accused
				commits a sexual act upon the person when the accused knows or reasonably
				should know that the other person is asleep, unconscious, or otherwise unaware
				that the sexual act is occurring or when the other person is incapable of
				consenting to the sexual act due to impairment by any drug, intoxicant, or
				other similar substance, and that condition was known or reasonably should have
				been known by the accused.
									(g)ConsentLack
				of consent is not an element and need not be proven in any prosecution under
				this section. A child not legally married to the person committing the sexual
				act, lewd act, or use of force cannot consent to any sexual act, lewd act, or
				use of force.
									(h)DefinitionsIn
				this section:
										(1)Sexual act and
				sexual contactThe terms sexual act and
				sexual contact have the meanings given those terms in section
				920(g) of this title (article 120(g)).
										(2)ForceThe
				term force means
											(A)the use of a
				weapon;
											(B)the use of such
				physical strength or violence as is sufficient to overcome, restrain, or injure
				a child; or
											(C)inflicting
				physical harm.
											In the
				case of a parent-child or similar relationship, the use or abuse of parental or
				similar authority is sufficient to constitute the use of force.(3)Threatening or
				placing that child in fearThe term threatening or placing
				that child in fear means a communication or action that is of
				sufficient consequence to cause the child to fear that non-compliance will
				result in the child or another person being subjected to the action
				contemplated by the communication or action.
										(4)ChildThe
				term child means any person who has not attained the age of 16
				years.
										(5)Lewd
				actThe term lewd act means—
											(A)any sexual contact
				with a child;
											(B)intentionally
				exposing one's genitalia, anus, buttocks, or female areola or nipple to a child
				by any means, including via any communication technology, with an intent to
				abuse, humiliate or degrade any person, or to arouse or gratify the sexual
				desire of any person;
											(C)intentionally
				communicating indecent language to a child by any means, including via any
				communication technology, with an intent to abuse, humiliate or degrade any
				person, or to arouse or gratify the sexual desire of any person; or
											(D)any indecent
				conduct, intentionally done with or in the presence of a child, including via
				any communication technology, that amounts to a form of immorality relating to
				sexual impurity which is grossly vulgar, obscene, and repugnant to common
				propriety, and tends to excite sexual desire or deprave morals with respect to
				sexual
				relations.
											.
						(c)Other sexual
			 misconductSuch chapter (the Uniform Code of Military Justice),
			 is further amended by inserting after section 920b (article 120b), as added by
			 subsection (b), the following new section:
							
								920c.Art. 120c.
				Other sexual misconduct
									(a)Indecent
				viewing, visual recording, or broadcastingAny person subject to
				this chapter who, without legal justification or lawful authorization—
										(1)knowingly and
				wrongfully views the private area of another person, without that other
				person's consent and under circumstances in which that other person has a
				reasonable expectation of privacy;
										(2)knowingly
				photographs, videotapes, films, or records by any means, the private area of
				another person, without that other person's consent and under circumstances in
				which that other person has a reasonable expectation of privacy; or
										(3)knowingly
				broadcasts or distributes any such recording that the person knew or reasonably
				should have known was made under the circumstances proscribed in paragraphs (1)
				and (2);
										is guilty
				of an offense under this section and shall be punished as a court-martial may
				direct.(b)Forcible
				panderingAny person subject to this chapter who compels another
				person to engage in an act of prostitution with any person is guilty of
				forcible pandering and shall be punished as a court-martial may direct.
									(c)Indecent
				exposureAny person subject to this chapter who intentionally
				exposes, in an indecent manner, the genitalia, anus, buttocks, or female areola
				or nipple is guilty of indecent exposure and shall by punished as a
				court-martial may direct.
									(d)DefinitionsIn
				this section:
										(1)Act of
				prostitutionThe term act of prostitution means a
				sexual act or sexual contact (as defined in section 920(g) of this title
				(article 120(g))) on account of which anything of value is given to, or
				received by, any person.
										(2)Private
				areaThe term private area means the naked or
				underwear-clad genitalia, anus, buttocks, or female areola or nipple.
										(3)Reasonable
				expectation of privacyThe term under circumstances in
				which that other person has a reasonable expectation of privacy
				means—
											(A)circumstances in
				which a reasonable person would believe that he or she could disrobe in
				privacy, without being concerned that an image of a private area of the person
				was being captured; or
											(B)circumstances in
				which a reasonable person would believe that a private area of the person would
				not be visible to the public.
											(4)BroadcastThe
				term broadcast means to electronically transmit a visual image
				with the intent that it be viewed by a person or persons.
										(5)DistributeThe
				term distribute means delivering to the actual or constructive
				possession of another, including transmission by electronic means.
										(6)Indecent
				mannerThe term indecent manner means conduct that
				amounts to a form of immorality relating to sexual impurity which is grossly
				vulgar, obscene, and repugnant to common propriety, and tends to excite sexual
				desire or deprave morals with respect to sexual
				relations.
										.
						(d)Repeal of sodomy
			 articleSection 925 of such title (article 125 of the Uniform
			 Code of Military Justice) is repealed.
						(e)Conforming
			 amendmentsChapter 47 of such title (the Uniform Code of Military
			 Justice) is further amended as follows:
							(1)Statute of
			 limitationsSubparagraph (B) of section 843(b)(2) (article
			 43(b)(2)) is amended—
								(A)in clause (i), by
			 striking section 920 of this title (article 120) and inserting
			 section 920, 920a, 920b, or 920c of this title (article 120, 120a, 120b,
			 or 120c);
								(B)by striking clause
			 (iii); and
								(C)in clause
			 (v)—
									(i)by
			 striking indecent assault;
									(ii)by
			 striking rape, or sodomy, and inserting or rape,;
			 and
									(iii)by
			 striking or liberties with a child.
									(2)MurderParagraph
			 (4) of section 918 (article 118) is amended—
								(A)by striking
			 sodomy,; and
								(B)by striking
			 aggravated sexual assault, and all that follows through
			 with a child, and inserting sexual assault, sexual
			 assault of a child, aggravated sexual contact, sexual abuse of a
			 child,.
								(f)Clerical
			 amendmentsThe table of sections at the beginning of subchapter X
			 of such chapter (the Uniform Code of Military Justice) is amended—
							(1)by striking the
			 items relating to sections 920 and 920a (articles 120 and 120a) and inserting
			 the following:
								
									
										920. 120. Rape and sexual assault
				generally.
										920a. 120a. Stalking.
										920b. 120b. Rape and sexual assault of a
				child.
										920c. 120c. Other sexual
				misconduct.
									
									;
								and(2)by striking the
			 item relating to section 925 (article 125).
							(g)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply with respect to offenses
			 committed on or after such date.
						EOther
			 matters
					541.Revision to
			 membership of Department of Defense Military Family Readiness
			 CouncilSection 1781a(b) of
			 title 10, United States Code, is amended to read as follows:
						
							(b)Members(1)The Council shall
				consist of 17 members, as follows:
									(A)The Under
				Secretary of Defense for Personnel and Readiness, who shall serve as chair of
				the Council and who may designate a representative to chair the council in the
				Under Secretary's absence.
									(B)The following, who
				shall be appointed or designated by the Secretary of Defense:
										(i)One representative
				of each of the Army, Navy, Marine Corps, and Air Force, each of whom may be a
				member of the armed force to be represented, the spouse of such a member, or
				the parent of such a member, and may represent either the active component or a
				reserve component of that armed force.
										(ii)One
				representative of the Army National Guard or the Air National Guard, who may be
				a member of the National Guard, the spouse of such a member, or the parent of
				such a member.
										(iii)One spouse of a
				member of each of the Army, Navy, Marine Corps, and Air Force, two of whom
				shall be the spouse of an active component member and two of whom shall be the
				spouse of a reserve component member.
										(C)Three individuals
				appointed by the Secretary of Defense from among representatives of military
				family organizations, including military family organizations of families of
				members of the regular components and of families of members of the reserve
				components.
									(D)The senior
				enlisted advisor, or the spouse of a senior enlisted member, from each of the
				Army, Navy, Marine Corps, and Air Force.
									(2)(A)The term on the Council
				of the members appointed or designated under clauses (i) and (iii) of
				subparagraph (B) of paragraph (1) shall be two years and may be renewed by the
				Secretary of Defense. Representation on the Council under clause (ii) of that
				subparagraph shall rotate between the Army National Guard and Air National
				Guard every two years on a calendar year basis.
									(B)The term on the Council of the
				members appointed under subparagraph (C) of paragraph (1) shall be three
				years.
									.
					542.Inclusion of
			 Northern Mariana Islands as a State for purposes of the
			 Uniformed and Overseas Citizens Absentee Voting ActParagraphs (6) and (8) of section 107 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–6) are
			 each amended by striking and American Samoa and inserting
			 American Samoa, and the Commonwealth of the Northern Mariana
			 Islands.
					543.Specification
			 of the period for which a request for an absentee ballot from an overseas voter
			 is validSection 104 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–3) is
			 amended by inserting or overseas voter after uniformed
			 services voter.
					544.Transfer of
			 Troops-to-Teachers program from Department of Education to Department of
			 Defense and enhancements to the program
						(a)Transfer of
			 functions
							(1)TransferThe
			 responsibility and authority for operation and administration of the
			 Troops-to-Teachers Program in chapter A of subpart 1 of part C of title II of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6671 et seq.) is
			 transferred from the Secretary of Education to the Secretary of Defense.
							(2)Effective
			 dateThe transfer under paragraph (1) shall take effect on the
			 first day of the first month beginning more than 180 days after the date of the
			 enactment of this Act, or on such earlier date as the Secretary of Education
			 and the Secretary of Defense may jointly provide.
							(b)Enactment of
			 program authority in title 10, United States Code
							(1)In
			 generalChapter 58 of title 10, United States Code, is amended by
			 adding at the end the following new section:
								
									1154.Assistance to
				eligible members and former members to obtain employment as teachers:
				Troops-to-Teachers program
										(a)DefinitionsIn this section:
											(1)ProgramThe
				term Program means the Troops-to-Teachers Program authorized by
				this section.
											(2)Member of the
				armed forcesThe term member of the armed forces
				includes a former member of the armed forces.
											(3)Charter
				schoolThe term charter school has the meaning given
				that term in section 5210(1) of the Elementary and Secondary Education Act of
				1965 (20 U.S.C. 7221i(1)).
											(4)Eligible
				schoolThe term eligible school means—
												(A)a public school,
				including a charter school, at which—
													(i)at
				least 30 percent of the students enrolled in the school are from families with
				incomes below 185 percent of poverty level (as defined by the Office of
				Management and Budget and revised at least annually in accordance with section
				9(b)(1) of the Richard B. Russell National School Lunch Act) applicable to a
				family of the size involved; or
													(ii)at least 13
				percent of the students enrolled in the school qualify for assistance under
				part B of the Individuals with Disabilities Education Act; or
													(B)a Bureau-funded
				school as defined in section 1141(3) of the Education Amendments of 1978 (25
				U.S.C. 2021(3)).
												(5)High-need
				schoolThe term high-need school means—
												(A)an elementary or
				middle school in which at least 50 percent of the enrolled students are
				children from low-income families, based on the number of children eligible to
				for free and reduced priced lunches under the Richard B. Russell National
				School Lunch Act, the number of children in families receiving assistance under
				the State program funded under part A of title IV of the Social Security Act,
				the number of children eligible to receive medical assistance under the
				Medicaid program, or a composite of these indicators;
												(B)a high school in
				which at least 40 percent of enrolled students are children from low-income
				families, which may be calculated using comparable data from feeder schools;
				or
												(C)a school that is
				in a local educational agency that is eligible under section 6211(b) of the
				Elementary and Secondary Education Act of 1965.
												(6)Additional
				terms(A)The
				terms elementary school, highly qualified teacher,
				local educational agency, secondary school, and
				State have the meanings given those terms in section 9101 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
												(b)Program
				authorizationThe Secretary of Defense (hereinafter in this
				section referred to as the Secretary) may carry out a program
				(to be known as the Troops-to-Teachers Program)—
											(1)to assist eligible
				members of the armed forces described in subsection (d) to obtain certification
				or licensing as elementary school teachers, secondary school teachers, or
				career or technical teachers, and to become highly qualified teachers;
				and
											(2)to facilitate the
				employment of such members—
												(A)by local
				educational agencies or charter schools that the Secretary of Education
				identifies as—
													(i)receiving grants
				under part A of title I of the Elementary and Secondary Education Act of 1965
				(20 U.S.C. 6301 et seq.) as a result of having within their jurisdictions
				concentrations of children from low-income families; or
													(ii)experiencing a
				shortage of highly qualified teachers, in particular a shortage of highly
				qualified science, mathematics, special education, foreign language, or career
				or technical teachers; and
													(B)in elementary
				schools or secondary schools, or as career or technical teachers.
												(c)Counseling and
				referral servicesThe Secretary may provide counseling and
				referral services to members of the armed forces who do not meet the criteria
				described in subsection (d), including meeting the education qualification
				requirements under subsection (d)(3)(B).
										(d)Eligibility and
				application process
											(1)Eligible
				membersThe following members of the armed forces are eligible
				for selection to participate in the Program:
												(A)Any member
				who—
													(i)on
				or after October 1, 1999, becomes entitled to retired or retainer pay under
				this title or title 14;
													(ii)has an approved
				date of retirement that is within one year after the date on which the member
				submits an application to participate in the Program; or
													(iii)has been
				transferred to the Retired Reserve.
													(B)Any member who, on
				or after January 8, 2002—
													(i)(I)is separated or released
				from active duty after four or more years of continuous active duty immediately
				before the separation or release; or
														(II)has completed a total of at least six
				years of active duty service, six years of service computed under section 12732
				of this title, or six years of any combination of such service; and
														(ii)executes a
				reserve commitment agreement for a period of not less than three years under
				paragraph (5)(B).
													(C)Any member who, on
				or after January 8, 2002, is retired or separated for physical disability under
				chapter 61 of this title.
												(2)Submission of
				applications(A)Selection of eligible
				members of the armed forces to participate in the Program shall be made on the
				basis of applications submitted to the Secretary within the time periods
				specified in subparagraph (B). An application shall be in such form and contain
				such information as the Secretary may require.
												(B)An application shall be considered to
				be submitted on a timely basis under subparagraph (A)(i), (B), or (C) of
				paragraph (1) if the application is submitted not later than three years after
				the date on which the member is retired, separated, or released from active
				duty, whichever applies to the member.
												(3)Selection
				criteria; educational background requirements and honorable service
				requirement(A)Subject to subparagraphs
				(B) and (C), the Secretary shall prescribe the criteria to be used to select
				eligible members of the armed forces to participate in the Program.
												(B)(i)If a member of the armed
				forces is applying for assistance for placement as an elementary school or
				secondary school teacher, the Secretary shall require the member to have
				received a baccalaureate or advanced degree from an accredited institution of
				higher education.
													(ii)If a member of the armed forces is
				applying for assistance for placement as a career or technical teacher, the
				Secretary shall require the member—
														(I)to have received the equivalent of
				one year of college from an accredited institution of higher education or the
				equivalent in military education and training as certified by the Department of
				Defense; or
														(II)to otherwise meet the
				certification or licensing requirements for a career or technical teacher in
				the State in which the member seeks assistance for placement under the
				Program.
														(C)A member of the armed forces is
				eligible to participate in the Program only if the member’s last period of
				service in the armed forces was honorable, as characterized by the Secretary
				concerned. A member selected to participate in the Program before the
				retirement of the member or the separation or release of the member from active
				duty may continue to participate in the Program after the retirement,
				separation, or release only if the member’s last period of service is
				characterized as honorable by the Secretary concerned.
												(4)Selection
				prioritiesIn selecting eligible members of the armed forces to
				receive assistance under the Program, the Secretary—
												(A)shall give
				priority to members who—
													(i)have educational
				or military experience in science, mathematics, special education, foreign
				language, or career or technical subjects; and
													(ii)agree to seek
				employment as science, mathematics, foreign language, or special education
				teachers in elementary schools or secondary schools or in other schools under
				the jurisdiction of a local educational agency; and
													(B)may give priority
				to members who agree to seek employment in a high-need school.
												(5)Other conditions
				on selection
												(A)The Secretary may
				not select an eligible member of the armed forces to participate in the Program
				and receive financial assistance unless the Secretary has sufficient
				appropriations for the Program available at the time of the selection to
				satisfy the obligations to be incurred by the United States under subsection
				(e) with respect to the member.
												(B)The Secretary may
				not select an eligible member of the armed forces described in paragraph
				(1)(B)(i) to participate in the Program under this section and receive
				financial assistance under subsection (e) unless the member executes a written
				agreement to serve as a member of the Selected Reserve of a reserve component
				of the armed forces for a period of not less than three years.
												(e)Participation
				agreement and financial assistance
											(1)Participation
				agreement(A)An eligible member of
				the armed forces selected to participate in the Program under subsection (b)
				and receive financial assistance under this subsection shall be required to
				enter into an agreement with the Secretary in which the member agrees—
													(i)within such time
				as the Secretary may require, to obtain certification or licensing as an
				elementary school teacher, secondary school teacher, or career or technical
				teacher, and to become a highly qualified teacher; and
													(ii)to accept an
				offer of full-time employment as an elementary school teacher, secondary school
				teacher, or career or technical teacher for not less than three school years in
				an eligible school to begin the school year after obtaining that certification
				or licensing.
													(B)The Secretary may waive the three-year
				commitment described in subparagraph (A)(ii) for a participant if the Secretary
				determines such waiver to be appropriate. If the Secretary provides the waiver,
				the participant shall not be considered to be in violation of the agreement and
				shall not be required to provide reimbursement under subsection (f), for
				failure to meet the three-year commitment.
												(2)Violation of
				participation agreement; exceptionsA participant in the Program
				shall not be considered to be in violation of the participation agreement
				entered into under paragraph (1) during any period in which the
				participant—
												(A)is pursuing a
				full-time course of study related to the field of teaching at an institution of
				higher education;
												(B)is serving on
				active duty as a member of the armed forces;
												(C)is temporarily
				totally disabled for a period of time not to exceed three years as established
				by sworn affidavit of a qualified physician;
												(D)is unable to
				secure employment for a period not to exceed 12 months by reason of the care
				required by a spouse who is disabled;
												(E)is a highly
				qualified teacher who is seeking and unable to find full-time employment as a
				teacher in an elementary school or secondary school or as a career or technical
				teacher for a single period not to exceed 27 months; or
												(F)satisfies the
				provisions of additional reimbursement exceptions that may be prescribed by the
				Secretary.
												(3)Stipend and
				bonus for participants(A)Subject to subparagraph
				(C), the Secretary may pay to a participant in the Program selected under this
				section a stipend to cover expenses incurred by the participant to obtain the
				required educational level, certification or licensing. Such stipend may not
				exceed $5,000 and may vary by participant.
												(B)Subject to subparagraph (C), the
				Secretary may pay a bonus of up to $10,000 to a participant in the Program
				selected under this section who agrees in the participation agreement under
				paragraph (1) to become a highly qualified teacher and to accept full-time
				employment as an elementary school teacher, secondary school teacher, or career
				or technical teacher for not less than three school years in a high-need
				school. Such bonus may vary by participant and may take into account the
				priority placements as determined by the Secretary.
												(C)(i)The total number of
				stipends that may be paid under subparagraph (A) in any fiscal year may not
				exceed 5,000.
													(ii)The total number of bonuses that may
				be paid under subparagraph (B) in any fiscal year may not exceed 3,000.
													(iii)The combination of stipend and bonus
				for any one participant may not exceed $10,000.
													(4)Treatment of
				stipend and bonusA stipend or bonus paid under this subsection
				to a participant in the Program shall be taken into account in determining the
				eligibility of the participant for Federal student financial assistance
				provided under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
				seq.).
											(f)Reimbursement
				under certain circumstances
											(1)Reimbursement
				requiredA participant in the Program who is paid a stipend or
				bonus under this subsection shall be required to repay the stipend or bonus
				under the following circumstances:
												(A)The participant
				fails to obtain teacher certification or licensing, to become a highly
				qualified teacher, or to obtain employment as an elementary school teacher,
				secondary school teacher, or career or technical teacher as required by the
				participation agreement under subsection (e)(1).
												(B)The participant
				voluntarily leaves, or is terminated for cause from, employment as an
				elementary school teacher, secondary school teacher, or career or technical
				teacher during the three years of required service in violation of the
				participation agreement.
												(C)The participant
				executed a written agreement with the Secretary concerned under subsection
				(d)(5)(B) to serve as a member of a reserve component of the armed forces for a
				period of three years and fails to complete the required term of
				service.
												(2)Amount of
				reimbursementA participant required to reimburse the Secretary
				for a stipend or bonus paid to the participant under subsection (e) shall pay
				an amount that bears the same ratio to the amount of the stipend or bonus as
				the unserved portion of required service bears to the three years of required
				service. Any amount owed by the participant shall bear interest at the rate
				equal to the highest rate being paid by the United States on the day on which
				the reimbursement is determined to be due for securities having maturities of
				90 days or less and shall accrue from the day on which the participant is first
				notified of the amount due.
											(3)Treatment of
				obligationThe obligation to reimburse the Secretary under this
				subsection is, for all purposes, a debt owing the United States. A discharge in
				bankruptcy under title 11 shall not release a participant from the obligation
				to reimburse the Secretary under this subsection.
											(4)Exceptions to
				reimbursement requirementA participant shall be excused from
				reimbursement under this subsection if the participant becomes permanently
				totally disabled as established by sworn affidavit of a qualified physician.
				The Secretary may also waive the reimbursement in cases of extreme hardship to
				the participant, as determined by the Secretary.
											(g)Relationship to
				educational assistance under montgomery GI billThe receipt by a
				participant in the Program of a stipend or bonus under this subsection (e)
				shall not reduce or otherwise affect the entitlement of the participant to any
				benefits under chapter 30 or 33 of title 38 or chapter 1606 of this
				title.
										(h)Participation by
				states
											(1)Discharge of
				state activities through consortia of statesThe Secretary may
				permit States participating in the Program to carry out activities authorized
				for such States under the Program through one or more consortia of such
				States.
											(2)Assistance to
				states(A)Subject to subparagraph
				(B), the Secretary may make grants to States participating in the Program, or
				to consortia of such States, in order to permit such States or consortia of
				States to operate offices for purposes of recruiting eligible members of the
				armed forces for participation in the Program and facilitating the employment
				of participants in the Program as elementary school teachers, secondary school
				teachers, and career or technical teachers.
												(B)The total amount of grants made under
				subparagraph (A) in any fiscal year may not exceed
				$5,000,000.
												.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
								
									
										1154. Assistance to eligible members and
				former members to obtain employment as teachers: Troops-to-Teachers
				Program.
									
									.
							(c)Conforming
			 amendmentSection 1142(b)
			 (4)(C) of such title is amended by striking under sections 1152 and 1153
			 of this title and the Troops-to-Teachers Program under section 2302 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6672) and
			 inserting under sections 1152, 1153, and 1154 of this
			 title.
						(d)Termination of
			 original program
							(1)Termination
								(A)Chapter A of
			 subpart 1 of part C of title II of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6671 et seq.) is repealed.
								(B)The table of
			 contents in section 2 of part I of the Elementary and Secondary Education Act
			 1965 is amended by striking the items relating to such chapter.
								(2)Existing
			 agreementsThe repeal of chapter A of subpart 1 of part C of
			 title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6671
			 et seq.) by paragraph (1)(A) shall not affect the validity or terms of any
			 agreement entered into before the date of the enactment of this Act under such
			 chapter, or to pay assistance, make grants, or obtain reimbursement in
			 connection with such an agreement as in effect before such repeal.
							(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 effective date of the transfer under subsection (a).
						545.Military
			 grooming and appearance standards
						(a)Military
			 grooming and appearance standards
							(1)In
			 generalChapter 45 of title 10, United States Code, is amended by
			 adding at the end the following new section:
								
									778.Grooming and
				appearance standardsGrooming
				and appearance standards prescribed by the Secretary of a military department
				for members of the armed forces are not subject to the Religious Freedom
				Restoration Act of 1993 (42 U.S.C. 2000bb et
				seq.).
									.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
								
									
										778. Grooming and appearance
				standards.
									
									.
							(b)Wearing of items
			 of religious apparel with the uniformSection 774(c) of such
			 title is amended by adding at the end the following new sentence: Such
			 regulations are not subject to the Religious Freedom Restoration Act of 1993
			 (42 U.S.C. 2000bb et seq.)..
						546.Repeal of
			 mandatory high-deployment allowance
						(a)Repeal of
			 authority for payment of high-Deployment allowance
							(1)In
			 generalSection 436 of title 37, United States Code, is
			 repealed.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 7 of
			 such title is amended by striking the item relating to section 436.
							(b)Repeal of
			 requirements relating to management of deployment of members
							(1)In
			 generalSection 991 of title 10, United States Code, is
			 repealed.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 50 of
			 such title is amended by striking the item relating to section 991.
							547.Three-year
			 extension and revision of authorities relating to transition of military
			 dependent students among local educational agencies
						(a)Additional
			 program authoritiesParagraph (2)(B) of section 574(d) of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (20 U.S.C.
			 7703b note) is amended—
							(1)by inserting
			 grant assistance after To provide; and
							(2)by striking
			 including— and all that follows and
			 inserting
								
									including the
			 following:(i)Access to virtual and distance
				learning capabilities and related applications.
									(ii)Training programs for
				teachers.
									(iii)Academic strategies to increase
				academic achievement.
									(iv)Curriculum development.
									(v)Support for practices that minimize
				the impact of transition and deployment.
									(vi)Other appropriate services to
				improve the academic achievement of
				students.
									.
							(b)Extension of
			 expirationParagraph (3) of such section is amended by striking
			 September 30, 2013 and inserting September 30,
			 2016.
						VICompensation and
			 other personnel benefits
				AGeneral
			 matters
					601.One-year
			 extension of certain expiring bonus and special pay authorities
						(a)Authorities
			 relating to reserve forcesThe following sections of title 37,
			 United States Code, are amended by striking December 31, 2011
			 and inserting December 31, 2012: 
							(1)Section 308b(g),
			 relating to Selected Reserve reenlistment bonus.
							(2)Section 308c(i),
			 relating to Selected Reserve affiliation or enlistment bonus.
							(3)Section 308d(c),
			 relating to special pay for enlisted members assigned to certain high-priority
			 units.
							(4)Section
			 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without
			 prior service.
							(5)Section 308h(e),
			 relating to Ready Reserve enlistment and reenlistment bonus for persons with
			 prior service.
							(6)Section 308i(f),
			 relating to Selected Reserve enlistment and reenlistment bonus for persons with
			 prior service.
							(7)Section 408a(e),
			 relating to a travel and transportation allowance for inactive-duty training
			 outside of normal commuting distance.
							(8)Section 910(g),
			 relating to income replacement payments for reserve component members
			 experiencing extended and frequent mobilization for active duty service.
							(b)Title 10
			 authorities relating to health care professionalsThe following
			 sections of title 10, United States Code, are amended by striking
			 December 31, 2011 and inserting December 31,
			 2012:
							(1)Section
			 2130a(a)(1), relating to nurse officer candidate accession program.
							(2)Section 16302(d),
			 relating to repayment of education loans for certain health professionals who
			 serve in the Selected Reserve.
							(c)Title 37
			 authorities relating to health care professionalsThe following
			 sections of title 37, United States Code, are amended by striking
			 December 31, 2011 and inserting December 31,
			 2012:
							(1)Section 302c–1(f),
			 relating to accession and retention bonuses for psychologists.
							(2)Section
			 302d(a)(1), relating to accession bonus for registered nurses.
							(3)Section
			 302e(a)(1), relating to incentive special pay for nurse anesthetists.
							(4)Section 302g(e),
			 relating to special pay for Selected Reserve health professionals in critically
			 short wartime specialties.
							(5)Section
			 302h(a)(1), relating to accession bonus for dental officers.
							(6)Section 302j(a),
			 relating to accession bonus for pharmacy officers.
							(7)Section 302k(f),
			 relating to accession bonus for medical officers in critically short wartime
			 specialties.
							(8)Section 302l(g),
			 relating to accession bonus for dental specialist officers in critically short
			 wartime specialties.
							(9)Section 335(k),
			 relating to bonus and incentive pay authorities for officers in health
			 professions.
							(d)Authorities
			 relating to nuclear officersThe following sections of title 37,
			 United States Code, are amended by striking December 31, 2011
			 and inserting December 31, 2012:
							(1)Section 312(f),
			 relating to special pay for nuclear-qualified officers extending period of
			 active service.
							(2)Section 312b(c),
			 relating to nuclear career accession bonus.
							(3)Section 312c(d),
			 relating to nuclear career annual incentive bonus.
							(4)Section 333(i),
			 relating to special bonus and incentive pay authorities for nuclear officers.
							(e)Authorities
			 relating to title 37 consolidated special pay, incentive pay, and bonus
			 authoritiesThe following sections of title 37, United States
			 Code, are amended by striking December 31, 2011 and inserting
			 December 31, 2012:
							(1)Section 331(h),
			 relating to general bonus authority for enlisted members.
							(2)Section 332(g),
			 relating to general bonus authority for officers.
							(3)Section 334(i),
			 relating to special aviation incentive pay and bonus authorities for officers.
							(4)Section 351(h),
			 relating to hazardous duty pay.
							(5)Section 352(g),
			 relating to assignment pay or special duty pay.
							(6)Section 353(i),
			 relating to skill incentive pay or proficiency bonus.
							(7)Section 355(i),
			 relating to retention incentives for members qualified in critical military
			 skills or assigned to high priority units.
							(f)Authorities
			 relating to payment of referral bonusesThe following sections of
			 title 10, United States Code, are amended by striking December 31,
			 2011 and inserting December 31, 2012:
							(1)Section 1030(i),
			 relating to health professions referral bonus.
							(2)Section 3252(h),
			 relating to army referral bonus.
							(g)Other title 37
			 bonus and special pay authoritiesThe following sections of title
			 37, United States Code, are amended by striking December 31,
			 2011 and inserting December 31, 2012:
							(1)Section 301b(a),
			 relating to aviation officer retention bonus.
							(2)Section 307a(g),
			 relating to assignment incentive pay.
							(3)Section 308(g),
			 relating to reenlistment bonus for active members.
							(4)Section 309(e),
			 relating to enlistment bonus.
							(5)Section 324(g),
			 relating to accession bonus for new officers in critical skills.
							(6)Section 326(g),
			 relating to incentive bonus for conversion to military occupational specialty
			 to ease personnel shortage.
							(7)Section 327(h),
			 relating to incentive bonus for transfer between the Armed Forces.
							(8)Section 330(f),
			 relating to accession bonus for officer candidates.
							(9)Section
			 403(b)(7)(E), relating to basic allowance for housing.
							602.Travel for
			 anesthesia services for childbirth for command-sponsored dependents of members
			 assigned to very remote locations outside the continental United
			 StatesSection 1040(a) of
			 title 10, United States Code, is amended—
						(1)by inserting
			 (1) after (a); and
						(2)by adding at the
			 end the following new paragraph:
							
								(2)(A)For purposes of
				paragraph (1), required medical attention of a dependent includes, in the case
				of a dependent authorized to accompany a member at a location described in that
				paragraph, obstetrical anesthesia services for childbirth equivalent to the
				obstetrical anesthesia services for childbirth available in a military
				treatment facility in the United States.
									(B)In the case of a dependent at a remote
				location outside the continental United States who elects services described in
				subparagraph (A) and for whom air transportation would be needed to travel
				under paragraph (1) to the nearest appropriate medical facility at which
				adequate medical care is available, the Secretary may authorize the dependent
				to receive transportation under that paragraph to the continental United States
				and be treated at the military treatment facility that can provide appropriate
				obstetrical services that is nearest to the closest port of entry into the
				continental United States from such remote location.
									(C)The second through sixth sentences of
				paragraph (1) shall apply to a dependent provided transportation by reason of
				this paragraph.
									(D)The total cost incurred by the United
				States for the provision of transportation and expenses (including per diem)
				with respect to a dependent by reason of this paragraph may not exceed the cost
				the United States would otherwise incur for the provision of transportation and
				expenses with respect to that dependent under paragraph (1) if the
				transportation and expenses were provided to that dependent without regard to
				this paragraph.
									(E)The authority under this paragraph
				shall expire on September 30,
				2016.
									.
						603.Travel and
			 transportation allowance for dependent child of member stationed overseas who
			 is attending overseas university, college or similar institutionSection 430 of title 37, United States
			 Code, is amended—
						(1)in subsection (a),
			 by amending paragraph (2) to read as follows:
							
								(2)An eligible dependent child of a member
				referred to in paragraph (1)(c) is a child who—
									(A)is under 23 years of age and unmarried;
				and
									(B)(i)(I)is enrolled in a school
				in the continental United States for the purpose of obtaining a formal
				education; and
											(II)is attending that school or is
				participating in a foreign study program approved by that school and, pursuant
				to that foreign study program, is attending a school outside the United States
				for a period of not more than one year; or
											(ii)is attending a college,
				university, or similar institution outside the United States, including a
				technical or business school, offering postsecondary level academic instruction
				leading to an associate or higher degree, or the equivalent, which is
				recognized as such by the secretary of education (or comparable official) of
				the country or other jurisdiction in which the institution is
				located.
										;
				and
						(2)in subsection (b)—
							(A)in paragraph (3),
			 by striking in the continental United States; and
							(B)in paragraph (4)—
								(i)by
			 inserting a foreign study program at after
			 attending; and
								(ii)by
			 inserting under subsection (a)(2)(B)(i)(II) after outside
			 the United States.
								604.Lodging
			 accommodations for members assigned to duty in connection with commissioning or
			 fitting out of a ship
						(a)Extension to
			 precommissioning unit sailorsSubsection (a) of section 7572 of
			 title 10, United States Code, is amended—
							(1)by inserting
			 or assigned to duty in connection with commissioning or fitting out of a
			 ship after sea duty; and
							(2)by inserting
			 , because the ship is under construction and is not yet
			 habitable, after because of repairs,.
							(b)Extension to
			 enlisted membersSubsection (d) of such section is
			 amended—
							(1)in paragraph (1)—
								(A)by striking
			 After the expiration of the authority provided in subsection (b), an
			 officer and inserting A member;
								(B)by striking
			 officer’s quarters and inserting member’s
			 quarters;
								(C)by striking
			 obtaining quarters and inserting obtaining
			 housing; and
								(D)by striking
			 the officer and inserting the member;
								(2)in paragraph (2)—
								(A)by striking
			 an officer both places it appears and inserting a
			 member;
								(B)by striking
			 quarters and inserting housing; and
								(C)by striking
			 officer’s grade and inserting member’s grade; and
								(3)in paragraph (3)—
								(A)by striking
			 an officer and inserting a member; and
								(B)by striking
			 quarters and inserting housing.
								(c)Shipyards
			 affected by BRAC 2005Such section is further amended by adding
			 at the end the following new subsection:
							
								(e)(1)The Secretary may
				reimburse a member of the naval service assigned to duty in connection with
				commissioning or fitting out of a ship in Pascagoula, Mississippi, or Bath,
				Maine, who is deprived of quarters on board a ship because the ship is under
				construction and is not yet habitable, or because of other conditions that make
				the member's quarters uninhabitable, for expenses incurred in obtaining
				housing, but only when the Navy is unable to furnish the member with lodging
				accommodations under subsection (a).
									(2)The total amount that a member may be
				reimbursed under this subsection may not exceed an amount equal to the basic
				allowance for housing of a member without dependents of that member's grade.
									(3)A member without dependents, or a
				member who resides with dependents while assigned to duty in connection with
				commissioning or fitting out of a ship at one of the locations specified in
				paragraph (1), may not be reimbursed under this subsection.
									(4)The Secretary may prescribe
				regulations to carry out this
				subsection.
									.
						(d)Conforming
			 amendments
							(1)The heading of
			 such section is amended to read as follows:
								
									7572.Quarters:
				accommodations in place for members on sea duty or assigned to duty in
				connection with commissioning or fitting out of a
				ship
									.
							(2)The table of
			 sections at the beginning of chapter 649 of such title is amended by striking
			 the item relating to section 7572 and inserting the following new item:
								
									
										7572. Quarters: accommodations in place
				for members on sea duty or assigned to duty in connection with commissioning or
				fitting out of a
				ship.
									
									.
							605.Revision to
			 certain definitions relating to families of servicemembers for purposes of
			 family and medical leave
						(a)Definitions
			 applicable under family and medical leave act of 1993
							(1)Definition of
			 covered active dutyParagraph (14) of section 101
			 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is amended—
								(A)by striking
			 to a foreign country in subparagraphs (A) and (B); and
								(B)by inserting
			 , 12301(d), 12301(g), or 12310 after section
			 101(a)(13)(B) in subparagraph (B).
								(2)Definition of
			 covered servicememberParagraph (15)(A) of such
			 section is amended by inserting inpatient or before
			 outpatient status.
							(b)Definitions
			 applicable to leave for civil service employees
							(1)Definition of
			 covered active dutyParagraph (7) of section 6381
			 of title 5, United States Code, is amended—
								(A)by striking
			 to a foreign country in subparagraph (A) and (B); and
								(B)by inserting
			 , 12301(d), 12301(g), or 12310 after section
			 101(a)(13)(B) in subparagraph (B).
								(2)Definition of
			 covered servicememberParagraph (8)(A) of such
			 section is amended by inserting inpatient or before
			 outpatient status.
							(3)Technical
			 amendmentParagraph (7)(B) of such section is further amended by
			 striking , United States Code.
							BConsolidation and
			 reform of travel and transportation authorities
					611.Consolidation
			 and reform of travel and transportation authorities of the uniformed
			 services
						(a)PurposeThis
			 section establishes general travel and transportation provisions for members of
			 the uniformed service and other travelers authorized to travel under official
			 conditions. Recognizing the complexities and the changing nature of travel, the
			 amendments made by this section provide the Secretary of Defense and the other
			 administering Secretaries with the authority to prescribe and implement travel
			 and transportation policy that is simple, efficient, relevant, and flexible and
			 that meets mission and servicemember needs.
						(b)Consolidated
			 authoritiesTitle 37, United States Code, is amended by inserting
			 after chapter 7 the following new chapter:
							
								8Travel and
				transportation allowances
									
										SUBCHAPTER I—Travel and Transportation Authorities—New
				  Law
										Sec.
										Sec. 451. Definitions.
										Sec. 452. Allowable travel and transportation: general
				  authorities.
										Sec. 453. Allowable travel and transportation: specific
				  authorities.
										Sec. 454. Travel and transportation pilot programs.
										Sec. 455. Appropriations for travel: may
				  not be used for attendance at certain meetings.
										SUBCHAPTER II—Administrative Provisions
										Sec. 461. Relationship to other travel and transportation
				  authorities.
										Sec. 462. Travel and transportation expenses paid to members
				  that are unauthorized or in excess of authorized amounts: requirement for
				  repayment.
										Sec. 463. Regulations.
										SUBCHAPTER III—Travel and Transportation Authorities—Old
				  Law
										Sec. 471. Travel authorities transition expiration
				  date.
										Sec. 472. Definitions and other incorporated provisions of
				  chapter 7.
										Sec. 474. Travel and transportation
				  allowances: general. 
										Sec. 474a. Travel and
				  transportation allowances: temporary lodging expenses.
										Sec. 474b. Travel and
				  transportation allowances: payment of lodging expenses at temporary duty
				  location during authorized absence of member.
										Sec. 475. Travel and
				  transportation allowances: per diem while on duty outside the continental
				  United States.
										Sec. 475a. Travel and
				  transportation allowances: departure allowances. 
										Sec. 476a. Travel and
				  transportation allowances: authorized for travel performed under orders that
				  are canceled, revoked, or modified.
										Sec. 476b. Travel and
				  transportation allowances: members of the uniformed services attached to a ship
				  overhauling or inactivating.
										Sec. 476c. Travel and
				  transportation allowances: members assigned to a vessel under
				  construction.
										Sec. 477. Travel and
				  transportation allowances: dislocation allowance.
										Sec. 478. Travel and
				  transportation allowances: travel within limits of duty station.
										Sec. 478a. Travel and
				  transportation allowances: inactive duty training outside of the normal
				  commuting distances.
										Sec. 479. Travel and
				  transportation allowances: house trailers and mobile homes.
										Sec. 480. Travel and
				  transportation allowances: miscellaneous categories.
										Sec. 481. Travel and
				  transportation allowances: administrative provisions.
										Sec. 481a. Travel and
				  transportation allowances: travel performed in connection with convalescent
				  leave.
										Sec. 481b. Travel and
				  transportation allowances: travel performed in connection with leave between
				  consecutive overseas tours.
										Sec. 481c. Travel and
				  transportation allowances: travel performed in connection with rest and
				  recuperative leave from certain stations in foreign countries.
										Sec. 481d. Travel and
				  transportation allowances: transportation incident to personal emergencies for
				  certain members and dependents.
										Sec. 481e. Travel and
				  transportation allowances: transportation incident to certain emergencies for
				  members performing temporary duty.
										Sec. 481f. Travel and
				  transportation allowances: transportation for survivors of deceased member to
				  attend the member’s burial ceremonies.
										Sec. 481g. Travel and
				  transportation allowances: transportation incident to voluntary extensions of
				  overseas tours of duty.
										Sec. 481h. Travel and
				  transportation allowances: transportation of family members incident to illness
				  or injury of members.
										Sec. 481i. Travel and
				  transportation allowances: parking expenses.
										Sec. 481j. Travel and
				  transportation allowances: transportation of family members incident to the
				  repatriation of members held captive.
										Sec. 481k. Travel and
				  transportation allowances: non-medical attendants for members determined to be
				  very seriously or seriously wounded, ill, or injured.
										Sec. 484. Travel and
				  transportation: dependents of members in a missing status; household and
				  personal effects; trailers; additional movements; motor vehicles; sale of bulky
				  items; claims for proceeds; appropriation chargeable.
										Sec. 488. Allowance for
				  recruiting expenses.
										Sec. 489. Travel and
				  transportation allowances: minor dependent schooling. 
										Sec. 490. Travel and
				  transportation: dependent children of members stationed overseas.
										Sec. 491. Benefits for
				  certain members assigned to the Defense Intelligence Agency.
										Sec. 492. Travel and
				  transportation: members escorting certain dependents.
										Sec. 494. Subsistence
				  reimbursement relating to escorts of foreign arms control inspection
				  teams.
										Sec. 495. Funeral honors
				  duty: allowance.
									
									ITravel and
				transportation—new law
										451.Definitions
											(a)Definitions
				relating to personsIn this subchapter and subchapter II:
												(1)The term
				administering Secretary or administering
				Secretaries means the following:
													(A)The Secretary of
				Defense, with respect to the armed forces (including the Coast Guard when it is
				operating as a service in the Navy).
													(B)The Secretary of
				Homeland Security, with respect to the Coast Guard when it is not operating as
				a service in the Navy.
													(C)The Secretary of
				Commerce, with respect to the National Oceanic and Atmospheric
				Administration.
													(D)The Secretary of
				Health and Human Services, with respect to the Public Health Service.
													(2)The term
				authorized traveler means a person who is authorized travel and
				transportation allowances when performing official travel ordered or authorized
				by the administering Secretary. Such term includes the following:
													(A)A member of the
				uniformed services.
													(B)A family member of
				a member of the uniformed services.
													(C)A person acting as
				an escort or attendant for a member or family member who is traveling on
				official travel or is traveling with the remains of a deceased member.
													(D)A person who
				participates in a military funeral honors detail.
													(E)A Senior Reserve
				Officers’ Training Corps cadet or midshipman.
													(F)An applicant or
				rejected applicant for enlistment.
													(G)Any other person
				whose employment or service is considered directly related to a Government
				official activity or function under regulations prescribed section 463 of this
				title.
													(3)The term
				family member, with respect to a member of the uniformed
				services, means the following:
													(A)A dependent, as
				defined in section 401(a) of this title.
													(B)A child, as
				defined in section 401(b)(1) of this title.
													(C)A parent, as
				defined in section 401(b)(2) of this title.
													(D)A sibling of the
				member.
													(E)A former spouse of
				the member.
													(F)Any person not
				covered by subparagraphs (A) through (E) who is in a category specified in
				regulations under section 463 of this title as having an association,
				connection, or affiliation with a member of the uniformed services or the
				family of such a member.
													(G)Any person not
				covered by subparagraphs (A) through (F) who is determined by the administering
				Secretary under regulations prescribed under section 463 of this title as
				warranting the status of being a family member for purposes of a particular
				travel incident.
													(b)Definitions
				relating to travel and transportation allowancesIn this
				subchapter and subchapter II:
												(1)The term
				official travel means the following:
													(A)Military duty or
				official business performed by an authorized traveler away from a duty
				assignment location or other authorized location.
													(B)Travel performed
				by an authorized traveler ordered to relocate from a permanent duty station to
				another permanent duty station.
													(C)Travel performed
				by an authorized traveler ordered to the first permanent duty station, or
				separated or retired from uniformed service.
													(D)Local travel in or
				around the temporary duty or permanent duty station.
													(E)Other travel as
				authorized or ordered by the administering Secretary.
													(2)The term
				actual and necessary expenses means expenses incurred in fact by
				a traveler as a reasonable consequence of official travel.
												(3)The term
				travel allowances means the daily lodging, meals, and other
				related expenses, including relocation expenses, incurred by an authorized
				traveler while on official travel.
												(4)The term
				transportation allowances means the costs of temporarily or
				permanently moving an authorized traveler, the personal property of an
				authorized traveler, or a combination thereof.
												(5)The term
				transportation-, lodging-, or meals-in-kind means
				transportation, lodging, or meals provided by the Government without cost to
				the traveler.
												(6)The term
				miscellaneous expenses mean authorized expenses incurred in
				addition to authorized allowances during the performance of official
				travel.
												(7)The term
				personal property, with respect to transportation allowances,
				includes baggage, furniture, and other household items, clothing, privately
				owned vehicles, house trailers, mobile homes, and any other personal item that
				would not otherwise be prohibited by any other provision or law, or regulation
				prescribed under section 463 of this title.
												(8)The term
				relocation allowances means the costs associated with relocating
				a member of the uniformed services or other authorized traveler between an old
				and new temporary or permanent duty assignment location or other authorized
				location.
												(9)The term
				dislocation allowances means the costs associated with
				relocation of the household of a member of the uniformed services or other
				authorized traveler in relation to a change in the member’s permanent duty
				assignment location ordered for the convenience of the Government or incident
				to an evacuation.
												(10)The term
				per diem means an amount established as a daily rate that is
				paid to an authorized traveler to cover lodging, meals, and other related
				travel expenses pursuant to regulations.
												452.Allowable
				travel and transportation: general authorities
											(a)In
				generalExcept as otherwise prohibited by law, a member of the
				uniformed services or other authorized traveler—
												(1)shall be provided
				transportation-, lodging, or meals-in-kind, or actual and necessary travel and
				transportation expenses for, or in connection with, official travel; or
												(2)may be provided
				transportation and travel allowances under other circumstances as specified in
				regulations prescribed under section 463 of this title.
												(b)Specific
				circumstancesThe authority under subsection (a) includes travel
				under or in connection with, but not limited to, the following circumstances,
				to the extent specified in regulations prescribed under section 463 of this
				title:
												(1)Temporary duty
				that requires en route travel between a permanent duty assignment location and
				another authorized temporary duty location, and travel in or around the
				temporary duty location.
												(2)Permanent change
				of station that requires en route travel between an old and new temporary or
				permanent duty assignment location or other authorized location.
												(3)Temporary duty or
				assignment relocation related to a consecutive overseas tour or
				in-place-consecutive overseas tour.
												(4)Recruiting duties
				for the armed forces.
												(5)Assignment or
				detail to another Government agency or department.
												(6)Rest and
				recuperative leave.
												(7)Convalescent
				leave.
												(8)Reenlistment
				leave.
												(9)Reserve component
				inactive-duty training performed outside the normal commuting distance of the
				member's permanent residence.
												(10)Ready Reserve
				muster duty.
												(11)Unusual,
				extraordinary, hardship, or emergency circumstances.
												(12)Missing status,
				as determined by the Secretary concerned under chapter 10 of this title.
												(13)Attendance at or
				participation in international sports competitions described under section 717
				of title 10.
												(c)Matters
				includedTravel and transportation allowances which may be
				provided under subsection (a) include the following:
												(1)Allowances for
				transportation, lodging, and meals.
												(2)Dislocation or
				relocation allowance paid in connection with a change in a member's temporary
				or permanent duty assignment location.
												(3)Other related
				miscellaneous expenses.
												(d)Mode of
				providing travel and transportation allowancesAny authorized
				travel and transportation may be provided—
												(1)as an actual
				expense;
												(2)as an authorized
				allowance;
												(3)in-kind; or
												(4)using a
				combination of the authorities under paragraphs (1), (2), and (3).
												(e)Travel and
				transportation allowances when travel orders are modified, EtcA
				member of a uniformed service or other authorized person whose travel and
				transportation order or authorization is canceled, revoked, or modified may be
				allowed actual and necessary expenses or travel and transportation
				allowances.
											(f)Advance
				paymentsA member of the uniformed services or other authorized
				person may be allowed advance payments for authorized travel and transportation
				allowances.
											(g)Responsibility
				for unauthorized expensesAny unauthorized travel or
				transportation expense is not the responsibility of the United States.
											(h)Relationship to
				other authoritiesThe administering Secretary may not provide
				payment under this section for an expense for which payment may be provided
				from any other appropriate Government or non-Government entity.
											453.Allowable
				travel and transportation: specific authorities
											(a)In
				generalIn addition to any other authority for the provision of
				travel and transportation allowances, the administering Secretaries may provide
				travel expenses and transportation expenses under this subchapter in accordance
				with this section:
											(b)Authorized
				absence from temporary duty locationA member of a uniformed
				service or other authorized traveler may be allowed travel expenses and
				transportation allowances incurred at a temporary duty location during an
				authorized absence from that location.
											(c)Movement of
				personal property
												(1)A member of a
				uniformed service or other authorized person may be allowed moving expenses and
				transportation allowances associated with the movement of personal property and
				household goods, including such expenses when associated with a
				self-move.
												(2)The authority in
				paragraph (1) includes the movement and temporary and non-temporary storage of
				personal property, household goods, and privately-owned vehicles in connection
				with the temporary or permanent move between authorized locations.
												(3)For movement of
				household goods, the administering Secretaries shall prescribe weight
				allowances in regulations under section 463 of this title. The prescribed
				weight allowances may not exceed 18,000 pounds (including packing, crating, and
				household goods in temporary storage), except that the administering Secretary
				may authorize additional weight allowances as necessary.
												(4)The administering
				Secretary may prescribe the terms, rates, and conditions that authorize a
				member of the uniformed services to ship or store a privately owned
				vehicle.
												(5)No carrier, port
				agent, warehouseman, freight forwarder, or other person involved in the
				transportation of property may have any lien on, or hold, impound, or otherwise
				interfere with, the movement of baggage and household goods being transported
				under this section.
												(d)Unusual or
				emergency circumstancesA member of the uniformed services or
				other authorized person may be provided travel and transportation allowances
				under this section for unusual, extraordinary, hardship, or emergency
				circumstances, including under circumstances warranting evacuation from a
				permanent duty assignment location.
											(e)Particular
				separation provisionsThe administering Secretary may provide
				travel and transportation in kind for the following persons in accordance with
				regulations prescribed under section 463 of this title:
												(1)A member who is
				retired, or is placed on the temporary disability retired list, under chapter
				61 of title 10.
												(2)A member who is
				retired with pay under any other law or who, immediately following at least
				eight years of continuous active duty with no single break therein of more than
				90 days, is discharged with separation pay or is involuntarily released from
				active duty with separation pay or readjustment pay.
												(3)A member who is
				discharged under section 1173 of title 10.
												(f)Attendance at
				memorial ceremonies and servicesA family member or member of the
				uniformed services who attends a deceased member’s repatriation, burial, or
				memorial ceremony or service may be provided travel and transportation
				allowances to the extent provided in regulations prescribed under section 463
				of this title.
											454.Travel and
				transportation pilot programs
											(a)Pilot
				programsExcept as otherwise prohibited by law, the Secretary of
				Defense may conduct pilot programs to evaluate alternative travel and
				transportation programs, policies, and processes for Department of Defense
				authorized travelers. Such pilot programs shall be conducted so as to evaluate
				one or more of the following:
												(1)Alternative
				methods for performing and reimbursing travel.
												(2)Means for limiting
				the need for travel.
												(3)Means for reducing
				the environmental impact of travel.
												(b)Waiver
				authoritySubject to subsection (c), the administering Secretary
				may waive any otherwise applicable provision of law to the extent determined
				necessary by the Secretary for the purposes of carrying out a pilot program
				under subsection (a).
											(c)LimitationThe
				authority to carry out a program under subsection (a) is subject to the
				availability of appropriated funds.
											IIAdministrative
				provisions
										461.Relationship to
				other travel and transportation authoritiesA member of a uniformed service or other
				authorized traveler may not be paid travel and transportation allowances or
				receive travel and transportation-in-kind, or a combination thereof, under both
				subchapter I and subchapter III for Government official travel and
				transportation performed under a single or related travel and transportation
				order or authorization by the administering Secretary.
										462.Travel and
				transportation expenses paid to members that are unauthorized or in excess of
				authorized amounts: requirement for repayment
											(a)Repayment
				requiredExcept as provided in subsection (b), a member of the
				uniformed services or other person who is paid travel and transportation
				allowances under subchapter I shall repay to the United States any amount of
				such payment that is determined to be unauthorized or in excess of the
				applicable authorized amount.
											(b)ExceptionThe
				regulations prescribed to administer this subchapter shall specify procedures
				for determining the circumstances under which a repayment exception may be
				granted.
											(c)Effect of
				bankruptcyAn obligation to repay the United States under this
				section is, for all purposes, a debt owed the United States. A discharge in
				bankruptcy under title 11 does not discharge a person from such debt if the
				discharge order is entered less than five years after the date on which the
				debt was incurred.
											463.RegulationsThis subchapter and subchapter I shall be
				administered under terms, rates, conditions, and regulations prescribed by the
				Secretary of Defense in consultation with the other administering Secretaries
				for members of the uniformed services. Such regulations shall be uniform for
				the Department of Defense and shall be apply as uniformly as practicable to the
				uniformed services under the jurisdiction of the other administering
				Secretaries.
										IIITravel and
				Transportation Authorities—Old Law
										471.Travel
				authorities transition expiration dateIn this subchapter, the term travel
				authorities transition expiration date means the last day of the
				10-year period beginning on the first day of the first month beginning after
				the date of the enactment of this section.
										472.Definitions and other incorporated
				provisions of chapter 7
											(a)DefinitionsThe
				provisions of section 401 of this title apply to this subchapter.
											(b)Other
				provisionsThe provisions of sections 421 and 423 of this title
				apply to this
				subchapter.
											.
						(c)Transfer of
			 sections
							(1)Transfer to
			 subchapter iSection 412 of title 37, United States Code, is
			 transferred to chapter 8 of such title, as added by subsection (b), inserted
			 after section 454, and redesignated as section 455.
							(2)Transfer of
			 current chapter 7 authorities to subchapter iiiSections 404,
			 404a, 404b, 405, 405a, 406, 406a, 406b, 406c, 407, 408, 408a, 409, 410, 411,
			 411a through 411k, 428 through 432, 434, and 435 of such title are transferred
			 (in that order) to chapter 8 of such title, as added by subsection (b),
			 inserted after section 472, and redesignated as follows:
								
									
										
											Section:Redesignated
					 Section:
											
										
										
											404474
											
											404a474a
											
											404b474b
											
											405475
											
											405a475a
											
											406476
											
											406a476a
											
											406b476b
											
											406c476c
											
											407477
											
											408478
											
											408a478a
											
											409479
											
											410480
											
											411481
											
											411a481a
											
											411b481b
											
											411c481c
											
											411d481d
											
											411e481e
											
											411f481f
											
											411g481g
											
											411h481h
											
											411i481i
											
											411j481j
											
											411k481k
											
											428488
											
											429489
											
											430490
											
											432492
											
											434494
											
											435495
											
										
									
								
							(3)Transfer of
			 section 554Section 554 of such title is transferred to chapter 8
			 of such title, as added by subsection (b), inserted after section 481k (as
			 transferred and redesignated by paragraph (2)), and redesignated as section
			 484.
							(d)Sunset of
			 old-Law authoritiesProvisions of subchapter III of chapter 8 of
			 title 37, United States Code, as transferred and redesignated by paragraphs (2)
			 and (3) of subsection (c), are amended as follows:
							(1)Section 474 is
			 amended by adding at the end the following new subsection:
								
									(h)TerminationNo
				travel and transportation allowance or reimbursement may be provided under this
				section for travel that begins after the travel authorities transition
				expiration
				date.
									.
							(2)Section 474a is
			 amended by adding at the end the following new subsection:
								
									(f)TerminationNo
				payment or reimbursement may be provided under this section with respect to a
				change of permanent station for which orders are issued after the travel
				authorities transition expiration
				date.
									.
							(3)Section 474b is
			 amended by adding at the end the following new subsection:
								
									(e)TerminationNo
				payment or reimbursement may be provided under this section with respect to an
				authorized absence that begins after the travel authorities transition
				expiration
				date.
									.
							(4)Section 475 is
			 amended by adding at the end the following new subsection:
								
									(f)TerminationDuring
				and after the travel authorities expiration date, no per diem may be paid under
				this section for any
				period.
									.
							(5)Section 475a is
			 amended by adding at the end the following new subsection:
								
									(c)TerminationDuring
				and after the travel authorities expiration date, no allowance under subsection
				(a) or transportation or reimbursement under subsection (b) may be provided
				with respect to an authority or order to
				depart.
									.
							(6)Section 476 is
			 amended by adding at the end the following new subsection:
								
									(n)TerminationNo
				transportation, reimbursement, allowance, or per diem may be provided under
				this section—
										(1)with respect to a
				change of temporary or permanent station for which orders are issued after the
				travel authorities transition expiration date; or
										(2)in a case covered
				by this section when such orders are not issued, with respect to a movement of
				baggage or household effects that begins after such
				date.
										.
							(7)Section 476b is
			 amended by adding at the end the following new subsection:
								
									(e)TerminationNo
				transportation or allowance may be provided under this section for travel that
				begins after the travel authorities transition expiration
				date.
									.
							(8)Section 476c is
			 amended by adding at the end the following new subsection:
								
									(e)TerminationNo
				transportation or allowance may be provided under this section for travel that
				begins after the travel authorities transition expiration
				date.
									.
							(9)Section 477 is
			 amended by adding at the end the following new subsection:
								
									(i)TerminationNo
				dislocation allowance may be paid under this section for a move that begins
				after the travel authorities transition expiration
				date.
									.
							(10)Section 478 is
			 amended by adding at the end the following new subsection:
								
									(c)TerminationNo
				travel and transportation allowance, payment, or reimbursement may be provided
				under this section for travel that begins after the travel authorities
				transition expiration
				date.
									.
							(11)Section 479 is
			 amended by adding at the end the following new subsection:
								
									(e)TerminationNo
				transportation of a house trailer or mobile home, or storage or payment in
				connection therewith, may be provided under this section for transportation
				that begins after the travel authorities transition expiration
				date.
									.
							(12)Section 481 is
			 amended by adding at the end the following new subsection:
								
									(e)TerminationThe
				regulations prescribed under this section shall cease to be in effect as of the
				travel authorities transition expiration
				date.
									.
							(13)Section 481a is
			 amended by adding at the end the following new subsection:
								
									(c)TerminationNo
				travel and transportation allowance may be provided under this section for
				travel that is authorized after the travel authorities transition expiration
				date.
									.
							(14)Section 481b is
			 amended by adding at the end the following new subsection:
								
									(h)TerminationNo
				travel and transportation allowance may be provided under this section for
				travel that is authorized after the travel authorities transition expiration
				date.
									.
							(15)Section 481c is
			 amended by adding at the end the following new subsection:
								
									(c)TerminationNo
				transportation may be provided under this section after the travel authorities
				transition expiration date, and no payment may be made under this section for
				transportation that begins after that
				date.
									.
							(16)Section 481d is
			 amended by adding at the end the following new subsection:
								
									(d)TerminationNo
				transportation may be provided under this section after the travel authorities
				transition expiration
				date.
									.
							(16)Section 481e is
			 amended by adding at the end the following new subsection:
								
									(c)TerminationNo
				travel and transportation allowance or reimbursement may be provided under this
				section for travel that begins after the travel authorities transition
				expiration
				date.
									.
							(17)Section 481f is
			 amended by adding at the end the following new subsection:
								
									(h)TerminationNo
				travel and transportation allowance or reimbursement may be provided under this
				section for travel that begins after the travel authorities transition
				expiration
				date.
									.
							(18)Section 481h is
			 amended by adding at the end the following new subsection:
								
									(e)TerminationNo
				transportation, allowance, reimbursement, or per diem may be provided under
				this section for travel that begins after the travel authorities transition
				expiration
				date.
									.
							(19)Section 481i is
			 amended by adding at the end the following new subsection:
								
									(c)TerminationNo
				reimbursement may be provided under this section for expenses incurred after
				the travel authorities transition expiration
				date.
									.
							(20)Section 481j is
			 amended by adding at the end the following new subsection:
								
									(e)TerminationNo
				transportation, allowance, reimbursement, or per diem may be provided under
				this section for travel that begins after the travel authorities transition
				expiration
				date.
									.
							(21)Section 481k is
			 amended by adding at the end the following new subsection:
								
									(e)TerminationNo
				transportation, allowance, or reimbursement may be provided under this section
				for travel that begins after the travel authorities transition expiration
				date.
									.
							(22)Section 484 is
			 amended by adding at the end the following new subsection:
								
									(k)TerminationNo
				transportation, allowance, or reimbursement may be provided under this section
				for a move that begins after the travel authorities transition expiration
				date.
									.
							(23)Section 488 is
			 amended—
								(A)by inserting
			 (a)
			 Authority.— before In addition; and
								(B)by adding at the
			 end the following new subsection:
									
										(b)TerminationNo
				reimbursement may be provided under this section for expenses incurred after
				the travel authorities transition expiration
				date.
										.
								(24)Section 489 is
			 amended—
								(A)by inserting
			 (a)
			 Authority.— before In addition; and
								(B)by adding at the
			 end the following new subsection:
									
										(e)TerminationNo
				transportation or allowance may be provided under this section for travel that
				begins after the travel authorities transition expiration
				date.
										.
								(25)Section 490 is
			 amended by adding at the end the following new subsection:
								
									(g)TerminationNo
				transportation, allowance, reimbursement, or per diem may be provided under
				this section for travel that begins after the travel authorities transition
				expiration
				date.
									.
							(26)Section 492 is
			 amended by adding at the end the following new subsection:
								
									(c)TerminationNo
				transportation or allowance may be provided under this section for travel that
				begins after the travel authorities transition expiration
				date.
									.
							(27)Section 494 is
			 amended by adding at the end the following new subsection:
								
									(d)TerminationNo
				reimbursement may be provided under this section for expenses incurred after
				the travel authorities transition expiration
				date.
									.
							(28)Section 495 is
			 amended by adding at the end the following new subsection:
								
									(c)TerminationNo
				allowance may be paid under this section for any day after the travel
				authorities transition expiration
				date.
									.
							(e)Technical and
			 clerical amendments
							(1)Chapter
			 headingThe heading of chapter 7 of such title is amended to read
			 as follows:
								
									7Allowances other
				than travel and transportation
				allowances
									.
							(2)Table of
			 chaptersThe table of chapter preceding chapter 1 of such title
			 is amended by striking the item relating to chapter 7 and inserting the
			 following:
								
									
										7.Allowances
				  Other Than Travel and Transportation
				  Allowances401
										
										8.Travel and
				  Transportation
				  Allowances451
									
									.
							(3)Table of
			 sectionsThe table of sections at the beginning of chapter 7 of
			 such title is amended by striking the items relating to sections 404 through
			 412, 428 through 432, 434, and 435.
							(4)Cross
			 references(A)Any section of title 10
			 or 37, United States Code, that includes a reference to a section of title 37
			 that is transferred and redesignated by subsection (c) is amended so as to
			 conform the reference to the section number of the section as so redesignated.
								(B)Any reference in a provision of law
			 other than a section of title 10 or 37, United States Code, to a section of
			 title 37 that is transferred and redesignated by subsection (c) is deemed to
			 refer to the section as so redesignated.
								612.Transition
			 provisions
						(a)Implementation
			 planThe Secretary of Defense shall develop a plan to implement
			 subchapters I and II of chapter 8 of title 37, United States Code, as added by
			 section 611, and to transition all of the travel and transportation programs
			 for members of the uniformed services under chapter 7 of title 37, United
			 States Code, solely to provisions of those subchapters by the end of the
			 transition period.
						(b)Authority for
			 modifications to old law authorities during transition
			 periodDuring the transition period, the Secretary of Defense and
			 the Secretaries concerned, in using the authorities under subchapter III of
			 chapter 8 of title 37, United States Code, as added by section 611(b), may
			 apply those authorities subject to the terms of such provisions and such
			 modifications as the Secretary of Defense may include in the implementation
			 plan required under subsection (a) or in any subsequent modification to that
			 implementation plan.
						(c)CoordinationThe
			 Secretary of Defense shall prepare the implementation plan under subsection (a)
			 and any modification to that plan under subsection (b) in coordination
			 with—
							(1)the Secretary of
			 Homeland Security, with respect to the Coast Guard;
							(2)the Secretary of
			 Health and Human Services, with respect to the commissioned corps of the Public
			 Health Service; and
							(3)the Secretary of
			 Commerce, with respect to the National Oceanic and Atmospheric Administration.
							(d)Transition
			 periodIn this section, the term transition period
			 means the 10-year period beginning on the first day of the first month
			 beginning after the date of the enactment of this Act.
						VIIHealth care
			 provisions
				701.Reserve
			 component mental health student stipend
					(a)Reserve
			 component mental health student stipendSection 16201 of title
			 10, United States Code, is amended—
						(1)by redesignating
			 subsection (f) as subsection (g); and
						(2)by inserting after
			 subsection (e) the following new subsection (f):
							
								(f)Mental health
				professionals in critical wartime specialties(1)Under the stipend
				program under this chapter, the Secretary of the military department concerned
				may enter into an agreement with a person who—
										(A)is eligible to be
				appointed as an officer in a reserve component;
										(B)is enrolled or has
				been accepted for enrollment in an institution in a course of study that
				results in a degree in clinical psychology or social work;
										(C)Signs an agreement
				that, unless sooner separated, the person will—
											(i)complete the
				educational phase of the program;
											(ii)accept a
				reappointment or redesignation within the persons reserve component, if
				tendered, based upon the persons health profession, following
				satisfactory completion of the educational and intern programs; and
											(iii)participate in a
				residency program if required for clinical licensure; and
											(D)if required by
				regulations prescribed by the Secretary of Defense, agrees to apply for, if
				eligible, and accept, if offered, residency training in a health profession
				skill which has been designated by the Secretary of Defense as a critically
				needed wartime skill.
										(2)Under the
				agreement—
										(A)the Secretary of
				the military department concerned shall agree to pay the participant a stipend,
				in the amount determined under subsection (g), for the period or the remainder
				of the period that the student is satisfactorily progressing toward a degree in
				clinical psychology or social work while enrolled in a school accredited in the
				designated mental health discipline;
										(B)the participant
				shall not be eligible to receive such stipend before appointment, designation,
				or assignment as an officer for service in the Ready Reserve;
										(C)the participant
				shall be subject to such active duty requirements as may be specified in the
				agreement and to active duty in time of war or national emergency as provided
				by law for members of the Ready Reserve; and
										(D)the participant
				shall agree to serve, upon successful completion of the program, one year in
				the Ready Reserve for each six months, or part thereof, for which the stipend
				is provided, to be served in the Selected Reserve or in the Individual Ready
				Reserve as specified in the
				agreement.
										.
						(b)Cross-Reference
			 amendmentsSuch section is further amended by striking
			 subsection (f) in subsections (b)(2)(A), (c)(2)(A), and
			 (d)(2)(A) and inserting subsection (g).
					702.Transition
			 enrollment of Uniformed Services Family Health Plan Medicare-eligible retirees
			 to Tricare for LifeSection
			 724(e) of the National Defense Authorization Act for Fiscal Year 1997 (Public
			 Law 104–201; 10 U.S.C. 1073 note) is amended—
					(1)by striking
			 If a covered beneficiary and inserting (1) Except as
			 provided in paragraph (2), if a covered beneficiary; and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)After September
				30, 2011, a covered beneficiary (other than a beneficiary under section 1079 of
				title 10, United States Code) who is also entitled to hospital insurance
				benefits under part A of title XVIII of the Social Security Act due to age may
				not enroll in the managed care program of a designated provider unless the
				beneficiary was enrolled in that program on September 30,
				2011.
							.
					VIIIAcquisition
			 policy, acquisition management, and related matters
				801.Revision to law
			 relating to disclosures to litigation support contractors
					(a)In
			 general
						(1)Revised
			 authority to cover disclosures under litigation support
			 contractsChapter 3 of title 10, United States Code, is amended
			 by inserting after section 129c the following new section:
							
								129d.Disclosure to
				litigation support contractors
									(a)DisclosuresAn
				officer or employee of the Department of Defense may disclose confidential
				commercial, financial, or proprietary information, technical data, or other
				privileged or sensitive information to a litigation support contractor
				if—
										(1)the disclosure is
				within the scope of the official duties of the officer or employee;
										(2)the disclosure is
				solely to enable the litigation support contractor to perform the services
				required under its contract with the Government; and
										(3)the litigation
				support contractor has executed an agreement with the Department prohibiting
				disclosure or use of the information except as authorized pursuant to its
				contract, the violation of which is itself a basis for the Government to
				exercise its right to terminate the contract.
										(b)DefinitionIn
				this section, the term litigation support contractor means a
				contractor or individual (including an expert or technical consultant) under
				contract with the Department of Defense to provide litigation support in the
				form of administrative, technical, or professional services during or in
				anticipation of
				litigation.
									.
						(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 129c the following
			 new item:
							
								
									129d. Disclosure to litigation support
				contractors.
								
								.
						(b)Repeal of
			 superseded provisions enacted in public law 111–383Section 2320
			 of such title is amended—
						(1)in subsection
			 (c)(2)—
							(A)by striking
			 subsection (a) and all that follows through a covered
			 Government and inserting subsection (a), allowing a covered
			 Government; and
							(B)by striking
			 subparagraph (B); and
							(2)by striking
			 subsection (g).
						802.Clarification
			 of Department of Defense authority to purchase right-hand drive passenger sedan
			 vehicles and increase in cost limitationSection 2253(a)(2) of title 10, United
			 States Code, is amended by striking at a cost of not more than $30,000
			 each and inserting , but at a cost of not more than $45,000 each
			 for passenger sedans.
				803.Increase in
			 dollar thresholds for authorities for acquisition of low-cost interests in land
			 and unspecified minor construction projects for anti-terrorism and force
			 protection purposes
					(a)Acquisition of
			 low-Cost interests in landSection 2663(c)(2)(A) of title 10,
			 United States Code, is amended—
						(1)by striking
			 needed solely and inserting
							
								needed—(i)solely
								;
						(2)by striking
			 ; and and inserting ; or; and
						(3)by adding at the
			 end the following new clause:
							
								(ii)for
				anti-terrorism and force protection requirements;
				and
								.
						(b)Unspecified
			 minor constructionSection 2805 of such title is amended—
						(1)in subsection
			 (a)(2), by inserting or for anti-terrorism and force protection
			 requirements, after safety-threatening,; and
						(2)in subsection
			 (c)(1)(a)—
							(A)by striking
			 intended solely and inserting
								
									intended—(i)solely
									;
				and 
							(B)by adding at the
			 end the following new clause:
								
									(ii)for
				anti-terrorism and force protection requirements;
				or
									.
							804.Repeal of
			 provision of law relating to acquisition policy when Department of Defense is
			 obtaining carriage by vesselSection 1017 of the John Warner National Defense Authorization Act for Fiscal
			 Year 2007 (Public Law 109–364; 120 Stat. 2379) is repealed.
				805.Investment
			 threshold increase for contingency operations
					(a)Enhanced
			 authority for overseas contingency operationsFunds made
			 available to the Department of Defense for operation and maintenance may be
			 used to purchase items having an investment unit cost greater than the amount
			 specified in section 2254a of title 10, United States Code, but not greater
			 than $750,000, upon determination by the Secretary of Defense that such action
			 is necessary to meet the operational requirements of a commander of a combatant
			 command engaged in contingency operations overseas. The authority in the
			 preceding sentence may not be used in the case of a purchase of an item that is
			 centrally managed or an item that is part of a program of record.
					(b)Expiration of
			 authorityThe authority provided in subsection (a) shall expire
			 on September 30, 2012.
					806.Limited
			 additional authority for delegation to make determinations that cooperative
			 research and development projects will improve conventional defense
			 capabilitiesSection
			 2350a(b)(2) of title 10, United States Code, is amended—
					(1)by inserting
			 , to the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics, after the Deputy Secretary of Defense; and
					(2)by inserting
			 who is appointed by the President, by and with the advice and consent of
			 the Senate before the period at the end.
					807.Extension to
			 all contractor employees of applicability of the senior executive benchmark
			 compensation amount for purposes of allowable cost limitations under government
			 contracts
					(a)Allowable costs
			 under defense contracts
						(1)Certain
			 compensation not allowableSubsection (e)(1)(P) of section 2324
			 of title 10, United States Code, is amended by striking senior
			 executives and inserting employees.
						(2)Conforming
			 amendmentSubsection (l) of such section is amended by striking
			 paragraph (5).
						(b)Allowable costs
			 under non-Defense contracts
						(1)Certain
			 compensation not allowableSubsection (a)(16) of section 4304 of
			 title 41, United States Code, is amended by striking senior
			 executives and inserting employees.
						(2)Conforming
			 amendmentSection 4301 of such title is amended by striking
			 paragraph (4).
						(c)Effective
			 dateThe amendments made by this section—
						(1)shall be
			 implemented in the Federal Acquisition Regulation within 180 days after the
			 date of the enactment of this Act; and
						(2)shall apply with
			 respect to costs of compensation incurred after January 1, 2012, under covered
			 contracts entered into before, on, or after the date of the enactment of this
			 Act.
						808.Treatment of
			 critical cost growth in major defense acquisition programs when cost growth is
			 primarily due to quantity changesSection 2433a of title 10, United States
			 Code, is amended—
					(1)in subsection
			 (b)(1), by inserting (except as provided under subsection (e))
			 after the Secretary shall; and
					(2)by adding at the
			 end the following new subsection:
						
							(e)Inapplicability
				in the event of quantity changes(1)If after conducting the
				reassessment required by subsection (a) with respect to a major defense
				acquisition program, the Secretary makes the determinations specified in
				paragraph (2), then upon submission to Congress of the statement specified in
				paragraph (3), the provisions of subsection (b) shall not apply with respect to
				that program by reason of the increase in unit cost that resulted in the
				reassessment being conducted.
								(2)The determinations
				specified in this paragraph are the following:
									(A)A determination by
				the Secretary, taking into consideration the results of the root cause analysis
				conducted pursuant to paragraph (1) of subsection (a) as part of the
				reassessment—
										(i)that the increase
				in unit cost was due primarily to variation in the quantity of items to be
				purchased under the program; and
										(ii)that such
				variation in quantity was not made as a result of that increase in unit cost.
										(B)A further
				determination by the Secretary, taking into consideration the results of the
				cost assessment conducted pursuant to paragraph (2) of subsection (a) as part
				of the reassessment, that it is in the best interests of the Government not to
				terminate the program, notwithstanding the increase in unit cost.
									(3)A statement under
				this paragraph with respect to an increase in unit cost is a written statement
				submitted by the Secretary to Congress—
									(A)that is submitted
				before the end of the 60-day period beginning on the day the Selected
				Acquisition Report containing the information described in section 2433(g) of
				this title relating to that increase in unit cost is required to be submitted
				under section 2432(f) of this title; and
									(B)in which the
				Secretary states—
										(i)that the increase
				in unit cost is primarily attributable to variation in quantity; and
										(ii)that it is in the
				best interests of the Government not to terminate the program notwithstanding
				the increase in unit
				cost.
										.
					809. Extension of
			 availability of funds in the Defense Acquisition Workforce Development
			 Fund
					(a)AvailabilitySection
			 1705(e)(6) of title 10, United States Code, is amended by striking under
			 subsection (d)(2) and inserting (whether by credit in accordance
			 with subsection (d)(2), by transfer pursuant to subsection (d)(3), by direct
			 appropriation, or by deposit).
					(b)Effective
			 dateThe amendment made by subsection (a) shall not apply to
			 funds in the Department of Defense Acquisition Workforce Development Fund as of
			 the date of the enactment of this Act.
					(c)Clarifying
			 amendmentSuch section is further amended by striking
			 expenditure and inserting obligation.
					810.Authority to
			 designate increments or blocks of space vehicles as major
			 subprogramsSection
			 2430a(a)(1) of title 10, United States Code, is amended—
					(1)by inserting
			 (A) before If the Secretary of Defense
			 determines; and
					(2)by adding at the
			 end the following new subparagraph:
						
							(B)If the Secretary
				of Defense determines that a major defense acquisition program to purchase
				space vehicles requires the delivery of two or more increments or blocks of
				space vehicles, the Secretary may designate each such increment or block as a
				major subprogram for the purposes of acquisition reporting under this
				chapter.
							.
					811.Special
			 emergency procurement authority
					(a)Limited
			 authority for use of outside-the-United-States ThresholdsSubject to subsection (b), the Under
			 Secretary of Defense for Acquisition, Technology, and Logistics may authorize
			 the head of a contracting activity located in the United States, when awarding
			 a contract or making a purchase in direct support of Operation Enduring Freedom
			 or Operation New Dawn, to use the overseas increased micro-purchase threshold
			 and the overseas increased simplified acquisition threshold in the same manner
			 as if the contract were to be to be awarded and performed, or the purchase was
			 to be made, outside the United States.
					(b)Limitations
						(1)Only one
			 contracting activity at a timeThe authority of the Under
			 Secretary under subsection (a) may be exercised with respect to only one
			 contracting activity at any time.
						(2)Non-delegationThe
			 authority of the Under Secretary under subsection (a) may not be delegated.
						(c)DefinitionsIn
			 this section:
						(1)Overseas
			 increased micro-purchase thresholdThe term overseas
			 increased micro-purchase threshold means the amount specified in
			 paragraph (1)(B) of section 1903(b) of title 41, United States Code.
						(2)Overseas
			 increased simplified acquisition thresholdThe term
			 overseas increased simplified acquisition threshold means the
			 amount specified in paragraph (2)(B) of section 1903(b) of title 41, United
			 States Code.
						812.Repeal or
			 revision of certain acquisition-related provisions enacted in fiscal year 2011
			 National Defense Authorization Act
					(a)Enhancement of
			 review of acquisition process for rapid fielding of capabilities in response to
			 urgent operational needsSubsection (b)(3) of section 804 of the
			 Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4256; 10 U.S.C. 2302 note) is amended—
						(1)by inserting
			 and at the end of subparagraph (B);
						(2)by striking
			 ; and at the end of subparagraph (C) and inserting a period; and
						(3)by striking
			 subparagraph (D).
						(b)Repeal of
			 duplicative requirement for secretary of defense guidance concerning management
			 of manufacturing risk in major defense acquisition
			 programsSection 812 of such Act (Public Law 111–383; 124 Stat.
			 4264; 10 U.S.C. 2430 note) is repealed.
					(c)Repeal of
			 defense research and development rapid innovation programSection
			 1073 of such Act (Public Law 111–383; 124 Stat. 4366; 10 U.S.C. 2359a note) is
			 repealed.
					813.Access to
			 contractor and subcontractor records for contracts with foreign entities in
			 support of contingency operations in the United States Central Command area of
			 responsibility
					(a)RequirementIn
			 the case of any contract or purchase order to be awarded, or task or delivery
			 order to be issued, by the Department of Defense for performance in support of
			 a contingency operation in the United States Central Command area of
			 responsibility, the contract or purchase order may be awarded, or the task or
			 delivery order issued, only if—
						(1)in the case of
			 contract or purchase order to be awarded, or task or delivery order to be
			 issued, to a foreign entity, the foreign entity agrees to provide access to the
			 Secretary of Defense, acting through an authorized representative, to examine
			 all records of such foreign entity relating to the contract or order; and
						(2)the entity to be
			 awarded the contract or purchase order, or to be issued the task or delivery
			 order, agrees to require that, if any subcontract is to be awarded to a foreign
			 entity under the contract or purchase order or the task or delivery order, the
			 foreign entity must agree to provide access to the Secretary of Defense, acting
			 through an authorized representative, to examine all records of such foreign
			 entity relating to the subcontract.
						(b)Combatant
			 commander waiver authorityThe commander of the United States
			 Central Command may authorize a waiver of subsection (a) in any case in which
			 the commander determines that such a waiver is in the best interest of the
			 Government.
					814.Revision to
			 covered programs subject to certification pursuant to sections 2366a and 2366b
			 of title 10, United States Code
					(a)Repeal of
			 application of certification requirement to ongoing
			 programsSection 204 of the Weapon Systems Acquisition Reform Act
			 of 2009 (Public Law 111–23; 123 Stat. 1723), is amended by striking subsection
			 (c).
					(b)Key decision
			 point approval in case of space program
						(1)CertificationSubsection
			 (a) of section 2366a of title 10, United States Code, is amended—
							(A)by striking
			 or Key Decision Point A approval in the case of a space
			 program,; and
							(B)by striking
			 or Key Decision Point B approval in the case of a space
			 program,.
							(2)NotificationSubsection
			 (b) of such section is amended—
							(A)in paragraph (1),
			 by striking (or Key Decision Point A approval in the case of a space
			 program); and
							(B)in paragraph
			 (2)(C)(ii), by striking or Key Decision Point A approval in the case of
			 a space program,;
							(3)Conforming
			 amendmentThe heading of such section is amended by striking
			 or Key Decision Point A.
						(4)Clerical
			 amendmentThe table of sections at the beginning of chapter 139
			 of such title is amended by striking the item related to section 2366a and
			 inserting the following new item:
							
								
									2366a. Major defense acquisition programs:
				certification required before Milestone A
				approval.
								
								.
						815.Five-year
			 extension of Department of Defense Mentor-Protege Pilot Program
					(a)Extension of
			 programSubsection (j) of section 831 of the National Defense
			 Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302
			 note) is amended—
						(1)in paragraph (1),
			 by striking September 30, 2010 and inserting September
			 30, 2015; and
						(2)in paragraph (2),
			 by striking September 30, 2013 and inserting September
			 30, 2018.
						(b)Extension of
			 requirement for annual reportSubsection (l)(3) of such section
			 is amended by striking 2010 and inserting 2015.
					816.Restriction on
			 contracting and voiding contracts and subcontracts in support of contingency
			 operations in the United States Central Command theater of operations
					(a)During a contingency operation, the
			 Secretary of Defense, through the commander of a combatant command, may
			 determine, based upon credible evidence, that a foreign entity or individual is
			 supporting an insurgency or otherwise opposing United States or coalition
			 forces. The commander of the combatant command shall notify the responsible
			 head of the contracting activity in writing of all such adverse entity
			 determinations.
					(b)Upon notification
			 from the commander of a combatant command of an adverse entity determination
			 made pursuant to subsection (a), the head of the contracting activity shall
			 review all contracts and subcontracts issued under the authority of that
			 contracting activity to determine whether any such adverse entity is currently
			 performing under contract or subcontract with the contracting activity. The
			 head of the contracting activity shall notify the commander if any adverse
			 entity is performing under a contract or subcontract.
					(c)With respect to
			 any contract or subcontract identified pursuant to subsection (b), the head of
			 the contracting activity may void any such contract or direct the prime
			 contractor to void any such subcontract in accordance with applicable
			 regulations prescribed pursuant to this section.
					IXDepartment of
			 Defense organization and management
				AIntelligence-Related
			 matters
					901.Appropriations
			 for Defense intelligence elements
						(a)In
			 generalChapter 21 of title 10, United States Code, is amended by
			 inserting after section 428 the following new section:
							
								429.Appropriations
				for Defense intelligence elements
									(a)Accounts for
				appropriations for Defense intelligence elementsNotwithstanding any other provision of law
				and in addition to any other transfer authority available to the Department of
				Defense, the Secretary of Defense may transfer appropriations of the Department
				of Defense which are available to the Department of Defense for intelligence,
				intelligence-related activities and communications, to an account or accounts
				established by the Secretary of the Treasury for receipt of such transfers.
				Such an account or accounts may also receive transfers from the Director of
				National Intelligence, and transfers and reimbursements arising from
				transactions, as authorized by law, between the Defense intelligence elements
				and other entities. Appropriation balances in such an account or accounts may
				be transferred back to the account or accounts from which they originated as
				appropriation refunds.
									(b)Availability of
				appropriationsAppropriations transferred pursuant to subsection
				(a) shall remain available for the same time period, and shall be available for
				the same purposes, as the appropriations from which they were
				transferred.
									(c)Defense
				intelligence elements definedIn this section, the term
				Defense intelligence elements means the Department of Defense
				agencies, offices, and elements included within the definition of
				intelligence community under section 3(4) of the National
				Security Act of 1947 (50 U.S.C.
				401a(4)).
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of subchapter I
			 of such chapter is amended by adding at the end the following new item:
							
								
									429. Appropriations for Defense
				intelligence
				elements.
								
								.
						902.Authority to
			 credit military graduates of the National Defense Intelligence College with
			 completion of Joint Professional Military Education Phase I
						(a)Joint
			 Professional Military Education Phase ISection 2154(a)(1) of
			 title 10, United States Code, is amended by inserting or at a joint
			 intermediate level school before the period at the end.
						(b)Joint
			 intermediate level school definedSection 2151(b) of such title
			 is amended by adding at the end the following new paragraph:
							
								(3)The term
				joint intermediate level school includes the National Defense
				Intelligence
				College.
								.
						903.Broadening of
			 authority for exchanges of mapping, charting, and geodetic data to include
			 nongovernmental organizations and academic institutions
						(a)Broadening of
			 authoritySection 454 of title 10, United States Code, is
			 amended—
							(1)by inserting
			 (a) Foreign countries and
			 international organizations.— before The
			 Secretary of Defense; and
							(2)by adding at the
			 end the following new subsection:
								
									(b)Nongovernmental
				organizations and academic institutionsThe Secretary may
				authorize the National Geospatial-Intelligence Agency to exchange or furnish
				mapping, charting, and geodetic data, supplies and services relating to areas
				outside of the United States to a nongovernmental organization or an academic
				institution engaged in geospatial information research or production of such
				areas pursuant to an agreement for the production or exchange of such
				data.
									.
							(b)Conforming
			 amendments
							(1)Section
			 headingThe heading of such section is amended to read as
			 follows:
								
									454.Exchange of
				mapping, charting, and geodetic data with foreign countries, international
				organizations, nongovernmental organizations, and academic
				institutions
									.
							(2)Table of
			 sectionsThe item relating to such section in the table of
			 sections at the beginning of subchapter II of chapter 22 of such title is
			 amended to read as follows:
								
									
										454. Exchange of mapping, charting, and
				geodetic data with foreign countries, international organizations,
				nongovernmental organizations, and academic
				institutions.
									
									
							904.Facilities for
			 intelligence collection or special operations activities abroadSection 2682 of title 10, United States
			 Code, is amended—
						(1)by inserting
			 (a) Maintenance and
			 repair.— before The maintenance and
			 repair;
						(2)by designating the
			 second sentence as subsection (b) and, as so designated, by inserting
			 Jurisdiction.— before A real
			 property facility; and
						(3)by adding at the
			 end the following new subsection:
							
								(c)Facilities for
				intelligence collection or for special operations abroadThe
				Secretary of Defense may maintain and repair, and may exercise jurisdiction
				over, a real property facility if necessary to provide security for authorized
				intelligence collection or special operations activities abroad undertaken by
				the Department of
				Defense.
								.
						BSpace
			 activities
					911.Revisions to
			 policy on development and procurement of unmanned systems
						(a)Revision to
			 required policySubsection (a) of section 941 of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364;
			 120 Stat. 2083) is amended—
							(1)by striking
			 on and inserting for the conduct of;
							(2)by striking
			 procurement, and operation and inserting and for the
			 conduct of procurement,;
							(3)by inserting
			 manned and before unmanned systems; and
							(4)by inserting
			 in a manner that is fiscally responsible and enhances warfighter
			 capability before the period at the end.
							(b)Modification to
			 elements of policySubsection (b) of such section is
			 amended—
							(1)by striking
			 paragraphs (1) and (2) and inserting the following new paragraphs:
								
									(1)An identification
				of those Department of Defense capabilities for which manned and unmanned
				systems may address potential needs.
									(2)A thorough and
				objective consideration of the acquisition of manned and unmanned systems
				whenever a new system is to be acquired to meet a capability
				requirement.
									;
							(2)in paragraph (5),
			 by striking , including and all that follows through on
			 unmanned systems; and
							(3)in paragraph (6),
			 by striking missions and inserting
			 capabilities.
							(c)RoadmapSuch
			 section is further amended—
							(1)by striking
			 subsection (d);
							(2)by redesignating
			 subsection (c) as subsection (d);
							(3)by inserting after
			 subsection (b) the following new subsection (c):
								
									(c)RoadmapThe
				Secretary of Defense shall prepare and update periodically a roadmap for the
				policy required by subsection (a) that includes—
										(1)goals for the
				development of unmanned system technologies to address capabilities identified
				pursuant to subsection (b)(1); and
										(2)plans to address
				technical, operational, and production challenges, and gaps in capabilities,
				with respect to unmanned systems.
										;
				and
							(4)in subsection (d),
			 as redesignated by paragraph (2), by inserting , and implement the
			 roadmap required by subsection (c), after subsection
			 (a).
							(d)Conforming
			 amendmentThe heading of such section is amended by inserting
			 manned and before
			 unmanned.
						912.Commercial
			 space launch cooperation
						(a)Commercial space
			 launch cooperation authorityChapter 135 of title 10, United
			 States Code, is amended by adding at the end the following new section:
							
								2275.Commercial
				space launch cooperation
									(a)AuthorityThe
				Secretary of Defense and the Administrator of the National Aeronautics and
				Space Administration may, to assist the Secretary of Transportation in carrying
				out responsibilities set forth in titles 49 and 51 with respect to private
				sector involvement in commercial space transportation activity and
				public-private partnerships pertaining to space transportation infrastructure,
				take such actions as each considers to be in the best interest of the
				Government to—
										(1)maximize the use
				of the capacity of Department of Defense or National Aeronautics and Space
				Administration space transportation infrastructure by the United States private
				sector;
										(2)maximize the
				effectiveness and efficiency of Department of Defense or National Aeronautics
				and Space Administration space transportation infrastructure;
										(3)reduce the cost of
				services provided by the Department of Defense or National Aeronautics and
				Space Administration at launch support facilities and space recovery support
				facilities;
										(4)encourage
				commercial space activities by enabling investment in Department of Defense or
				National Aeronautics and Space Administration space transportation
				infrastructure by United States non-federal entities; and
										(5)foster cooperation
				between the Department of Defense or the National Aeronautics and Space
				Administration and United States non-federal space transportation
				entities.
										(b)ContributionsThe
				Secretary of Defense and the Administrator of the National Aeronautics and
				Space Administration may each enter into agreements with United States
				non-federal entities on a cooperative and voluntary basis to accept
				contributions of funds, property, and services to carry out this section. Any
				funds, property, or services accepted under this subsection shall be used only
				for the objectives specified in this section in accordance with terms of use to
				be determined by agreement between the contributor and the Secretary or
				Administrator, and shall be managed by the Secretary or Administrator in
				accordance with, respectively, Department of Defense and National Aeronautics
				and Space Administration regulations. Any such agreement shall address terms of
				use, ownership, and disposition of resources, as well as possible benefits
				accruing to non-federal entities that are not a party to the agreement.
									(c)Inclusion of
				commercial requirements in contractsThe Secretary of Defense and
				the Administrator of the National Aeronautics and Space Administration may each
				include, upon request by a United States commercial launch entity, commercial
				space launch and support requirements in Department of Defense or National
				Aeronautics and Space promise Administration space launch and reentry range
				support requirements if—
										(1)the Secretary or
				the Administrator, as the case may be, determines that the inclusion of such
				commercial space launch and support requirements—
											(A)is in the best
				interest of the Government;
											(B)does not interfere
				with the requirements of, respectively, the Department of Defense or the
				National Aeronautics and Space Administration; and
											(C)does not compete
				with the commercial space activities of United States commercial space entities
				unless otherwise in furtherance of national security; and
											(2)any commercial
				requirement included in a Department of Defense or National Aeronautics and
				Space Administration contract has full non-federal funding before the execution
				of such contract.
										(d)Defense
				Cooperation Space Launch Account
										(1)EstablishmentThere
				is established in the Treasury of the United States a special account to be
				known as the Defense Cooperation Space Launch Account.
										(2)Crediting of
				fundsFunds received by the Secretary of Defense under subsection
				(b) shall be credited to the Defense Cooperation Space Launch Account and shall
				be available until expended without further authorization or appropriation only
				for the objectives specified in this section.
										(3)Investment of
				fundsThe Secretary of Defense may request the Secretary of the
				Treasury to invest such portion of the Defense Cooperation Space Launch Account
				that is not, in the judgment of the Secretary of Defense, required to meet the
				current needs of the account. Such investments shall be made by the Secretary
				of the Treasury in public debt obligations, with maturities suitable to the
				needs of the fund, as determined by the Secretary of Defense, and bearing
				interest at rates determined by the Secretary of the Treasury, taking into
				consideration current market yields on outstanding marketable obligations of
				the United States of comparative maturities.
										(4)Annual
				reportNot later than January 31 of each year, the Secretary of
				Defense shall submit to the congressional defense committees a report on the
				funds accepted and expended by the Secretary under this section during the
				previous fiscal year.
										(e)DefinitionsIn
				this section:
										(1)Launch support
				facilitiesThe term launch support facilities has
				the meaning given that term in section 50501(7) of title 51.
										(2)Space recovery
				support facilitiesThe term space recovery support
				facilities has the meaning given that term in section 50501(11) of
				title 51.
										(3)Space
				transportation infrastructureThe term space
				transportation infrastructure has the meaning given that term in
				section 50501(12) of title
				51.
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									2275. Commercial space launch
				cooperation.
								
								.
						(c)RegulationsThe
			 Secretary of Defense shall prescribe regulations relating to the activities of
			 the Department of Defense under section 2275 of title 10, United States Code,
			 as added by subsection (a).
						XGeneral
			 provisions
				1001.Repeal of
			 requirement for annual joint report from Office of Management and Budget and
			 Congressional Budget Office on scoring of outlays in defense budget
			 function
					(a)RepealSection
			 226 of title 10, United States Code, is repealed.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 9 of
			 such title is amended by striking the item relating to section 226.
					1002.Revision to
			 conditions on status of retired aircraft carrier ex-John F.
			 KennedySection 1011(c)(2) of
			 the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public
			 Law 109–364; 120 Stat. 2374) is amended by striking shall
			 require and all that follows and inserting may, notwithstanding
			 paragraph (1), demilitarize the vessel in preparation for the
			 transfer..
				1003.Authority to
			 provide information for maritime safety of forces and hydrographic
			 support
					(a)AuthorityPart
			 IV of subtitle C of title 10, United States Code, is amended by adding at the
			 end the following new chapter:
						
							669Maritime safety
				of forces
								
									Sec.
									7921. Safety and
				  effectiveness information; hydrographic information.
								
								7921.Safety and
				effectiveness information; hydrographic information
									(a)Safety and
				effectiveness information(1)The Secretary of the
				Navy shall maximize the safety and effectiveness of all maritime vessels,
				aircraft, and forces of the armed forces by means of—
											(A)marine data collection;
											(B)numerical weather and ocean
				prediction; and
											(C)forecasting of hazardous weather and
				ocean conditions.
											(2)The Secretary may extend similar
				support to forces of the North Atlantic Treaty Organization, and to coalition
				forces, that are operating with the armed forces.
										(b)Hydrographic
				informationThe Secretary of the Navy shall collect, process, and
				provide to the Director of the National Geospatial-Intelligence Agency
				hydrographic information to support preparation of maps, charts, books, and
				geodetic products by that
				Agency.
									.
					(b)Clerical
			 amendmentThe table of chapters at the beginning of subtitle C of
			 such title, and the table of chapters at the beginning of part IV of such
			 subtitle, are each amended by inserting after the item relating to chapter 667
			 the following new item:
						
							
								669.Maritime
				  Safety of
				  Forces7921
							
							.
					1004.Deposit of
			 reimbursed funds under reciprocal fire protection agreementsSection 5(b) of the Act of May 27, 1955 (42
			 U.S.C. 1856d(b)) is amended to read as follows:
					
						(b)Notwithstanding
				subsection (a), all sums received as reimbursement for costs incurred by any
				Department of Defense activity for fire protection rendered pursuant to this
				Act shall be credited to the same appropriation or fund from which the expenses
				were paid or, if the period of availability for obligation for that
				appropriation has expired, to the appropriation or fund that is currently
				available to the activity for the same purpose. Amounts so credited shall be
				subject to the same provisions and restrictions as the appropriation or account
				to which
				credited.
						.
				1005.Repeal of
			 strategic airlift aircraft inventory requirement
					(a)RepealSection
			 8062 of title 10, United States Code, is amended by striking subsection
			 (g).
					(b)Conforming
			 amendmentsSubsection (d)(3) of section 137 of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat.
			 2221) is amended—
						(1)By striking
			 that— and all that follows through (A) the
			 retirement and inserting that the retirement;
						(2)by striking
			 Strategy; and and inserting Strategy.; and
						(3)by striking
			 subparagraph (B).
						1006.Change in name
			 of the Industrial College of the Armed Forces to the Dwight D. Eisenhower
			 School for National Security and Resource Strategy at the National Defense
			 University
					(a)Change in
			 nameThe Industrial College of the Armed Forces is hereby renamed
			 the Dwight D. Eisenhower School for National Security and Resource
			 Strategy.
					(b)Conforming
			 amendmentSection 2165(b)(2) of title 10, United States Code, is
			 amended by striking Industrial College of the Armed Forces and
			 inserting Dwight D. Eisenhower School for National Security and Resource
			 Strategy.
					(c)ReferencesAny
			 reference to the Industrial College of the Armed Forces in any law, regulation,
			 map, document, record, or other paper of the United States shall be considered
			 to be a reference to the Dwight D. Eisenhower School for National Security and
			 Resource Strategy.
					1007.Establishment
			 of the Joint Urgent Operational Needs Fund to rapidly meet urgent operational
			 needs
					(a)Establishment of
			 fund
						(1)New transfer
			 accountChapter 131 of title 10, United States Code, is amended
			 by inserting after section 2216 the following new section:
							
								2216a.Rapidly
				meeting urgent needs: Joint Urgent Operational Needs Fund
									(a)EstablishmentThere
				is established in the Treasury an account to be known as the Joint
				Urgent Operational Needs Fund.
									(b)Use of
				fundsFunds in the Joint Urgent Operational Needs Fund shall be
				available to the Secretary of Defense for the purpose of providing equipment,
				supplies, services, training, and facilities to facilitate the resolution of
				urgent operational needs as determined by the Secretary.
									(c)Transfer
				authority
										(1)Transfers
				authorizedAmounts in the Joint Urgent Operational Needs Fund may
				be transferred by the Secretary of Defense from the Joint Urgent Operational
				Needs Fund to any of the following accounts and funds of the Department of
				Defense to accomplish the purpose stated in subsection (b):
											(A)Operation and
				maintenance accounts.
											(B)Procurement
				accounts.
											(C)Research,
				development, test, and evaluation accounts.
											(2)Additional
				authorityThe transfer authority provided by paragraph (1) is in
				addition to any other transfer authority available to the Department of
				Defense.
										(3)Transfers back
				to the fundUpon determination by the Secretary of Defense that
				all or part of the funds transferred from the Joint Urgent Operational Needs
				Fund under paragraph (1) are not necessary for the purpose for which
				transferred, such funds may be transferred back to the Joint Urgent Operational
				Needs Fund.
										(4)Effect on
				authorization amountsA transfer of an amount to an account under
				the authority in paragraph (1) shall be deemed to increase the amount
				authorized for such account by an amount equal to the amount
				transferred.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2216 the following
			 new item:
							
								
									2216a. Rapidly meeting urgent needs: Joint
				Urgent Operational Needs
				Fund.
								
								.
						(b)Commencement of
			 fundNo funds may be appropriated for the Joint Urgent
			 Operational Needs Fund established under section 2216a of title 10, United
			 States Code, as added by subsection (a), for a fiscal year before fiscal year
			 2012.
					(c)Fiscal year 2012
			 authorizationFunds are hereby authorized to be appropriated for
			 fiscal year 2012 for the Joint Urgent Operational Needs Fund established under
			 section 2216a of title 10, United States Code, as added by subsection (a), in
			 the amount of $200,000,000.
					1008.Ratemaking
			 procedures for Civil Reserve Air Fleet contracts
					(a)In
			 generalChapter 931 of title 10, United States Code, is amended
			 by inserting after section 9511 the following new section:
						
							9511a.Civil Reserve
				Air Fleet contracts: payment rate
								(a)AuthorityThe
				Secretary of Defense shall determine a fair and reasonable rate of payment for
				airlift services provided to the Department of Defense by air carriers who are
				participants in the Civil Reserve Air Fleet program. Such rate of payment shall
				be determined in accordance with—
									(1)the methodology
				and ratemaking procedures in effect on the date of the enactment of this
				section; and
									(2)such other
				procedures as the Secretary may prescribe by regulation.
									(b)RegulationsThe
				Secretary of Defense shall prescribe regulations for purposes of subsection
				(a). Such regulations shall include a process for modifying the ratemaking
				methodology referred to in paragraph (1) of that subsection. The Secretary may
				exclude from the applicability of those regulations any airlift services
				contract made through the use of competitive procedures.
								(c)Commitment of
				aircraft as a business factorThe Secretary may, in determining
				the quantity of business to be received under an airlift services contract for
				which the rate of payment is determined in accordance with subsection (a), use
				as a factor the relative amount of airlift capability committed by each air
				carrier to the Civil Reserve Air Fleet.
								(d)Inapplicable
				provisions of lawAn airlift services contract for which the rate
				of payment is determined in accordance with subsection (a) shall not be subject
				to the provisions of section 2306a of this title or to the provisions of
				subsections (a) and (b) of section 1502 of title
				41.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 9511 the following
			 new item:
						
							
								9511a. Civil Reserve Air Fleet contracts:
				payment rate.
							
							
					(c)Initial
			 regulationsRegulations shall be prescribed under section
			 9511a(b) of title 10, United States Code, as added by subsection (a), not later
			 than 180 days after the date of the enactment of this Act.
					1009.Two-year
			 extension of authority to support unified counter-drug and counterterrorism
			 campaign in Colombia and of numerical limitation on assignment of United States
			 personnel in ColombiaSection
			 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year
			 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section
			 1011 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 (Public Law 111–343; 124 Stat. 4346), is further amended—
					(1)in subsection
			 (a)(1), by striking 2011 and inserting 2013;
			 and
					(2)in subsection (c),
			 by striking 2010 and inserting 2013.
					1010.Two-year
			 extension of authority for joint task forces to provide support to law
			 enforcement agencies conducting counter–terrorism activitiesSection 1022(b) of the National Defense
			 Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 371
			 note), as most recently amended by section 1012(a) of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4346), is further amended by striking 2011 and inserting
			 2013.
				1011.Clarification
			 of jurisdiction of the United States district courts to hear bid protest
			 disputes involving maritime contracts
					(a)Exclusive
			 jurisdictionSection 1491(b) of title 28, United States Code, is
			 amended by adding at the end the following new paragraph:
						
							(6)Jurisdiction over
				any action described in paragraph (1) arising out of a maritime contract, or a
				solicitation for a proposed maritime contract, shall be governed by this
				section and shall not be subject to the jurisdiction of the district courts of
				the United States under the Suits in Admiralty Act (chapter 309 of title 46) or
				the Public Vessels Act (chapter 311 of title
				46).
							.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to any
			 cause of action filed on or after the first day of the first month beginning
			 more than 30 days after the date of the enactment of this Act.
					1012.Management of
			 Department of Defense installations
					(a)Secretary of
			 defense authorityChapter 159 of title 10, United States Code, is
			 amended by inserting after section 2671 the following new section:
						
							2672.Protection of
				property
								(a)In
				generalThe Secretary of
				Defense shall protect the buildings, grounds, and property that are under the
				jurisdiction, custody, or control of the Department of Defense and the persons
				on that property.
								(b)Officers and
				agents
									(1)DesignationThe
				Secretary may designate military or civilian personnel of the Department of
				Defense as officers and agents to perform the functions of the Secretary under
				subsection (a), including, with regard to civilian officers and agents, duty in
				areas outside the property specified in that subsection to the extent necessary
				to protect that property and persons on that property.
									(2)PowersSubject
				to subsection (f), while engaged in the performance of official duties pursuant
				to this section, an officer or agent designated under this subsection
				may—
										(A)enforce Federal
				laws and regulations for the protection of persons and property;
										(B)carry
				firearms;
										(C)make
				arrests—
											(i)without a warrant
				for any offense against the United States committed in the presence of the
				officer or agent; or
											(ii)for any felony
				cognizable under the laws of the United States if the officer or agent has
				reasonable grounds to believe that the person to be arrested has committed or
				is committing a felony;
											(D)serve warrants and
				subpoenas issued under the authority of the United States; and
										(E)conduct
				investigations, on and off the property in question, of offenses that may have
				been committed against property under the jurisdiction, custody, or control of
				the Department of Defense or persons on such property.
										(c)Regulations
									(1)In
				generalThe Secretary may prescribe regulations, including
				traffic regulations, necessary for the protection and administration of
				property under the jurisdiction, custody, or control of the Department of
				Defense and persons on that property. The regulations may include reasonable
				penalties, within the limits prescribed in paragraph (2), for violations of the
				regulations. The regulations shall be posted and remain posted in a conspicuous
				place on the property to which they apply.
									(2)PenaltiesA
				person violating a regulation prescribed under this subsection shall be fined
				under title 18, imprisoned for not more than 30 days, or both.
									(d)Facilities and
				services of other agenciesIn implementing this section, when the
				Secretary determines it to be economical and in the public interest, the
				Secretary may utilize the facilities and services of Federal, State, tribal,
				and local law enforcement agencies, with the consent of those agencies, and may
				reimburse those agencies for the use of their facilities and services.
								(e)Authority
				outside federal propertyFor the protection of property under the
				jurisdiction, custody, or control of the Department of Defense and persons on
				that property, the Secretary may enter into agreements with Federal agencies
				and with State, tribal, and local governments to obtain authority for civilian
				officers and agents designated under this section to enforce Federal laws and
				State, tribal, and local laws concurrently with other Federal law enforcement
				officers and with State, tribal, and local law enforcement officers.
								(f)Attorney general
				approvalThe powers granted pursuant to subsection (b)(2) to
				officers and agents designated under subsection (b)(1) shall be exercised in
				accordance with guidelines approved by the Attorney General.
								(g)Limitation on
				statutory constructionNothing in this section shall be construed
				to—
									(1)preclude or limit
				the authority of any Federal law enforcement agency;
									(2)restrict the
				authority of the Secretary of Homeland Security or of the Administrator of
				General Services to promulgate regulations affecting property under the custody
				and control of that Secretary or the Administrator, respectively;
									(3)expand or limit
				section 21 of the Internal Security Act of 1950 (50 U.S.C. 797);
									(4)affect chapter 47
				of this title; or
									(5)restrict any other
				authority of the Secretary of Defense or the Secretary of a military
				department.
									.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2671 the following
			 new item:
						
							
								2672. Protection of
				property.
							
							.
					1013.Authority for
			 use of amounts recovered for damage to Government property
					(a)Extension to
			 personal propertyThe first sentence of section 2782 of title 10,
			 United States Code, is amended by striking real property both
			 places it appears and inserting Government property.
					(b)Availability of
			 recovered fundsThe second sentence of such section is
			 amended—
						(1)by striking
			 In such amounts as are provided in advance in appropriation Acts,
			 amounts and inserting Amounts;
						(2)by inserting
			 merged with, and before available for use;
						(3)by inserting
			 and for the same period after same purposes;
			 and
						(4)by inserting a
			 comma after circumstances as.
						(c)Clerical
			 amendments
						(1)Section
			 headingThe heading of such section is amended by striking
			 real and inserting
			 Government.
						(2)Table of
			 sectionsThe item relating to such section in the table of
			 sections at the beginning of chapter 165 of such title is amended to read as
			 follows:
							
								
									2782. Damage to Government property;
				disposition of amounts
				recovered.
								
								.
						1014.Treatment
			 under Freedom of Information Act of certain Department of Defense critical
			 infrastructure information
					(a)In
			 generalChapter 3 of title 10, United States Code, is amended by
			 adding at the end the following new section:
						
							130e.Treatment
				under Freedom of Information Act of critical infrastructure
				information
								(a)ExemptionDepartment of Defense critical
				infrastructure information that, if disclosed, may result in the disruption,
				degradation, or destruction of Department of Defense operations, property, or
				facilities, shall be exempt from disclosure pursuant to section 552(b)(3) of
				title 5.
								(b)Information
				provided to state and local governmentsDepartment of Defense
				critical infrastructure information obtained by a State or local government
				from a Federal agency shall remain under the control of the Federal agency, and
				a State or local law authorizing or requiring such a government to disclose
				information shall not apply to such critical infrastructure information.
								(c)DefinitionIn
				this section, the term Department of Defense critical infrastructure
				information, as determined by the Secretary of Defense, means sensitive
				but unclassified information related to critical infrastructure or protected
				systems owned or operated by or on behalf of the Department of Defense,
				including vulnerability assessments prepared by or on behalf of the Department
				of Defense, explosives safety information (including storage and handling), and
				other site-specific information on or relating to installation
				security.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended at the end by adding the following new item:
						
							
								130e. Treatment under Freedom of
				Information Act of certain critical infrastructure
				information.
							
							.
					1015.Exemption from
			 Freedom of Information Act for data files of the Military Flight Operations
			 Quality Assurance systems of the military departments
					(a)ExemptionChapter
			 134 of title 10, United States Code, is amended by inserting after section 2254
			 the following new section:
						
							2254a.Data files of
				Military Flight Operations Quality Assurance systems: exemption from disclosure
				under Freedom of Information Act
								(a)Authority To
				Exempt Certain Data Files From Disclosure Under FOIA
									(1)The Secretary of a
				military department may exempt data files of the Military Flight Operations
				Quality Assurance system of that military department from disclosure under
				section 552 of title 5. The preceding sentence shall be considered a statute
				described in paragraph (3) of section 552(b) of title 5.
									(2)In this section,
				the term data files means files of the Military Flight
				Operations Quality Assurance system (in this section referred to as
				MFOQA) that contain the data acquired or generated by the MFOQA
				system, including data bases containing raw MFOQA data and all analysis and
				reports generated by the MFOQA system or which are derived from MFOQA
				data.
									(3)The exempted
				status of information contained in data files exempt from disclosure pursuant
				paragraph (1) shall be exempt from disclosure pursuant to section 552(b)(3)(B)
				of title 5 of the United States Code even when such information in contained in
				data files that are not exempt from disclosure in their entireties.
									(4)The provisions of
				paragraph (1) may not be superseded except by a provision of law which is
				enacted after the date of the enactment of this section and which specifically
				cites and repeals or modifies those provisions.
									(b)RegulationsThe
				Secretary of each military department shall prescribe regulations for the
				administration of this section. Such regulations may not delegate the
				Secretary's authority under this section to an officer or employee of that
				military department at a level lower than a member of the Senior Executive
				Service or to a member of the armed forces at a level below a general or flag
				officer.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of subchapter II
			 of such chapter is amended by inserting after the item relating to section 2254
			 the following new item:
						
							
								2254a. Data files of Military Flight
				Operations Quality Assurance systems: exemption from disclosure under Freedom
				of Information
				Act.
							
							.
					1016.One-year
			 extension of authority to provide additional support for counter-drug
			 activities of certain foreign governmentsSubsection (a)(2) of section 1033 of the
			 National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111
			 Stat. 1881), as most recently amended by section 1014(a) of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
			 124 Stat. 4347), is amended by striking 2012 and inserting
			 2013.
				1017.Extension of
			 authority of Department of Defense to provide additional support for
			 counterdrug activities of other governmental agencies
					(a)One-Year
			 extension of authoritySubsection (a) of section 1004 of the
			 National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10
			 U.S.C. 374 note) is amended by striking During fiscal years 2002 through
			 2011 and inserting Until September 30, 2013.
					(b)Coverage of
			 tribal law enforcement agenciesSuch section is further
			 amended—
						(1)in subsection
			 (a)—
							(A)in the matter
			 preceding paragraph (1), by inserting tribal, after
			 local,; and
							(B)in paragraph (2),
			 by striking State or local both places it appears and insert
			 State, local, or tribal; and
							(2)in subsection
			 (b)—
							(A)in paragraph (1),
			 by striking State or local and inserting State, local, or
			 tribal;
							(B)in paragraph (4),
			 by striking State, or local and inserting State, local,
			 or tribal; and
							(C)in paragraph (5),
			 by striking State and local and inserting State, local,
			 and tribal.
							(c)Clarification of
			 authority To provide certain nonlethal equipment or
			 servicesSubsection (b)(4) of such section is amended by
			 inserting before the period at the end the following: , including the
			 provision of nonlethal equipment or services necessary for the operation of
			 such bases or facilities, other than any equipment specifically identified in
			 section 1033 of the National Defense Authorization Act for Fiscal Year
			 1998.
					1018.Quadrennial
			 long-term plan for the procurement of aircraft for the Navy and the Air
			 Force
					(a)In
			 generalSection 231a of title 10, United States Code, is amended
			 to read as follows:
						
							231a.Long-range
				plan for procurement of aircraft for the Navy and Air Force
								(a)Quadrennial
				aircraft procurement planAt the same time that the budget of the
				President is submitted under section 1105(a) of title 31 during each year in
				which the Secretary of Defense submits a quadrennial defense review, the
				Secretary of Defense shall submit to the congressional defense committees a
				long-range plan for the procurement of covered aircraft for the Department of
				the Navy and the Department of the Air Force that supports the aviation force
				structure recommendations of the quadrennial defense review.
								(b)Matters
				includedEach aircraft procurement plan under subsection (a)
				shall include the following:
									(1)A detailed
				schedule for procurement of covered aircraft for the Department of the Navy and
				the Department of the Air Force for the 10-year period beginning on the date on
				which the plan is submitted.
									(2)A notional
				procurement schedule for the 20-year period beginning on the date that is 10
				years after the date on which the plan is submitted.
									(3)For the
				procurement schedules under paragraph (1)—
										(A)the estimated
				levels of annual funding necessary to carry out such schedule;
										(B)a determination by
				the Director of Cost Assessment and Program Evaluation of the level of funding
				necessary to carry out such schedules; and
										(C)an evaluation by
				the Director of the potential risk associated with such schedules, including
				detailed effects on operational plans, missions, deployment schedules, and
				fulfillment of the requirements of the commanders of the combatant
				commands.
										(c)Assessment when
				aircraft procurement budget is insufficientIf the budget for a
				fiscal year provides for funding of the procurement of covered aircraft for
				either the Department of the Navy or the Department of the Air Force at a level
				that is less than the level determined necessary by the Director of Cost
				Assessment and Program Evaluation under subsection (b)(3)(B), the Secretary of
				Defense shall include with the defense budget materials for that fiscal year an
				assessment that describes and discusses the risks associated with the budget,
				including the risk associated with a reduced force structure of aircraft that
				may result from funding covered aircraft procurement at such level.
								(d)CBO
				evaluationNot later than 60 days after the date on which the
				congressional defense committees receive the plan under subsection (a), the
				Director of the Congressional Budget Office shall submit to such committees a
				report assessing the sufficiency of the estimated levels of annual funding
				included in such plan with respect to the budget submitted during the year in
				which the plan is submitted and the future-years defense program submitted
				under section 221 of this title.
								(e)DefinitionsIn
				this section:
									(1)The term
				covered aircraft means the following:
										(A)Fighter
				aircraft.
										(B)Attack
				aircraft.
										(C)Bomber
				aircraft.
										(D)Strategic lift
				aircraft.
										(E)Intratheater lift
				aircraft.
										(F)Intelligence,
				surveillance, and reconnaissance aircraft.
										(G)Tanker
				aircraft.
										(H)Any other major
				support aircraft designated by the Secretary of Defense for purposes of this
				section.
										(2)The term
				budget, with respect to a fiscal year, means the budget for that
				fiscal year that is submitted to Congress by the President under section
				1105(a) of title 31.
									(3)The term
				defense budget materials, with respect to a fiscal year, means
				the materials submitted to Congress by the Secretary of Defense in support of
				the budget for that fiscal year.
									(4)The term
				quadrennial defense review means the review of the defense
				programs and policies of the United States that is carried out every four years
				under section 118 of this
				title.
									.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 9 of
			 such title is amended by striking the item relating to section 231a and
			 inserting the following new item:
						
							
								231a. Long-range plan for procurement of
				aircraft for the Navy and the Air
				Force.
							
							.
					1019.Authorization
			 for Department of Defense to carry out personnel recovery reintegration and
			 post-isolation support activities
					(a)Authority
						(1)The Secretary of
			 Defense may carry out—
							(A)reintegration
			 activities for recovered Department of Defense personnel; and
							(B)post-isolation
			 support activities on behalf of any other recovered person who is a United
			 States Government, allied, or coalition person or a private United States or
			 foreign national citizen.
							(2)As part of such
			 activities, the Secretary may—
							(A)provide food,
			 clothing, and essential sundry items for the recovered person;
							(B)pursuant to
			 section 411j(d) of title 37, United States Code, provide transportation of not
			 more than 3 family members or designated individuals, as determined by the
			 attending physician or the commander or head of the military medical facility,
			 to be appropriate for reintegration decompression of the recovered person and
			 whose presence may contribute to the health and welfare of the recovered
			 person; and
							(C)provide funding
			 for the recovered person’s attendance at events or functions determined by the
			 attending physician or the commander or head of the military medical facility
			 to contribute to the recovered person’s psychological health.
							(3)The Secretary
			 shall ensure that expenditure for activities under this section are in the best
			 interest of the Government.
						(b)DefinitionsFor
			 the purposes of this section:
						(1)Recovered
			 personThe term recovered person means an
			 individual returned alive who was separated (as an individual or group) while
			 participating in a United States-sponsored military activity or mission and who
			 was in a situation of isolation, detention, or captivity by a hostile
			 entity.
						(2)ReintegrationThe
			 term reintegration means the process carried out by the
			 Department of Defense with respect to any recovered Department of Defense
			 personnel immediately following the termination of an isolating event
			 to—
							(A)debrief the
			 recovered person;
							(B)decompress the
			 recovered person;
							(C)provide for the
			 physical and mental health of the recovered person; and
							(D)return the
			 recovered person to duty as expeditiously as possible.
							(3)Post-Isolation
			 supportThe term post-isolation support means
			 support provided by the Department of Defense to a recovered non-Department
			 person immediately following the termination of an isolating event to—
							(A)debrief the
			 recovered person;
							(B)decompress the
			 recovered person;
							(C)provide for the
			 physical and mental health of the recovered person; and
							(D)return the
			 recovered person to the person's normal life as expeditiously as
			 possible.
							1020.Pilot program
			 to provide incremental support to nongovernmental organizations participating
			 in humanitarian and civic assistance activities in the area of operations of
			 United States Southern Command
					(a)Pilot
			 programDuring fiscal years 2012 and 2013, the Secretary of
			 Defense may use funds available for operation and maintenance to provide
			 incremental support to nongovernmental organizations participating with the
			 Armed Forces in humanitarian and civic assistance activities in the area of
			 operations of the United States Southern Command under section 401 of title 10,
			 United States Code, when providing such support is anticipated to add to the
			 effectiveness of the Armed Forces in conducting the humanitarian and civic
			 assistance activities or to add to the operational readiness skill levels of
			 members of the Armed Forces participating in the humanitarian and civic
			 assistance activities.
					(b)LimitationThe
			 amount of funds obligated under this section may not exceed $500,000 during
			 fiscal year 2012 and $600,000 during fiscal year 2013.
					(c)Authorized
			 expensesSupport provided to a nongovernmental organization under
			 subsection (a) may include expenses for the reasonable and proper cost of
			 lodging, subsistence, and transportation incurred by the nongovernmental
			 organization as a direct result of that organization’s participation in
			 humanitarian and civic assistance activities, but may not include pay,
			 allowances, and other administrative costs of such organization.
					(d)Independent
			 study required
						(1)Selection of
			 independent study organizationNo later than September 30, 2013,
			 the Commander of the United States Southern Command shall select and enter into
			 an agreement with an appropriate, independent, nonprofit organization to
			 conduct a study of the matters described in paragraph (3).
						(2)Qualifications
			 of organization selectedThe organization selected shall be
			 qualified on the basis of having relevant expertise in the provision of
			 international humanitarian assistance and the coordination between Federal
			 agencies and nongovernmental organizations in providing humanitarian
			 assistance, and on the basis of other criteria the Commander of the United
			 States Southern Command may determine.
						(3)Matters to be
			 coveredThe study required by paragraph (1) shall be completed no
			 later than March 31, 2014. The study shall include assessments and descriptions
			 of—
							(A)how the pilot
			 authority under subsection (a) was used;
							(B)the impact of the
			 use of the authority on the provision of humanitarian assistance by United
			 States Southern Command under section 401 of title 10, United States
			 Code;
							(C)the impact of the
			 use of the authority on the number of military personnel staffing each
			 humanitarian operation implemented by United States Southern Command under
			 section 401 of title 10, United States Code;
							(D)the type of
			 training provided to the nongovernmental organization personnel whose
			 participation in humanitarian operations was supported by the use of the
			 authority; and
							(E)a description for
			 each humanitarian operation implemented by United States Southern Command under
			 section 401 of title 10, United States Code, and supported by the use of the
			 authority, including, for each such operation, the following:
								(i)The
			 purpose of the operation.
								(ii)The
			 dates of the operation.
								(iii)The location of
			 the operation.
								(iv)The
			 number of military personnel supporting the operation, shown by
			 component.
								(v)The
			 names of the nongovernmental organizations that were funded to provide
			 assistance with the operation.
								(vi)The
			 number of nongovernmental organization personnel provided by each
			 nongovernmental organization supported using this authority.
								(vii)What support
			 each nongovernmental organization provided to the operation.
								(viii)The amount
			 spent to support each nongovernmental organization staff member, listed by type
			 of support (including air transportation, bus transportation, lodging, and
			 food).
								XICivilian
			 personnel matters
				1101.Revisions to
			 beneficiary designation provisions for death gratuity payable upon death of a
			 United States Government employee
					(a)Authority To
			 designate more than 50 percent of death gratuity to unrelated
			 personsParagraph (4) of section 8102a(d) of title 5, United
			 States Code, is amended—
						(1)in the first
			 sentence, by striking not more than 50 percent of the amount payable
			 under this section and inserting an amount payable under this
			 section; and
						(2)in the second
			 sentence, by striking up to the maximum of 50 percent.
						(b)Notice to spouse
			 of designation of another person To receive portion of death
			 gratuitySuch section is further amended by adding at the end the
			 following new paragraph:
						
							(6)If a person
				covered by this section has a spouse, but designates a person other than the
				spouse to receive all or a portion of the amount payable under this section,
				the head of the agency, or other entity, in which that person is employed shall
				provide notice of the designation to the
				spouse.
							.
					1102.Placement of
			 National Guard non-dual status technicians in the excepted service with all
			 dual status National Guard techniciansSection 709(e) of title 32, United States
			 Code, is amended in the second sentence—
					(1)by striking
			 However, a position and inserting A position;
			 and
					(2)by striking
			 if the and all that follows and inserting a period.
					1103.Expansion of
			 persons eligible for expedited Federal hiring following completion of National
			 Security Education Program scholarshipSection 802(k) of the David L. Boren
			 National Security Education Act of 1991 (50 U.S.C. 1902(k)) is amended to read
			 as follows:
					
						(k)Employment of
				Program Participants
							(1)Appointment
				authorityThe Secretary of Defense, the Secretary of Homeland
				Security, the Secretary of State, or the head of a Federal agency or office
				identified by the Secretary of Defense under subsection (g) as having national
				security responsibilities—
								(A)may, without
				regard to any provision of title 5 governing appointments in the competitive
				service, appoint an eligible program participant—
									(i)to
				a position in the excepted service that is identified under clause (i) of
				subsection (b)(2)(A) as contributing to the national security; or
									(ii)subject to clause
				(ii) of such subsection, to a position in the excepted service in such Federal
				agency or office with national security responsibilities; and
									(B)may, upon
				satisfactory completion of two years of substantially continuous service by an
				incumbent who was appointed to an excepted service position under the authority
				of subparagraph (A), convert the appointment of such individual, without
				competition, to a career or career conditional appointment.
								(2)Eligible program
				participantFor purposes of paragraph (1), the term
				eligible program participant means an individual who—
								(A)has successfully
				completed an academic program for which a scholarship or fellowship under this
				section was awarded; and
								(B)at the time of the
				appointment of the individual to an excepted service position under paragraph
				(1)(A)—
									(i)under the terms of
				the agreement for such individual's scholarship or fellowship that was awarded
				under this section, owes a service commitment to a Department or such Federal
				agency or office referred to in paragraph (1);
									(ii)is employed by
				the Federal Government under a non-permanent appointment to a position in the
				excepted service that has national security responsibilities; or
									(iii)is a former
				civilian employee of the Federal Government who has less than a one-year break
				of service from the individual's last period of Federal employment in a
				non-permanent appointment in the excepted service with national security
				responsibilities.
									(3)Treatment of
				certain serviceIn the case of an individual described in
				paragraph (2)(B)(ii) or (2)(B)(iii) who receives an appointment under paragraph
				(1)(A), any period that the individual served in a position with the Federal
				Government may be counted towards satisfaction of the service requirement under
				paragraph (1)(B) if that service—
								(A)in the case of an
				appointment under clause (i) of paragraph (1)(A), was in a position that is
				identified under clause (i) of subsection (b)(2)(A) as contributing to the
				national security; or
								(B)in the case of an
				appointment under clause (ii) of paragraph (1)(A), was in the Federal agency or
				office in which the appointment under that clause is
				made.
								.
				1104.Authority of
			 Service Secretaries to employ up to 10 persons without paySection 1583 of title 10, United States
			 Code, is amended in the first sentence—
					(1)by inserting
			 and the Secretaries of the military departments after the
			 Secretary of Defense; and
					(2)by inserting
			 each after may.
					1105.Authority for
			 waiver of recovery of certain payments previously made under Civilian Employees
			 Voluntary Separation Incentive Program
					(a)Authority for
			 waiverSubject to subsection (c), the Secretary of Defense may
			 waive the requirement under subsection (f)(6)(B) of section 9902 of title 5,
			 United States Code, for repayment to the Department of Defense of a voluntary
			 separation incentive payment made under subsection (f)(1) of that section in
			 the case of an employee or former employee of the Department of Defense
			 described in subsection (b).
					(b)Persons
			 coveredSubsection (a) applies to any employee or former employee
			 of the Department of Defense—
						(1)who during the
			 period beginning on April 1, 2004, and ending on March 1, 2008, received a
			 voluntary separation incentive payment under subsection (f)(1) of section 9902
			 of title 5, United States Code;
						(2)who was
			 reappointed to a position in the Department of Defense to support a declared
			 national emergency related to terrorism or a natural disaster during the period
			 beginning on June 1, 2004, and ending on March 1, 2008; and
						(3)with respect to
			 whom the Secretary determines (A) that the employee or former employee, before
			 accepting the reappointment referred to in paragraph (2), received a
			 representation from an officer or employee of the Department of Defense that
			 recovery of the amount of the payment referred to in paragraph (1) would not be
			 required or would be waived, and (B) that the employee or former employee
			 reasonably relied on that representation when accepting reappointment.
						(c)Required
			 determinationThe Secretary of Defense may grant a waiver under
			 subsection (a) in the case of any individual only if the Secretary determines
			 that recovery of the amount of the payment otherwise required would be against
			 equity and good conscience because of the circumstances of that individual's
			 reemployment after receiving a voluntary separation incentive payment.
					(d)Treatment of
			 prior repaymentsThe Secretary of Defense may, pursuant to a
			 determination under subsection (c) specific to an individual, provide for
			 reimbursement to that individual for any amount the individual has previously
			 repaid to the United States for a voluntary separation incentive payment
			 covered by this section. The reimbursement shall be paid either from the
			 appropriations into which the repayment was deposited, if such appropriations
			 remain available, or from appropriations currently available for the purposes
			 of the appropriation into which the repayment was deposited.
					(e)Expiration of
			 authorityThe authority to grant a waiver under this section
			 shall expire on December 31, 2012.
					1106.Extension of
			 eligibility to continue Federal employee health benefits for certain former
			 employees of the Department of Defense
					(a)Extension for
			 department of defenseSubparagraph (B) of section 8905a(d)(4) of
			 title 5, United States Code, is amended—
						(1)in clause (i), by
			 striking December 31, 2011 and inserting October 1,
			 2015; and
						(2)in clause
			 (ii)—
							(A)by striking
			 February 1, 2012 and inserting February 1, 2016;
			 and
							(B)by striking
			 December 31, 2011 and inserting the date specified in
			 clause (i).
							(b)Technical
			 amendment To delete obsolete authority applicable to department of
			 energySubparagraph (A) of such section is amended by striking
			 , or the Department of Energy due to a reduction in force resulting from
			 the establishment of the National Nuclear Security
			 Administration.
					XIIMatters relating
			 to foreign nations
				1201.Extension of
			 authority for support of special operations to combat terrorism
					(a)Increase in
			 annual amount of support that may be providedSubsection (a) of
			 section 1208 of the Ronald W. Reagan National Defense Authorization Act for
			 Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), as most recently amended
			 by section 1202(a) of the National Defense Authorization Act for Fiscal Year
			 2010 (Public Law 111–84; 123 Stat. 2511), is amended by striking
			 $40,000,000 and inserting $50,000,000.
					(b)Extension of
			 termination provisionSubsection (h) of such section is amended
			 by striking 2013 and inserting 2017.
					(c)ClarificationSubsection
			 (g) of such section is amended—
						(1)by striking
			 each fiscal year and inserting any fiscal year;
			 and
						(2)by striking
			 pursuant to title XV of this Act and inserting for that
			 fiscal year.
						1202.One-year
			 extension of Commanders’ Emergency Response Program and extension of due date
			 for quarterly reports to Congress
					(a)One-Year
			 extension of CERP authority
						(1)Authority for
			 fiscal year 2012Subsection (a) of section 1202 of the National
			 Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat.
			 3455), as most recently amended by section 1212 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4389), is amended—
							(A)in the subsection
			 heading, by striking Fiscal Year
			 2011 and inserting Fiscal Year 2012;
							(B)by striking
			 fiscal year 2011, from and inserting fiscal year
			 2012;
							(C)by striking
			 operation and maintenance and all that follows and inserting
			 operation and maintenance, not to exceed $425 million, may be used by
			 the Secretary of Defense to provide funds for the Commanders’ Emergency
			 Response Program in Iraq and Afghanistan..
							(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 October 1, 2011.
						(b)Extension of due
			 date for quarterly reportsSubsection (b)(1) of such section is
			 amended by striking 30 days and inserting 45
			 days.
					(c)Authority To
			 accept contributionsSuch section is further amended—
						(1)by redesignating
			 subsection (i) as subsection (j); and
						(2)by inserting after
			 subsection (h) the following new subsection (i):
							
								(i)Authority To
				accept contributionsThe Secretary of Defense may accept cash
				contributions from any person, foreign government, or international
				organization for the purposes specified in subsection (a). Funds received by
				the Secretary may be credited to the operation and maintenance account from
				which funds are made available to carry out the authority in subsection (a), to
				remain available until expended, and may be used for such purposes in addition
				to the funds specified in that
				subsection
								.
						1203.Five-year
			 extension of authorization for non-conventional assisted recovery
			 capabilitiesSection 943(h) of
			 the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 4579) is amended by striking 2011
			 and inserting 2016.
				1204.One-year
			 extension of authority for reimbursement of certain coalition nations for
			 support provided to United States military operations
					(a)Extension of
			 authoritySubsection (a) of section 1233 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as
			 most recently amended by section 1213 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383; 12 Stat. 4391), is
			 amended by striking by section 1510 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 and inserting for fiscal
			 year 2012.
					(b)Limitation on
			 amountSubsection (d)(1) of such section is amended—
						(1)by striking
			 fiscal year 2010 or 2011 and inserting fiscal year
			 2012; and
						(2)by striking
			 $1,600,000,000 and inserting
			 $1,750,000,000.
						(c)Technical
			 amendmentSubsection (c)(2) of such section is amended by
			 inserting a comma after Budget.
					1205.Designation of
			 additional high income countries prohibited from receiving
			 international military education and training grant assistance under chapter 5
			 of the Foreign Assistance ActSection 546(b) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2347e(b)) is amended by striking and Spain
			 and inserting Spain, Saudi Arabia, Kuwait, United Arab Emirates, Qatar,
			 Brunei, Ireland, Sweden, Switzerland, and Taiwan.
				1206.Three-year
			 extension of temporary authority to use acquisition and cross-servicing
			 agreements to lend military equipment for personnel protection and
			 survivabilitySection 1202(e)
			 of the John Warner National Defense Authorization Act for Fiscal Year 2007
			 (Public Law 109–364; 120 Stat. 2012), as most recently amended by section
			 1204(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year
			 2009 (Public Law 110–417; 122 Stat. 4356), is amended by striking
			 September 30, 2011 and inserting September 30,
			 2014.
				1207.Department of
			 Defense participation in programs relating to multilateral exchange of air and
			 surface transportation capacity
					(a)Participation
			 authorizedThe Secretary of Defense may, with the concurrence of
			 the Secretary of State, authorize the participation of the United States in
			 multinational programs relating to the coordination or the exchange of air and
			 surface transportation capacity. Such programs may include the reciprocal
			 exchange or transfer of transportation services (which, for the purposes of
			 this section, includes any conveyance of personnel or goods by air, land, or
			 sea as well as the provision of air refueling services) on a reimbursable basis
			 or by replacement-in-kind or the exchange of transportation services of an
			 equal value. Such programs include—
						(1)activities of the
			 Movement Coordination Centre Europe; and
						(2)activities under
			 the Technical Arrangement known as the Air Transport, Air-to-Air
			 Refueling and other Exchanges of Services.
						(b)Written
			 arrangements or agreements(1)The participation of the
			 United States in a multinational program under subsection (a) shall be in
			 accordance with one or more written arrangements or agreements entered into by
			 the Secretary of Defense, with the concurrence of the Secretary of State, and
			 the foreign nations or multinational organizations concerned.
						(2)If Department of Defense facilities,
			 equipment, or funds are used to support a program under subsection (a), the
			 written arrangement or agreement under paragraph (1) shall specify the details
			 of any equitable cost sharing or other funding arrangement.
						(3)Any written arrangement or agreement
			 entered into under paragraph (1) shall require that any accrued credits and
			 liabilities resulting from an unequal exchange or transfer of air and surface
			 transportation capacity shall be liquidated, not less than once every five
			 years, by direct payment to the party having provided the greater amount of air
			 and surface transportation capacity.
						(c)ImplementationIn
			 carrying out any written arrangement or agreement entered into under subsection
			 (b), the Secretary may—
						(1)pay the United
			 States’ equitable share of the operating expenses of the multinational
			 organizations concerned from funds appropriated to the Department of Defense
			 for operation and maintenance; and
						(2)assign members of
			 the Armed Forces or Department of Defense civilian personnel to duty at such
			 multinational organizations as necessary to fulfill the United States’
			 obligations under the written arrangements or agreements authorized by this
			 section.
						(d)Crediting of
			 receiptsAny amount received by the United States in carrying out
			 a written arrangement or agreement entered into under subsection (b) shall be
			 credited, as elected by the Secretary of Defense, to the following:
						(1)The appropriation,
			 fund, or account used in incurring the obligation for which such amount is
			 received.
						(2)An appropriation,
			 fund, or account currently available for the purposes for which such obligation
			 was made.
						(e)Applicability of
			 preference statuteSection 2631 of this title, regarding the
			 preference for vessels of the United States or belonging to the United States
			 in the transportation of supplies by sea, shall apply to sea-borne
			 transportation acquired by the United States under the authority of this
			 section.
					1208.One-year
			 extension of authority to transfer defense articles and provide defense
			 services to the military and security forces of Iraq and
			 AfghanistanSubsection (h) of
			 section 1234 of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84; 123 Stat. 2532), as amended by section 1214(a) of the Ike
			 Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4391), is amended by striking December 31,
			 2011 and inserting December 31, 2012.
				1209.Authorization
			 of appropriations for Afghanistan Security Forces Fund
					(a)Authorization of
			 appropriationsFunds are hereby authorized to be appropriated for
			 fiscal year 2012 for the Afghanistan Security Forces Fund in the amount of
			 $12,800,000,000.
					(b)LimitationsFunds
			 made available to the Department of Defense for the Afghanistan Security Forces
			 Fund for fiscal year 2012 shall be subject to the conditions contained in
			 subsections (b) through (g) of section 1513 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as
			 amended by section 1531(b) of the Ike Skelton National Defense Authorization
			 Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424).
					1210.Temporary
			 acquisition authority with respect to Northern Distribution Network for
			 shipment of supplies to Afghanistan
					(a)Extension of
			 authority to purchases To be used by united states
			 forcesSubsection (b)(1)(C) of section 801 of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat.
			 2399) is amended by inserting or the United States after
			 Afghanistan.
					(b)Technical
			 amendmentSubsection (f) of such section is amended by striking
			 on or after and all that follows through Act and
			 inserting after October 27, 2012.
					1211.One-year
			 extension of authority to use funds for reintegration activities in
			 AfghanistanSection 1216 of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 124 Stat. 4392) is amended—
					(1)in subsection (a),
			 by striking 2011 and inserting 2012; and
					(2)in subsection (e),
			 by striking December 31, 2011 and inserting December 31,
			 2012.
					1212.One-year
			 authority to fund operations and activities of Office of Security
			 Cooperation-Iraq
					(a)AuthorityNotwithstanding
			 any other provision of law, the Secretary of Defense may support United States
			 Government transition activities in Iraq by providing funds for the operations
			 and activities of the Office of Security Cooperation in Iraq and the operations
			 and activities of security assistance teams in Iraq. Such support may include
			 life support, transportation and personal security, and renovation and
			 construction of facilities.
					(b)Source of
			 fundsFunds for the purposes of subsection (a) shall be derived
			 from amounts available for operation and maintenance for the Air Force for
			 fiscal year 2012.
					1213.Expansion of
			 scope of humanitarian demining assistance program to include stockpiled
			 conventional munitionsSection
			 407 of title 10, United States Code, is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1),
			 by inserting and stockpiled conventional munitions after
			 demining; and
						(B)in paragraph
			 (3)(A), by inserting , stockpiled conventional munitions, after
			 landmines;
						(2)in subsection
			 (d)(2), by inserting , and whether such assistance was primarily related
			 to the humanitarian demining efforts under subsection (e)(1) or stockpiled
			 conventional munitions assistance under subsection (e)(2) after
			 paragraph (1); and
					(3)by amending
			 subsection (e) to read as follows:
						
							(e)DefinitionsIn
				this section:
								(1)Humanitarian
				demining assistanceThe term humanitarian demining
				assistance, as it relates to training and support, means detection and
				clearance of landmines and other explosive remnants of war.
								(2)Stockpiled
				conventional munitions assistanceThe term stockpiled
				conventional munitions assistance, as it relates to support of
				humanitarian assistance efforts, means training and support in the disposal,
				demilitarization, physical security, and stockpile management of potentially
				dangerous stockpiles of explosive ordnance.
								(3)Included
				activitiesSuch terms include activities related to the
				furnishing of education, training, and technical assistance with respect to
				explosive safety, the detection and clearance of landmines and other explosive
				remnants of war, and the disposal, demilitarization, physical security, and
				stockpile management of potentially dangerous stockpiles of explosive
				ordnance.
								.
					1214.Establishment
			 of a Global Security Contingency Fund
					(a)EstablishmentThere
			 is established on the books of the Treasury of the United States under the
			 Department of State a fund to be known as the Global Security
			 Contingency Fund.
					(b)AuthorityAmounts
			 in the Fund shall be available to either the Secretary of State or the
			 Secretary of Defense, notwithstanding any other provision of law, to provide
			 assistance to countries designated by the Secretary of State, with the
			 concurrence of the Secretary of Defense, for purposes of this section, as
			 follows:
						(1)Assistance under
			 this section may be provided to enhance the capabilities of military forces,
			 and other security forces that conduct border and maritime security, internal
			 security, and counterterrorism operations, as well as the government agencies
			 responsible for such forces, in order to strengthen the foreign country’s
			 national and regional security interests consistent with United States foreign
			 policy and national security interests.
						(2)Assistance may be
			 provided for the justice sector (including law enforcement and prisons), rule
			 of law programs, and stabilization efforts where the Secretary of State, in
			 consultation with the Secretary of Defense, determines that conflict or
			 instability in a region challenges the existing capability of civilian
			 providers to deliver such assistance.
						(c)Formulation and
			 Approval of Assistance Programs
						(1)The Secretary of
			 State and the Secretary of Defense shall jointly formulate assistance programs
			 under subsection (b)(1). Assistance programs to be carried out pursuant to
			 subsection (b)(1) shall be approved by the Secretary of State, with the
			 concurrence of the Secretary of Defense, prior to implementation.
						(2)The Secretary of
			 State, in consultation with the Secretary of Defense, shall formulate
			 assistance programs under subsection (b)(2). Assistance programs to be carried
			 out under the authority in subsection (b)(2) shall be approved by the Secretary
			 of State, with the concurrence of the Secretary of Defense, prior to
			 implementation.
						(d)Relation to
			 other authoritiesThe authority to provide assistance under this
			 section is in addition to any other authority to provide assistance to foreign
			 nations, and the administrative authorities of the Foreign Assistance Act of
			 1961 shall be available to the Secretary of State with respect to funds made
			 available to carry out this section.
					(e)Authorization of
			 appropriationsFor the purposes of providing assistance under the
			 authority in subsection (b), $50,000,000 is hereby authorized to be
			 appropriated to the Fund in each of fiscal years 2012, 2013, and 2014.
					(f)Transfer
			 Authority
						(1)Funds available
			 for foreign assistance or to the Department of Defense may be transferred to
			 the Fund by the Secretary of State or the Secretary of Defense, respectively,
			 and amounts so transferred shall be merged with funds made available under this
			 section and remain available until expended for the purposes specified in
			 subsection (b).
						(2)The total amount
			 of funds appropriated and transferred to the Fund in any fiscal year shall not
			 exceed $500,000,000. This limitation does not apply to amounts contributed to
			 the Fund under subsection (g).
						(3)Funds made
			 available to carry out assistance activities approved pursuant to subsection
			 (c) may be transferred to the most appropriate agency or account to facilitate
			 the provision of such assistance.
						(4)The transfer
			 authorities in paragraphs (1) and (3) are in addition to any other transfer
			 authority available to the Department of State or the Department of
			 Defense.
						(g)Authority To
			 accept giftsThe Secretary of State may use money, funds,
			 property, and services accepted pursuant to the authority of section 635(d) of
			 the Foreign Assistance Act of 1961 to fulfill the purposes of subsection
			 (b).
					(h)Availability of
			 fundsAmounts in the Fund remain available until expended.
					(i)Congressional
			 reportingIn lieu of and notwithstanding the notification
			 provisions of sections 634A and 653 of the Foreign Assistance Act of 1961 or
			 similar provisions in any other Act, and any notification or certification
			 provisions in law relating to the transfer of funds, the Secretary of State and
			 the Secretary of Defense jointly shall provide a report quarterly to the
			 specified congressional committees on obligations of funds or transfers into
			 the Fund made during the preceding quarter.
					(j)Specified
			 congressional committeesThe congressional committees specified
			 in this subsection are—
						(1)the Committee on
			 Armed Services, the Committee on Foreign Affairs, and the Committee on
			 Appropriations of the House of Representatives; and
						(2)the Committee on
			 Armed Services, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate.
						(k)ExpirationThe
			 authority provided under this section may not be exercised after September 30,
			 2014, except with respect to amounts appropriated or transferred to the Fund
			 prior to this date, which can continue to be obligated and expended pursuant to
			 this section.
					(l)Administrative
			 expensesAmounts in the Fund may be used for necessary
			 administrative expenses.
					(m)Detail
			 authorityThe head of any agency may detail personnel to the
			 Department of State to carry out the purposes of this section with or without
			 reimbursement for all or part of the costs of salaries and other expenses
			 associated with such personnel.
					1215.Authority for
			 the Ministry of Defense Advisors Program
					(a)AuthorityThe
			 Secretary of Defense may, with the concurrence of the Secretary of State,
			 assign civilian employees as advisors to a foreign country that is a partner
			 nation with the United States in order to—
						(1)provide
			 institutional, ministerial-level advice and other training to personnel of
			 ministries of defense, departments of defense, other defense agencies, and
			 security agencies serving a similar function, of that country in support of
			 stabilization efforts;
						(2)build core
			 institutional capacity, competencies and capabilities of partner nations to
			 effectively manage defense-related processes; or
						(3)support United
			 States military operations in that country.
						(b)Termination of
			 authorityThe authority of the Secretary of Defense under
			 subsection (a) terminates at the close of September 30, 2014. Any assignment of
			 civilian employees as advisors approved by the Secretary of Defense with the
			 concurrence of the Secretary of State before that date may be completed, but
			 only using funds available for fiscal year 2012, 2013 or 2014.
					(c)Independent
			 evaluationThe Secretary of Defense shall contract with an entity
			 to conduct an independent evaluation of the effectiveness of the advisory
			 services provided under subsection (a).
					1216.Afghanistan
			 Infrastructure Fund
					(a)Authorization of
			 appropriationsFunds are hereby authorized to be appropriated for
			 fiscal year 2012 for the Afghanistan Infrastructure Fund (hereinafter referred
			 to as the Fund) in the amount of $475,000,000.
					(b)Use of
			 Funds
						(1)In
			 generalFunds appropriated pursuant to subsection (a) shall be
			 available, notwithstanding any other provision of law, for infrastructure
			 projects in Afghanistan, which shall be undertaken by the Secretary of State,
			 unless the Secretary of State and the Secretary of Defense jointly decide that
			 a specific project will be undertaken by the Department of Defense.
						(2)Types of
			 projects authorizedProjects authorized by this section are in
			 support of the counterinsurgency strategy, requiring funding for facility and
			 infrastructure projects, including, but not limited to, water, power and
			 transportation projects, and related maintenance and sustainment costs.
						(c)Authority in
			 addition to other authoritiesThe authority to provide assistance
			 under this section is in addition to any other authority to provide assistance
			 to foreign nations.
					(d)Joint
			 formulationAny project funded under this section shall be
			 jointly formulated and concurred in by the Secretary of State and the Secretary
			 of Defense.
					(e)Transfers
						(1)Transfers from
			 the fundThe Secretary of Defense may transfer funds to the
			 Department of State for purposes of undertaking projects authorized by this
			 section.
						(2)Return of
			 unexpended fundsAny unexpended funds transferred to the
			 Secretary of State under this authority shall be returned to the Fund if the
			 Secretary of State, in coordination with the Secretary of Defense, determines
			 that the project cannot be implemented for any reason, or that the project no
			 longer supports the counterinsurgency strategy in Afghanistan. Any funds
			 returned to the Secretary of Defense under this paragraph shall be available
			 for use under this authority and shall be treated in the same manner as funds
			 not transferred to the Secretary of State.
						(3)Transfers to the
			 fundFrom funds made available to the Department of Defense, the
			 Secretary of Defense may transfer up to $200,000,000 into the Fund in fiscal
			 year 2012.
						(4)Transferred
			 fundsFunds transferred to the Fund under paragraph (3) shall be
			 merged with funds in the Fund and shall remain available until September 30,
			 2013.
						(5)Transfer
			 authorityThe authority to transfer funds under paragraphs (1)
			 and (3) shall be in addition to any other authority available to the Department
			 of Defense to transfer funds.
						(6)Additional
			 authoritiesFunds transferred under paragraph (1) shall be
			 considered to be economic assistance under the Foreign Assistance Act of 1961
			 for purposes of making available the administrative authorities contained in
			 that Act.
						(f)Authority To
			 accept contributionsThe Secretary of State and Secretary of
			 Defense may accept contributions of amounts for the purposes provided in this
			 section from any person, foreign government, or international organization. Any
			 such amount may be credited to the Fund to remain available until expended and
			 used for purposes of this section.
					(g)Congressional
			 Notification
						(1)Transfer
			 notificationThe Secretary of Defense shall, not fewer than 15
			 days prior to making transfers to or from, or obligations from, the Fund,
			 notify the appropriate committees of Congress in writing of the details of such
			 transfer. Such notification shall include a description of any projects to
			 which the transfer or obligation relates, including—
							(A)a plan for the
			 sustainment of the project; and
							(B)a description of
			 how the project supports the counterinsurgency strategy in Afghanistan.
							(2)Project cost
			 increase notificationThe Secretary of Defense shall notify the
			 appropriate congressional committees not less than five days before making a
			 transfer or obligation from the Fund for a project cost increase where such
			 increase is in excess of 20 percent of a previously notified project
			 cost.
						(h)Appropriate
			 committees of congress definedIn this section, the term
			 appropriate committees of Congress means—
						(1)the Committees on
			 Armed Services, Foreign Relations, and Appropriations of the Senate; and
						(2)the Committees on
			 Armed Services, Foreign Affairs, and Appropriations of the House of
			 Representatives.
						1217.One-year
			 extension of authority for Task Force for Business and Stability Operations in
			 AfghanistanSection 1535(a) of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 124 Stat. 4426) is amended—
					(1)in paragraph (4),
			 by striking The and inserting During each of fiscal years
			 2011 and 2012, the; and
					(2)in paragraph (7),
			 by striking September 30, 2011 and inserting September
			 30, 2012.
					XIIIOther
			 authorizations
				AMilitary
			 programs
					1301.Working
			 capital fundsFunds are hereby
			 authorized to be appropriated for fiscal year 2012 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for the Defense Working Capital Funds in the amount of
			 $1,575,010,000.
					1302.National
			 Defense Sealift Fund
						(a)Authorization of
			 appropriationsFunds are hereby authorized to be appropriated for
			 fiscal year 2012 for the National Defense Sealift Fund in the amount of
			 $1,126,384,000.
						(b)Authorized
			 procurementAmounts appropriated pursuant to the authorization of
			 appropriations in subsection (a) may be used to purchase an Offshore Petroleum
			 Distribution System, and the associated tender for that system, that are under
			 charter by the Military Sealift Command as of January 1, 2011.
						1303.Joint Urgent
			 Operational Needs FundFunds
			 are hereby authorized to be appropriated for fiscal year 2012 for the Joint
			 Urgent Operational Needs Fund in the amount of $100,000,000.
					1304.Chemical
			 Agents and Munitions Destruction, Defense
						(a)Authorization of
			 appropriationsFunds are hereby authorized to be appropriated for
			 the Department of Defense for fiscal year 2012 for expenses, not otherwise
			 provided for, for Chemical Agents and Munitions Destruction, Defense, in the
			 amount of $1,554,422,000, of which—
							(1)$1,147,691,000 is
			 for Operation and Maintenance; and
							(2)$406,731,000 is
			 for Research, Development, Test, and Evaluation.
							(b)UseAmounts
			 authorized to be appropriated under subsection (a) are authorized for—
							(1)the destruction of
			 lethal chemical agents and munitions in accordance with section 1412 of the
			 Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
							(2)the destruction of
			 chemical warfare materiel of the United States that is not covered by section
			 1412 of such Act.
							1305.Drug
			 Interdiction and Counter-Drug Activities, Defense-WideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2012 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide, in the amount of $1,156,282,000.
					1306.Defense
			 Inspector GeneralFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2012 for expenses, not otherwise provided for, for the Office of the
			 Inspector General of the Department of Defense, in the amount of $289,519,000,
			 of which—
						(1)$286,919,000 is
			 for Operation and Maintenance;
						(2)$1,600,000 is for
			 Research, Development, Test, and Evaluation; and
						(3)$1,000,000 is for
			 Procurement.
						1307.Defense Health
			 Program
						(a)Authorization of
			 appropriationsFunds are hereby authorized to be appropriated for
			 the Department of Defense for fiscal year 2012 for expenses, not otherwise
			 provided for, for the Defense Health Program, in the amount of $32,198,770,000,
			 of which—
							(1)$30,902,546,000 is
			 for Operation and Maintenance;
							(2)$663,706,000 is
			 for Research, Development, Test, and Evaluation; and
							(3)$632,518,000 is
			 for Procurement.
							(b)Joint Medical
			 Facility Demonstration Fund
							(1)Authority for
			 transfer of fundsThe Secretary of Defense may transfer to the
			 Joint Department of Defense—Department of Veterans Affairs Medical Facility
			 Demonstration Fund established by subsection (a)(1) of section 1704 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2571), from funds appropriated pursuant to subsection (a)(1) of this
			 section, such amounts as the Secretary determines to be appropriate for such
			 purpose. For purposes of subsection (a)(2) of such section 1704, funds
			 appropriated pursuant to subsection (a)(1) of this section shall be considered
			 to be amounts authorized and appropriated specifically for the purpose of such
			 a transfer.
							(2)Use of
			 transferred fundsFor the purposes of subsection (b) of such
			 section 1704, facility operations for which funds transferred under paragraph
			 (1) may be used are operations of the Captain James A. Lovell Federal Health
			 Care Center, consisting of the North Chicago Veterans Affairs Medical Center,
			 the Navy Ambulatory Care Center, and supporting facilities designated as a
			 combined Federal medical facility under an operational agreement covered by
			 section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 4500).
							BArmed forces
			 retirement home
					1311.Authorization
			 of appropriations for armed forces retirement homeThere
			 is hereby authorized to be appropriated for fiscal year 2012 from the Armed
			 Forces Retirement Home Trust Fund the sum of $67,700,000 for the operation of
			 the Armed Forces Retirement Home.
					XIVAuthorization of
			 additional appropriations for overseas contingency operations for fiscal year
			 2012
				1401.PurposeThe purpose of this title is to authorize
			 appropriations for the Department of Defense for fiscal year 2012 to provide
			 additional funds for overseas contingency operations being carried out by the
			 Armed Forces.
				1402.Army
			 procurementFunds are hereby
			 authorized to be appropriated for fiscal year 2012 for procurement for the Army
			 in amounts as follows:
					(1)For aircraft
			 procurement, $423,400,000.
					(2)For missile
			 procurement, $126,556,000.
					(3)For weapons and
			 tracked combat vehicles procurement, $37,117,000.
					(4)For ammunition
			 procurement, $208,381,000.
					(5)For other
			 procurement, $1,398,195,000.
					1403.Joint
			 Improvised Explosive Device Defeat FundFunds are hereby authorized to be
			 appropriated for fiscal year 2012 for the Joint Improvised Explosive Device
			 Defeat Fund in the amount of $2,577,500,000.
				1404.Navy and
			 Marine Corps procurementFunds
			 are hereby authorized to be appropriated for fiscal year 2012 for procurement
			 for the Navy and Marine Corps in amounts as follows:
					(1)For aircraft
			 procurement, Navy, $730,960,000.
					(2)For weapons
			 procurement, Navy, $41,070,000.
					(3)For ammunition
			 procurement, Navy and Marine Corps, $317,100,000.
					(4)For other
			 procurement, Navy, $281,975,000.
					(5)For procurement,
			 Marine Corps, $1,260,996,000.
					1405.Air Force
			 procurementFunds are hereby
			 authorized to be appropriated for fiscal year 2012 for procurement for the Air
			 Force in amounts as follows:
					(1)For aircraft
			 procurement, $527,865,000.
					(2)For ammunition
			 procurement, $92,510,000.
					(3)For missile
			 procurement, $28,420,000.
					(4)For other
			 procurement, $3,204,641,000.
					1406.Joint Urgent
			 Operational Needs FundFunds
			 are hereby authorized to be appropriated for fiscal year 2012 for the Joint
			 Urgent Operational Needs Fund in the amount of $100,000,000.
				1407.Mine Resistant
			 Ambush Protected Vehicle FundFunds are hereby authorized to be
			 appropriated for fiscal year 2012 for the Mine Resistant Ambush Protected
			 Vehicle Fund in the amount of $3,195,170,000.
				1408.Defense-wide
			 activities procurementFunds
			 are hereby authorized to be appropriated for fiscal year 2012 for the
			 procurement account for Defense-wide activities in the amount of
			 $469,968,000.
				1409.Research,
			 development, test, and evaluationFunds are hereby authorized to be
			 appropriated for fiscal year 2012 for the use of the Department of Defense for
			 research, development, test, and evaluation as follows:
					(1)For the Army,
			 $8,513,000.
					(2)For the Navy,
			 $53,884,000.
					(3)For the Air Force,
			 $142,000,000.
					(4)For Defense-wide
			 activities, $192,361,000.
					1410.Operation and
			 maintenanceFunds are hereby
			 authorized to be appropriated for fiscal year 2012 for the use of the Armed
			 Forces for expenses, not otherwise provided for, for operation and maintenance,
			 in amounts as follows:
					(1)For the Army,
			 $44,302,280,000.
					(2)For the Navy,
			 $7,006,567,000.
					(3)For the Marine
			 Corps, $3,571,210,000.
					(4)For the Air Force,
			 $10,719,187,000.
					(5)For Defense-wide
			 activities, $9,269,411,000.
					(6)For the Army
			 Reserve, $217,500,000.
					(7)For the Navy
			 Reserve, $74,148,000.
					(8)For the Marine
			 Corps Reserve, $36,084,000.
					(9)For the Air Force
			 Reserve, $142,050,000.
					(10)For the Army
			 National Guard, $387,544,000.
					(11)For the Air
			 National Guard, $34,050,000.
					(12)For the
			 Afghanistan Security Forces Fund, $12,800,000,000.
					(13)For the
			 Afghanistan Infrastructure Fund, $475,000,000.
					1411.Military
			 personnelFunds are hereby
			 authorized to be appropriated for fiscal year 2012 to the Department of Defense
			 for military personnel accounts in the total amount of $11,111,324,000.
				1412.Working
			 Capital FundsFunds are hereby
			 authorized to be appropriated for fiscal year 2012 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for working capital and revolving funds in the amount of
			 $435,013,000.
				1413.Defense Health
			 ProgramFunds are hereby
			 authorized to be appropriated for the Department of Defense for fiscal year
			 2012 for expenses, not otherwise provided for, for the Defense Health Program
			 in the amount of $1,228,288,000 for operation and maintenance.
				1414.Drug
			 Interdiction and Counter-Drug Activities, Defense-WideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2012 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide in the amount of $486,458,000.
				1415.Defense
			 Inspector GeneralFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2012 for expenses, not otherwise provided for, for the Office of the
			 Inspector General of the Department of Defense in the amount of
			 $11,055,000.
				XVArmed forces
			 retirement home
				1501.Amendment of
			 Armed Forces Retirement Home Act of 1991Except as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Armed Forces
			 Retirement Home Act of 1991 (title XV of Public Law 101–510; 24 U.S.C. 401 et
			 seq.).
				1502.Annual
			 validation of multiyear accreditationSection 1511(g) (24 U.S.C. 411(g)) is
			 amended—
					(1)by striking
			 accreditation.— and inserting
			 Accreditation and Annual
			 Validation.—(1);
					(2)by inserting
			 (1) before The Chief Operating Officer shall;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(2)If the Chief
				Operating Officer secures accreditation for a facility of the Retirement Home
				(or for any aspect of a facility of the Retirement Home) that is effective for
				a period of more than one year, then for each year after the first year for
				which such accreditation is in effect, the Chief Operating Officer shall seek
				to obtain, from the organization that awarded the accreditation, a validation
				of the accreditation. However, the requirement in the preceding sentence does
				not apply with respect to a facility of the Retirement Home for any year for
				which the Inspector General of the Department of Defense conducts an inspection
				of that facility under section 1518(b).
								(B)In carrying out
				subparagraph (A) with respect to validation of an accreditation, the Chief
				Operating Officer may substitute another nationally recognized civilian
				accrediting organization if the organization that awarded the accreditation is
				not
				available.
								.
					1503.Clarification
			 of responsibilities and duties of Senior Medical Advisor 
					(a)ResponsibilitiesSubsection
			 (b)(1) of section 1513A (24 U.S.C. 413a) is amended by striking and the
			 Chief Operating Officer and inserting , the Chief Operating
			 Officer, and the Advisory Council.
					(b)DutiesSubsection
			 (c) of such section is amended—
						(1)in paragraph
			 (3)—
							(A)by striking
			 and inspect after Periodically visit; and
							(B)by inserting
			 before the period and review medical reports, inspections, and records
			 audits to make sure appropriate follow-up has been made; and
							(2)by striking
			 paragraphs (4) and (5).
						1504.Replacement of
			 local boards of trustees for each facility with single Advisory
			 Council
					(a)Establishment of
			 AFRH advisory councilSection 1516 (24 U.S.C. 416) is amended to
			 read as follows:
						
							1516.Advisory
				council
								(a)EstablishmentThe Retirement Home shall have an Advisory
				Council, to be known as the Armed Forces Retirement Home Advisory
				Council. The Advisory Council shall serve the interests of both
				facilities of the Retirement Home.
								(b)Duties(1)The Advisory Council
				shall provide to the Chief Operating Officer and the Administrator of each
				facility such observations, advice and recommendations regarding the Retirement
				Home as the Advisory Council considers appropriate.
									(2)Not less often than annually, the
				Advisory Council shall submit to the Secretary of Defense a report summarizing
				its activities during the preceding year and providing such observations and
				recommendations with respect to the Retirement Home as the Advisory Council
				considers appropriate.
									(3)In carrying out its functions, the
				Advisory Council shall provide for participation in its activities by a
				representative of the resident advisory committee of each facility of the
				Retirement Home.
									(c)Composition(1)The Advisory Council
				shall consist of at least 11 members, each of whom shall be a full or part-time
				Federal employee and at least one of whom shall be from the Department of
				Veterans Affairs. Members of the Advisory Council shall be designated by the
				Secretary of Defense, except that a member who is an employee of a department
				or agency outside of the Department of Defense shall be designated by the head
				of such department or agency in consultation with the Secretary of
				Defense.
									(2)The Secretary of Defense shall
				designate one member of the Advisory Council to serve as the chairman of the
				Advisory Council.
									(d)Term of
				service(1)Except as provided in
				paragraphs (2), (3), and (4), the term of service of a member of the Advisory
				Council shall be two years. A member may be designated to serve one additional
				term.
									(2)Unless earlier terminated by the
				Secretary of Defense, a person may continue to serve as a member of the
				Advisory Council after the expiration of the member’s term until a successor is
				designated.
									(3)The Secretary of Defense may
				terminate the appointment of a member of the Advisory Council before the
				expiration of the member’s term for any reason that the Secretary determines
				appropriate.
									.
					(b)Conforming
			 amendments
						(1)DefinitionSection
			 1502(2) (24 U.S.C. 401(2)) is amended to read as follows:
							
								(2)The term
				Advisory Council means the Armed Forces Retirement Home Advisory
				Council established under section
				1516.
								.
						(2)Responsibilities
			 and duties of senior medical advisorSection 1513A(b)(2) (24
			 U.S.C. 413a(b)(2)) is amended by striking to the Local Board and
			 all that follows through the facility and inserting to
			 the Advisory Council regarding all medical and medical administrative matters
			 of each such facility.
						(3)Responsibilities
			 of chief operating officerSection 1515(c)(2) (24 U.S.C.
			 415(c)(2)) is amended by striking , including the Local Boards of those
			 facilities.
						(4)Inspection of
			 retirement homeSection 1518 (24 U.S.C. 418) is amended by
			 striking Local Board for the facility each place it appears and
			 inserting Advisory Council.
						1505.Administrators,
			 ombudsmen, and staff of facilities
					(a)Leadership of
			 facilities of the retirement homeSection 1517 (24 U.S.C. 417) is
			 amended—
						(1)in subsection (a),
			 by striking a Director, a Deputy Director, and an Associate
			 Director and inserting an Administrator and an
			 Ombudsman;
						(2)in subsections (b)
			 and (c)—
							(A)by striking
			 Director in
			 each subsection heading and inserting Administrator; and
							(B)by striking
			 Director each place it appears and inserting
			 Administrator;
							(3)by striking
			 subsections (d) and (e) and redesignating subsections (f), (g), (h), and (i) as
			 subsections (d), (e), (f), and (g), respectively;
						(4)in subsection (d),
			 as so redesignated—
							(A)by striking
			 Associate
			 Director in the subsection heading and inserting
			 Ombudsman;
			 and
							(B)by striking
			 Associate Director in paragraphs (1) and (2) and inserting
			 Ombudsman;
							(5)in subsection (e),
			 as so redesignated—
							(A)by striking
			 Associate
			 Director in the subsection heading and inserting
			 Ombudsman;
							(B)by striking
			 Associate Director and inserting
			 Ombudsman;
							(C)by striking
			 Director and Deputy Director and inserting
			 Administrator; and
							(D)by striking
			 Director may and inserting Administrator
			 may;
							(6)in subsection (f),
			 as so redesignated, by striking Director each place it appears
			 and inserting Administrator; and
						(7)in subsection (g),
			 as so redesignated—
							(A)by striking
			 Directors in
			 the subsection heading and inserting Administrators;
							(B)by striking
			 Directors in paragraph (1) and inserting
			 Administrators; and
							(C)by striking
			 a Director in paragraph (2) and inserting an
			 Administrator.
							(b)Conforming
			 amendments
						(1)The following
			 provisions are amended by striking Director each place it
			 appears and inserting Administrator: sections 1511(d)(2),
			 1512(c), 1514(a), 1518(b)(4), 1518(c)(2), 1518(d)(2), 1520, 1522, and
			 1523(b).
						(2)Sections 1514(b)
			 and 1520(c) (24 U.S.C. 414(b), 420(c)) are amended by striking
			 Directors and inserting Administrators.
						1506.Revision to
			 inspection requirementsSection 1518 (24 U.S.C. 418) is
			 amended—
					(1)in subsection
			 (b)(1)—
						(A)by striking
			 In any year in which a facility of the Retirement Home is not inspected
			 by a nationally recognized civilian accrediting organization, and
			 inserting Not less often than every three years,;
						(B)by striking
			 of that facility and inserting of each facility of the
			 Retirement Home;
						(C)by inserting
			 long-term care, after assisted living,;
			 and
						(D)by striking
			 or council;
						(2)in subsection
			 (b)(3), by striking or council ;
					(3)in subsection
			 (c)—
						(A)by striking
			 paragraph (2); and
						(B)by designating the
			 second sentence as a new paragraph (2) and in that paragraph (as so
			 designated)—
							(i)by
			 striking 45 days and inserting 90 days;
			 and
							(ii)by
			 adding at the end the following new sentence: The report shall include
			 the Chief Operating Officer’s plan that addresses the recommendations and other
			 matters set forth in the report.; and
							(4)in subsection
			 (e)(1)—
						(A)by striking
			 45 days and inserting 60 days;
						(B)by striking
			 Director of the facility concerned and inserting Chief
			 Operating Officer; and
						(C)by striking
			 , the Chief Operating Officer, after Secretary of
			 Defense.
						1507.Repeal of
			 obsolete provisionsPart B,
			 relating to transitional provisions for the Armed Forces Retirement Home Board
			 and the Directors and Deputy Directors of the facilities of the Armed Forces
			 Retirement Home is hereby repealed.
				1508.Technical,
			 conforming, and clerical amendments
					(a)Correction of
			 obsolete references to retirement home board
						(1)Armed forces
			 retirement home actSection 1519(a)(2) (24 U.S.C. 419(a)(2)) is
			 amended by striking Retirement Home Board and inserting
			 Chief Operating Officer.
						(2)Title 10,
			 u.s.cSection 2772(b) of title 10, United States Code, is amended
			 by striking Armed Forces Retirement Home Board and inserting
			 Chief Operating Officer of the Armed Forces Retirement
			 Home.
						(b)Section
			 Headings
						(1)Section
			 1501The heading of section 1501 is amended to read as
			 follows:
							
								1501.Short title;
				table of
				contents
								.
						(2)Section
			 1513The heading of section 1513 is amended to read as
			 follows:
							
								1513.Services
				provided to
				residents
								.
						(3)Section
			 1513aThe heading of section 1513A is amended to read as
			 follows:
							
								1513A.Oversight of
				health care provided to
				residents
								.
						(4)Section
			 1517The heading of section 1517 is amended to read as
			 follows:
							
								1517.Administrators,
				ombudsmen, and staff of
				facilities
								.
						(5)Section
			 1518The heading of section 1518 is amended to read as
			 follows:
							
								1518.Periodic
				inspection of retirement home facilities by department of defense inspector
				general and outside
				inspectors
								.
						(6)PunctuationThe
			 headings of sections 1512 and 1520 are amended by adding a period at the
			 end.
						(c)Part A
			 headerThe heading for part A is repealed.
					(d)Table of
			 contentsThe table of contents in section 1501(b) is
			 amended—
						(1)by striking the
			 item relating to the heading for part A;
						(2)by striking the
			 items relating to sections 1513 and 1513A and inserting the following:
							
								
									Sec. 1513. Services provided to
				residents.
									Sec. 1513A. Oversight of health care
				provided to
				residents.
								
								;
						(3)by striking the
			 items relating to sections 1516, 1517, and 1518 and inserting the
			 following:
							
								
									Sec. 1516. Advisory Council.
									Sec. 1517. Administrators, Ombudsmen, and
				staff of facilities.
									Sec. 1518. Periodic inspection of
				Retirement Home facilities by Department of Defense Inspector General and
				outside
				inspectors.
								
								;
						and(4)by striking the
			 items relating to part B (including the items relating to sections 1531, 1532,
			 and 1533).
					XVIReduction in
			 department of defense reporting requirements
				ARepeal of existing
			 report requirements
					1601.Repeal of reporting requirements
			 under title 10, United States CodeTitle 10, United States Code, is amended as
			 follows:
						(1)Section 113 is
			 amended—
							(A)by striking
			 subsection (j); and
							(B)by striking
			 subsection (m).
							(2)Section 116 is
			 repealed, and the table of sections at the beginning of chapter 2 is amended by
			 striking the item relating to that section.
						(3)Section 117 is
			 amended by striking subsection (e).
						(4)Section 127 is
			 amended by striking subsection (d).
						(5)Section 127a(a) is
			 amended by striking paragraph (3).
						(6)Section 129 is
			 amended by striking subsection (f).
						(7)Section 153 is
			 amended by striking subsection (c).
						(8)Section 184 is
			 amended by striking subsection (h).
						(9)Section 427 is
			 repealed, and the table of sections at the beginning of subchapter I of chapter
			 21 is amended by striking the item relating to that section.
						(10)Section 437 is
			 amended by striking subsection (c).
						(11)Section 483 is
			 repealed, and the table of sections at the beginning of chapter 23 is amended
			 by striking the item relating to that section.
						(12)Section 484 is
			 repealed, and the table of sections at the beginning of chapter 23 is amended
			 by striking the item relating to that section.
						(13)Section 485 is
			 repealed, and the table of sections at the beginning of chapter 23 is amended
			 by striking the item relating to that section.
						(14)Section 486 is
			 repealed, and the table of sections at the beginning of chapter 23 is amended
			 by striking the item relating to that section.
						(15)Section 487 is
			 repealed, and the table of sections at the beginning of chapter 23 is amended
			 by striking the item relating to that section.
						(16)Section 489 is
			 repealed, and the table of sections at the beginning of chapter 23 is amended
			 by striking the item relating to that section.
						(17)Section 490 is
			 repealed, and the table of sections at the beginning of chapter 23 is amended
			 by striking the item relating to that section.
						(18)Section 652 is
			 repealed, and the table of sections at the beginning of chapter 37 is amended
			 by striking the item relating to that section.
						(19)Section 983(e)(1)
			 is amended—
							(A)by striking the
			 comma after Secretary of Education and inserting
			 and; and
							(B)by striking
			 , and to Congress.
							(20)Section 1130 by
			 striking subsection (b).
						(21)Section 1178 is
			 amended—
							(A)by striking
			 (a)
			 Requirement To establish system.—;
			 and
							(B)by striking
			 subsection (b).
							(22)Section 1557 is
			 amended by striking subsection (e).
						(23)Section 1563 is
			 repealed, and the table of sections at the beginning of chapter 80 is amended
			 by striking the item relating to that section.
						(24)Section 1597 is
			 amended by striking subsections (c), (d), and (e).
						(25)Section 1781b is
			 amended by striking subsection (d).
						(26)Section 2010 is
			 amended by striking subsection (b).
						(27)Section 2216 is
			 amended by striking subsection (i).
						(28)Section 2244a(c)
			 is amended by striking the second sentence.
						(29)Section 2281 is
			 amended by striking subsection (d).
						(30)Section 2282 is
			 repealed, and the table of sections at the beginning of chapter 136 is amended
			 by striking the item relating to that section.
						(31)Section 2350a(g)
			 is amended by striking paragraph (3).
						(32)Section 2350b is
			 amended by striking subsection (d).
						(33)Section 2350j is
			 amended by striking subsection (e).
						(34)Section 2350m is
			 amended by striking subsection (e).
						(35)Section 2352 is
			 repealed, and the table of sections at the beginning of chapter 139 is amended
			 by striking the item relating to that section.
						(36)Section 2410i(c)
			 is amended by striking the last sentence.
						(37)Section 2410m is
			 amended by striking subsection (c).
						(38)Section 2461 is
			 amended by striking subsection (c).
						(39)Section 2475 is
			 repealed, and the table of sections at the beginning of chapter 146 is amended
			 by striking the item relating to that section.
						(40)Section 2493 is
			 amended by striking subsection (g).
						(41)Section 2504 is
			 repealed, and the table of sections at the beginning of subchapter II of
			 chapter 148 is amended by striking the item relating to that section.
						(42)Section 2515 is
			 amended by striking subsection (d).
						(43)Section 2582 is
			 repealed, and the table of sections at the beginning of chapter 153 is amended
			 by striking the item relating to that section.
						(44)Section 2684a is
			 amended by striking subsection (g).
						(45)Section 2688 is
			 amended—
							(A)by striking
			 subsections (a)(2) and (f); and
							(B)in subsection (h),
			 by striking the last sentence.
							(46)Section 2706 is
			 repealed, and the table of sections at the beginning of chapter 160 is amended
			 by striking the item relating to that section.
						(47)Section 2815 is
			 repealed, and the table of sections at the beginning of subchapter I of chapter
			 169 is amended by striking the item relating to that section.
						(48)Section
			 2825(c)(1) is amended—
							(A)by inserting
			 and at the end of subparagraph (A);
							(B)by striking the
			 semicolon at the end of subparagraph (B) and inserting a period; and
							(C)by striking
			 subparagraphs (C) and (D).
							(49)Section 2826 is
			 amended—
							(A)by striking
			 (a)
			 Local comparability.—; and
							(B)by striking
			 subsection (b).
							(50)Section 2827 is
			 amended—
							(A)by striking
			 (a) Subject to subsection (b), the Secretary and inserting
			 The Secretary; and
							(B)by striking
			 subsection (b).
							(51)Section 2828 is
			 amended by striking subsection (f).
						(52)Section 2835 is
			 amended—
							(A)in subsection (a),
			 by striking Subject to subsection (b), the Secretary and
			 inserting The Secretary;
							(B)by striking
			 subsection (b); and
							(C)by striking
			 subsection (g).
							(53)Section 2836 is
			 amended—
							(A)in subsection (a),
			 by striking Subject to subsection (b), the Secretary and
			 inserting The Secretary;
							(B)by striking
			 subsection (b); and
							(C)by striking
			 subsection (f).
							(54)Section 2837 is
			 amended—
							(A)in subsection
			 (c)—
								(i)by
			 striking (1)
			 after Opportunities.—; and
								(ii)by
			 striking paragraph (2); and
								(B)by striking
			 subsection (f).
							(55)Section 2853(c)
			 is amended by striking by the Secretary concerned and— and all
			 that follows and inserting by the Secretary concerned..
						(56)Section 2854a is
			 amended by striking subsection (c).
						(57)Section 2861 is
			 amended by striking subsection (d).
						(58)Section 2866(c)
			 is amended—
							(A)by striking
			 (1) before The Secretary; and
							(B)by striking
			 paragraph (2).
							(59)Section 2875 is
			 amended by striking subsection (e).
						(60)(A)Section 2884 is
			 amended—
								(i)by
			 striking subsection (b); and
								(ii)in
			 subsection (a)—
									(I)by striking Project reports.—(1)
			 and inserting Reports.—;
									(II)by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and
									(III)by striking (2) For
			 each and inserting (b) Content of
			 reports.—(1) For
			 each.
									(B)Such section is
			 further amended—
								(i)by
			 redesignating paragraphs (3) and (4) of subsection (b) of such section (as
			 designated by subparagraph (A)(ii)(III)) as paragraphs (2) and (3),
			 respectively; and
								(ii)in
			 paragraph (2) of subsection (b), as so redesignated, by striking
			 contract described in paragraph (1) and inserting
			 contract described in subsection (a).
								(C)(i)The heading of such
			 section is amended to read as follows:
									
										2884.Project
				reports
										.
								(ii)The item relating to that section
			 in the table of sections at the beginning of subchapter IV of chapter 169 is
			 amended to read as follows:
									
										
											2884. Project
				reports.
										
										.
								(61)Section 2916 is
			 amended by striking subsection (c).
						(62)Section 7296 is
			 repealed, and the table of sections at the beginning of chapter 633 is amended
			 by striking the item relating to that section.
						(63)Section 7310 is
			 amended by striking subsection (c).
						(64)Section 9356 is
			 amended—
							(A)in subsection (a),
			 by striking Subject to subsection (c), the Secretary and
			 inserting The Secretary; and
							(B)by striking
			 subsection (c).
							(65)Section 10504 is
			 repealed, and the table of sections at the beginning of chapter 1011 is amended
			 by striking the item relating to that section.
						(66)Section 12302(b)
			 is amended by striking the last sentence.
						(67)Section 16137 is
			 repealed, and the table of sections at the beginning of chapter 1606 is amended
			 by striking the item relating to that section.
						1602.Repeal of
			 reporting requirements under annual defense authorization Acts
						(a)Fiscal year
			 2011The Ike Skelton National Defense Authorization Act for
			 Fiscal Year 2011 (Public Law 111–383) is amended as follows:
							(1)Section 225 (124
			 Stat. 4170; 10 U.S.C. 223 note) is amended by striking subsection (d).
							(2)Section 892 (124
			 Stat. 4310; 10 U.S.C. 2306a note) is repealed.
							(b)Fiscal year
			 2010The National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84) is amended as follows:
							(1)Section 219 (123
			 Stat. 2228) is amended by striking subsection (c).
							(2)Section 1113(e)(1)
			 (123 Stat. 2502) is amended by striking , which information shall
			 be and all that follows through semiannual basis.
							(3)Section 1232 (123
			 Stat. 2531) is repealed.
							(4)Section 1245 (123
			 Stat. 2542) is repealed.
							(c)Fiscal year
			 2009The Duncan Hunter National Defense Authorization Act for
			 Fiscal Year 2009 (Public Law 110–417) is amended as follows:
							(1)Section 354 (122
			 Stat. 4426; 10 U.S.C. 221 note) is repealed.
							(2)Section 1504 (10
			 U.S.C. 2358 note) is amended by striking subsection (c).
							(d)Fiscal year
			 2008The National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181) is amended as follows:
							(1)Section 885 (10
			 U.S.C. 2304 note) is amended—
								(A)in subsection (a),
			 by striking the last sentence of paragraph (2); and
								(B)in subsection (b),
			 by striking the date of the enactment of this Act both places it
			 appears and inserting January 28, 2008.
								(2)Section 911 (10
			 U.S.C. 2271 note) is amended by striking paragraph (2) of subsection
			 (f).
							(3)Section 2864 (10
			 U.S.C. 2911 note) is repealed.
							(e)Fiscal year
			 2007The John Warner National Defense Authorization Act for
			 Fiscal Year 2007 (Public Law 109–364) is amended as follows:
							(1)Section 347 (10
			 U.S.C. 221 note) is repealed.
							(2)Section 731 (10
			 U.S.C. 1095c note) is amended by striking subsection (d).
							(3)Section 732 (10
			 U.S.C. 1073 note) is amended by striking subsection (d).
							(4)Section 1104 (10
			 U.S.C. note prec. 711) is amended—
								(A)by striking
			 subsection (a); and
								(B)in subsection (c),
			 by striking (a) or.
								(5)Section 1231 (22
			 U.S.C. 2776a) is repealed.
							(6)Section 1402 (10
			 U.S.C. 113 note) is repealed.
							(7)Section 2405 (120
			 Stat. 2460) is amended by striking subsection (d).
							(f)Fiscal year
			 2006Section 716 of the National Defense Authorization Act for
			 Fiscal Year 2006 (Public Law 109–163; 10 U.S.C. 1073 note) is amended by
			 striking subsection (b).
						(g)Fiscal year
			 2005The Ronald W. Reagan National Defense Authorization Act for
			 Fiscal Year 2005 (Public Law 108–375) is amended as follows:
							(1)Section 731 (10
			 U.S.C. 1074 note) is amended by striking subsection (c).
							(2)Section 1041 (118
			 Stat. 2048; 10 U.S.C. 229 note) is repealed.
							(h)Fiscal year
			 2004The National Defense Authorization Act for Fiscal Year 2004
			 (Public Law 108–136) is amended as follows:
							(1)Section 812 (117
			 Stat. 1542) is amended by striking subsection (c).
							(2)Section 1601 (10
			 U.S.C. 2358 note) is amended by striking paragraph (5) of subsection
			 (d).
							(i)Fiscal year
			 2003The Bob Stump National Defense Authorization Act for Fiscal
			 Year 2003 (Public Law 107–314) is amended as follows:
							(1)Section 221 (10
			 U.S.C. 2431 note) is repealed.
							(2)Section 817 (10
			 U.S.C. 2306a note) is amended by striking subsections (d) and (e)(2).
							(j)Fiscal year
			 2002The National Defense Authorization Act for Fiscal Year 2002
			 (Public Law 107–107) is amended as follows:
							(1)Section 232 (10
			 U.S.C. 2431 note) is amended—
								(A)by striking
			 subsection (c);
								(B)by striking
			 subsection (d); and
								(C)by striking
			 paragraph (3) of subsection (h).
								(2)Section 1008 (10
			 U.S.C. 113 note) is amended by striking subsection (a).
							(k)Fiscal year
			 2001The Floyd D. Spence National Defense Authorization Act for
			 Fiscal Year 2001 (as enacted into law by Public Law 106–398) is amended as
			 follows:
							(1)Section 374 (10
			 U.S.C. 2851 note) is repealed.
							(2)Section 1212 (114
			 Stat. 1654A–326) is amended—
								(A)by striking
			 subsection (c); and
								(B)by striking
			 subsection (d).
								(3)Section 1213 (114
			 Stat. 1654A–327) is repealed.
							(4)Section 1308 (22
			 U.S.C. 5959) is amended by striking paragraph (7) of subsection (c).
							(l)Fiscal year
			 2000The National Defense Authorization Act for Fiscal Year 2000
			 (Public Law 106–65) is amended as follows:
							(1)Section 1025 (10
			 U.S.C. 113 note) is repealed.
							(2)Section 1035 (113
			 Stat. 753), as amended by section 1211 of the Floyd D. Spence National Defense
			 Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law
			 106–398; 114 Stat. 1654A–325), is repealed.
							(3)Section 1201 (10
			 U.S.C. 168 note) is amended by striking subsection (d).
							(m)Fiscal year
			 1999Section 1101 of the Strom Thurmond National Defense
			 Authorization Act for Fiscal Year 1999 (Public Law 105–261; 5 U.S.C. 3104 note)
			 is amended by striking subsection (g).
						(n)Fiscal year
			 1998The National Defense Authorization Act for Fiscal Year 1998
			 (Public Law 105–85) is amended as follows:
							(1)Section 234 (50
			 U.S.C. 2367) is repealed.
							(2)Section 349 (10
			 U.S.C. 2702 note) is amended by striking subsection (e).
							(o)Fiscal years
			 1992 and 1993Section 2868 of the National Defense Authorization
			 Act for Fiscal Years 1992 and 1993 (Public Law 102–190; 10 U.S.C. 2802 note) is
			 repealed.
						(p)Fiscal year
			 1991The National Defense Authorization Act for Fiscal Year 1991
			 (Public Law 101–510) is amended as follows:
							(1)Section 831 (10
			 U.S.C. 2302 note) is amended by striking subsection (l).
							(2)Section 2921 (10
			 U.S.C. 2687 note) is amended—
								(A)by striking
			 subsections (e) and (f); and
								(B)in subsection
			 (g)—
									(i)by
			 striking paragraph (2); and
									(ii)in
			 paragraph (3), by striking or (2).
									(3)Section 4004(d)
			 (10 U.S.C. 2391 note) is amended—
								(A)by inserting
			 and at the end of paragraph (1);
								(B)by striking
			 ; and at the end of paragraph (2) and inserting a period;
			 and
								(C)by striking
			 paragraph (3).
								1603.Repeal of
			 reporting requirements under other laws
						(a)Defense
			 acquisition improvement act of 1986Section 908 of the Defense
			 Acquisition Improvement Act of 1986 (as contained in section 101(c) of Public
			 Law 99–500 and identically enacted in section 101(c) of Public Law 99–591 and
			 title IX of Public Law 99–661) (10 U.S.C. 2326 note) is amended by striking
			 subsection (b).
						(b)Armed forces
			 retirement home act of 1991Section 1511 of the Armed Forces
			 Retirement Home Act of 1991 (24 U.S.C. 411) is amended by striking subsection
			 (h).
						(c)Title 37, united
			 states codeSection 402a of title 37, United States Code, is
			 amended by striking subsection (f).
						(d)Title 38, united
			 states codeSection 3020 of title 38, United States Code, is
			 amended by striking subsection (l).
						(e)Intelligence
			 reform and terrorism prevention act of 2004Section 3002(c) of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C.
			 435c(c)) is amended by striking paragraph (4).
						(f)Implementing
			 recommendations of the 9/11 commission act of 2007The
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law
			 110–53) is amended as follows:
							(1)Section 804 (42
			 U.S.C. 2000ee–3) is repealed.
							(2)Section 1821 (50
			 U.S.C. 2911) is amended by striking paragraphs (2) and (3) of subsection
			 (b).
							(g)Small business
			 actSection 9(y) of the Small Business Act (15 U.S.C. 638(y)) is
			 amended by striking paragraph (5).
						(h)Foreign
			 assistance act of 1961The Foreign Assistance Act of 1961 is
			 amended as follows:
							(1)Section 516(f)(1)
			 (22 U.S.C. 2321j(f)(1)) is amended by striking excess defense articles
			 that are significant military equipment (as defined in section 47(9) of the
			 Arms Export Control Act) or.
							(2)Section 656 (22
			 U.S.C. 2416) is repealed.
							(i)Department of
			 defense appropriations act, 2002Section 8159(c) of the
			 Department of Defense Appropriations Act, 2002 (division A of Public Law
			 107–117; 115 Stat. 2284), is amended by striking paragraph (7).
						BModifications to
			 existing report requirements
					1611.Modification
			 to reporting requirements under title 10, United States CodeTitle 10, United States Code, is amended as
			 follows:
						(1)(A)Section 115b is
			 amended—
								(i)in
			 subsection (a)—
									(I)by striking
			 Annual and
			 inserting Biennial; and
									(II)by striking
			 on an annual basis and inserting in every even-numbered
			 year; and
									(ii)in
			 subsection (b)(1)(A), by striking during the seven-year period following
			 the year in which the plan is submitted and inserting during the
			 five-year period corresponding to the ongoing Future-Years Defense
			 Plan.
								(B)(i)The heading of such
			 section is amended to read as follows:
									
										115b.Biennial
				strategic workforce
				plan
										.
								(ii)The item relating to that section in
			 the table of sections at the beginning of chapter 2 is amended to read as
			 follows:
									
										
											115b. Biennial strategic workforce
				plan.
										
										.
								(2)Section 127b(f) is
			 amended by striking December 1 and inserting February
			 1.
						(3)Section 138c(e)(4)
			 is amended by striking Not later than 10 days and all that
			 follows through title 31, and inserting Not later than
			 March 31 in any year,.
						(4)Section 408(f) is
			 amended to read as follows:
							
								(f)Congressional
				oversightWhenever the Secretary of Defense provides assistance
				to a foreign country under this section, the Secretary shall submit to the
				congressional defense committees a report on the assistance provided. Each such
				report shall identify the country to which the assistance was provided and
				shall include a description of the type and amount of the assistance
				provided.
								.
						(5)Section 2401(h) is
			 amended—
							(A)by striking
			 only if— and all that follows through of the
			 proposed and inserting only if the Secretary has notified the
			 congressional defense committees of the proposed;
							(B)by striking
			 paragraph (2);
							(C)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively,
			 and realigning those paragraphs so as to be indented two ems from the left
			 margin; and
							(D)by striking
			 ; and at the end of paragraph (3), as so redesignated, and
			 inserting a period.
							(6)Section 2482(d)(1)
			 is amended by inserting in the United States after
			 commissary store.
						(7)Section 2645(d) is
			 amended by striking $1,000,000 and inserting
			 $10,000,000.
						(8)Section 2803(b) is
			 amended by striking 21-day period and inserting seven-day
			 period.
						(9)Section 2804(b) is
			 amended by striking 14-day and inserting
			 seven-day.
						(10)Section 2811(d)
			 is amended by striking $7,500,000 and inserting
			 $10,000,000.
						(11)Section
			 2885(a)(3) is amended by striking If a project and inserting
			 In the case of a project for new construction, if the
			 project.
						(12)Section 9514(c)
			 is amended by striking $1,000,000 and inserting
			 $10,000,000.
						(13)Section 10541(a)
			 is amended by striking February 15 and inserting April
			 15.
						(14)Section
			 10543(c)(3) is amended by striking not later than 15 days and
			 inserting not later than 90 days.
						1612.Modification
			 to reporting requirements under annual defense authorization Acts 
						(a)Fiscal year
			 2010Section 121(e) of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2212) is amended by striking
			 paragraph (5).
						(b)Fiscal year
			 2008The National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181) is amended as follows:
							(1)Section 958 (122
			 Stat. 297) is amended—
								(A)in subsection (a),
			 by striking 240 days after the date of the enactment of this Act
			 and inserting June 30, 2012; and
								(B)in subsection (d),
			 by striking December 31, 2013 and inserting June 30,
			 2014.
								(2)Section 1074(b)(6)
			 (10 U.S.C. 113 note) is amended—
								(A)in subparagraph
			 (A), by striking The Secretary and inserting Except as
			 provided in subparagraph (D), the Secretary; and
								(B)by adding at the
			 end the following new subparagraph:
									
										(D)ExceptionsSubparagraph
				(A) does not apply in the case of—
											(i)an
				individual described in paragraph (2)(C) who is otherwise sponsored by the
				Secretary of Defense, the Deputy Secretary of Defense, the Chairman of the
				Joint Chiefs of Staff, or the Vice Chairman of the Joint Chiefs of Staff;
				or
											(ii)an individual
				described in paragraph
				(2)(E).
											.
								(3)Section 1107 (10
			 U.S.C. 2358 note) is amended—
								(A)in subsection
			 (d)—
									(i)by
			 striking beginning with March 1, 2008,; and
									(ii)by
			 inserting a report containing after to Congress;
			 and
									(B)in subsection
			 (e)—
									(i)in
			 paragraph (1), by striking Not later than and all that follows
			 through the information and inserting The Secretary shall
			 include in each report under subsection (d) the information; and
									(ii)in
			 paragraph (2), by striking under this subsection and inserting
			 under subsection (d).
									(4)Section 1674(c)
			 (122 Stat. 483) is amended—
								(A)by striking
			 After submission and all that follows through that
			 patients, and inserting Patients,; and
								(B)by striking
			 have not been moved or disestablished until and inserting
			 may not be moved or disestablished until the Secretary of Defense has
			 certified to the congressional defense committees that.
								(c)Fiscal year
			 2002Section 1008 of the National Defense Authorization Act for
			 Fiscal Year 2002 (Public Law 107–107; 10 U.S.C. 113 note), as amended by
			 section 1302, is further amended—
							(1)by redesignating
			 subsections (b), (c), (d), (e), and (f) as subsections (a), (b), (c), (d), and
			 (e), respectively; and
							(2)in subsection (c),
			 as so redesignated, by striking (b) or (c) and inserting
			 (a) or (b).
							1613.Modification
			 to reporting requirements under other laws
						(a)Title 32, united
			 states codeSection 908(a) of title 32, United States Code, is
			 amended by striking After the end of each fiscal year, and
			 inserting After the end of any fiscal year during which any assistance
			 was provided or activities were carried out under this chapter,.
						(b)Title 37, united
			 states codeSection 316a(f) of title 37, United States Code, is
			 amended by striking January 1, 2010 and inserting April
			 1, 2012.
						(c)Defense base
			 closure and realignment act of 1990The Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) is amended as follows:
							(1)Section 2906(c) is
			 amended by striking paragraph (1).
							(2)Section 2907 is
			 amended—
								(A)in subsection (a),
			 by striking fiscal year 2016 and inserting fiscal year
			 2012; and
								(B)in subsection (b),
			 by striking fiscal year 2014 and inserting fiscal year
			 2012.
								(d)Uniformed and
			 overseas citizens absentee voting actThe Uniformed and Overseas
			 Citizens Absentee Voting Act is amended as follows:
							(1)Section 102(c) (42
			 U.S.C. 1973ff–1(c)) is amended by striking Election Assistance
			 Commission (established under the Help America Vote Act of 2002) and
			 inserting Presidential designee.
							(2)Section 105A(b)
			 (42 U.S.C. 1973ff–4a(b)) is amended—
								(A)in the subsection
			 heading, by striking Annual Report and inserting Biennial
			 Report;
								(B)in the matter
			 preceding paragraph (1)—
									(i)by
			 striking March 31 of each year and inserting September 30
			 of each odd-numbered year; and
									(ii)by
			 striking the following information and inserting the
			 following information with respect to the Federal election held during the
			 preceding calendar year; and
									(C)in paragraph (3),
			 by striking In the case of and all that follows through a
			 description and inserting A description.
								(e)Help america
			 vote actThe Help America Vote Act (42 U.S.C. 15301 et seq.) is
			 amended as follows:
							(1)Section 241 (42
			 U.S.C. 15381) is amended—
								(A)in subsection
			 (a)(1), by striking members of the uniformed services and overseas
			 voters,; and
								(B)in subsection
			 (b)—
									(i)by
			 striking paragraph (16) and redesignating paragraphs (17), (18), and (19) as
			 paragraphs (16), (17), and (18), respectively; and
									(ii)in
			 paragraph (18), as redesignated by clause (i), by striking the period at the
			 end and inserting but not to include matters specifically focused on
			 uniformed services and overseas voters..
									(2)Section 703 (42
			 U.S.C. 1973ff–1 note) is amended by striking subsection (b).
							(f)Arms export
			 control actSection 36(a) of the Arms Export Control Act (22
			 U.S.C. 2776(a)) is amended—
							(1)by striking
			 end of each quarter in the matter preceding paragraph (1) and
			 inserting end of each fiscal year;
							(2)by striking
			 during the fiscal year in which in paragraphs (2) and (3) and
			 inserting during the fiscal year for which;
							(3)by striking
			 in the quarter of the fiscal year immediately following the
			 quarter in paragraph (5) and inserting in the fiscal year
			 ;
							(4)by striking
			 paragraph (6); and
							(5)by striking
			 quarter each place it appears in paragraphs (8), (9), and (10)
			 and inserting fiscal year.
							COther
			 report-related provisions to further efficient management of the department of
			 defense
					1621.Biennial
			 authority for Secretary of Defense to terminate Department of Defense reporting
			 requirements determined by the Secretary to be unnecessary or incompatible with
			 efficient management of the Department of Defense
						(a)Termination of
			 report requirementsUnless otherwise provided by a law enacted
			 after the date of the enactment of this Act, each provision of law requiring
			 the submittal to Congress (or any committee of Congress) of any report
			 specified in a list submitted under subsection (b) shall, with respect to that
			 requirement, cease to be effective on the date that is two years after the date
			 on which the list is submitted.
						(b)Preparation of
			 list of reports To be terminated
							(1)Authority to
			 submit listThe Secretary of Defense may, as provided in
			 subsection (c), submit to Congress a list of each provision of law that, as of
			 the date on which the list is submitted, imposes upon the Secretary of Defense
			 (or any other officer of the Department of Defense) a reporting requirement
			 described in paragraph (2). The list of provisions of law shall include a
			 statement or description of the report required under each such provision of
			 law.
							(2)Standard for
			 inclusion of reports on listParagraph (1) applies to a
			 requirement imposed by law to submit to Congress (or specified committees of
			 Congress) a report on a recurring basis, or upon the occurrence of specified
			 events, if the Secretary determines that the continued requirement to submit
			 that report is unnecessary or incompatible with the efficient management of the
			 Department of Defense.
							(3)ExplanationThe
			 Secretary shall submit with the list an explanation, for each report specified
			 in the list, of the reasons why the Secretary considers the continued
			 requirement to submit the report to be unnecessary or incompatible with the
			 efficient management of the Department of Defense.
							(c)Biennial
			 submission of listThe Secretary may submit a list under
			 subsection (a) once in every odd-numbered year. Any such report shall be
			 submitted not later than March 1 of the year in which submitted.
						(d)Scope of
			 sectionFor purposes of this section, the term
			 report includes a certification, notification, or other
			 characterization of a written communication.
						(e)Interpretation
			 of sectionThis section does not require the Secretary of Defense
			 to review each report required of the Department of Defense by law.
						(f)Initial
			 submissionThe first submission of a list under this section may
			 not be made sooner than two years after the date of the enactment of this
			 Act.
						1622.Improved
			 management of congressional reporting requirements applicable to Department of
			 Defense
						(a)In
			 generalChapter 23 of title 10, United States Code, is amended by
			 inserting after section 480 the following new section:
							
								480a.Reports to
				Congress: termination of statutory requirements after three years
									(a)TerminationSubject
				to subsection (b), any provision of law enacted after the date of the enactment
				of this section that requires the Secretary of Defense (or any other officer or
				employee of the Department of Defense) to submit to Congress (or any committee
				of Congress) a periodic report shall cease to be effective, with respect to
				that requirement, three years after the date of the enactment of that provision
				of law.
									(b)ExceptionsSubsection
				(a) does not apply to a provision of law containing a requirement for the
				submittal of a periodic report if that provision of law—
										(1)expressly states
				that the requirement is indefinite in nature; or
										(2)specifies a number
				of years (in excess of three) for which the report is required or states a
				specific termination date for the report requirement.
										(c)Periodic Report
				DefinedIn this section, the
				term ‘periodic report’ means a report required to be submitted on an annual,
				semiannual, or other regular periodic
				basis.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 480 the following
			 new item:
							
								
									480a. Reports to Congress: termination of
				statutory requirements after three
				years.
								
								.
						XVIIReduction in
			 department of energy-related reporting requirements
				1701.Consolidated
			 reporting requirements relating to nuclear stockpile stewardship
					(a)PurposeThe
			 purpose of this section is to assemble together statutory requirements for
			 plans and reports concerned with different aspects of United States nuclear
			 stockpile stewardship and management efforts by the Department of Energy
			 National Security Programs in order to consolidate and organize those
			 provisions of law into a single integrated plan to be submitted to Congress, to
			 be submitted as specified in the amendment made by subsection (d).
					(b)Repeal of
			 requirement for biennial plan on modernization and refurbishment of the nuclear
			 security complexSection 4203A of the Atomic Energy Defense Act
			 (50 U.S.C. 2523A) is repealed.
					(c)Repeal of
			 requirement for biennial report on stockpile stewardship
			 criteriaSection 4202 of the Atomic Energy Defense Act (50 U.S.C.
			 2522) is amended by striking subsections (c) and (d).
					(d)Consolidated
			 plan for stewardship, management, and certification of warheads in the nuclear
			 weapons stockpileSection 4203 of the Atomic Energy Defense Act
			 (50 U.S.C. 2523) is amended to read as follows:
						
							4203.Annual and
				biennial requirements for a stockpile stewardship and management plan
								(a) Plan
				requirementThe Secretary of
				Energy, acting through the Administrator for the National Nuclear Security
				Administration and in consultation with other appropriate officials of the
				executive branch, shall develop a plan for maintaining the nuclear weapons
				stockpile. The plan shall cover, at a minimum, stockpile stewardship, stockpile
				management, and program direction and shall be consistent with the programmatic
				and technical requirements of the most recent annual Nuclear Weapons Stockpile
				Memorandum.
								(b)Submission to
				congress: annual plan summary; biennial detailed planThe
				Secretary of Energy shall submit to Congress a summary of the plan developed
				under subsection (a) not later than March 15 of each year. In each even-number
				year, but not later than March 15, the Secretary shall submit to Congress a
				detailed plan developed under subsection (d), in addition to the summary of the
				plan developed under subsection (c). The detailed plan shall be submitted in
				both classified and unclassified form. The summary of the plan may be submitted
				in either classified or unclassified form, as necessary.
								(c)Elements of
				annual plan summaryThe summary of the plan submitted annually
				under subsection (b) shall set forth the following:
									(1)A summary of the
				current status of United States nuclear security strategy and the impact of
				that strategy on United States stockpile stewardship and management
				plans.
									(2)A summary
				description of the United States nuclear stockpile and the present status of
				that stockpile.
									(3)A summary of the
				information needed to determine that the nuclear weapons stockpile is safe and
				reliable and the relationship of the science-base tools to the collection of
				that information.
									(4)A summary
				description of the nuclear security enterprise, including current status, plans
				for modernization, and associated budgets and schedules.
									(d)Elements of
				detailed biennial planThe detailed plan and each biennial update
				under subsection (b) shall set forth the following:
									(1)The number of
				warheads (including active and inactive warheads) for each warhead type in the
				nuclear weapons stockpile.
									(2)The current age of
				each warhead type, and any plans for stockpile lifetime extensions and
				modifications or replacement of each warhead type.
									(3)The process by
				which the Secretary of Energy is assessing the lifetime and requirements for
				lifetime extension or replacement of the nuclear and nonnuclear components of
				the warheads (including active and inactive warheads) in the nuclear weapons
				stockpile.
									(4)The process used
				in recertifying the safety, security, and reliability of each warhead type in
				the nuclear weapons stockpile.
									(5)Any concerns which
				would affect the ability of the Secretary of Energy to recertify the safety,
				security, or reliability of warheads in the nuclear weapons stockpile
				(including active and inactive warheads).
									(6)Mechanisms to
				provide for the manufacture, maintenance, and modernization of each weapon
				design in the nuclear stockpile, as needed.
									(7)Mechanisms to
				expedite the collection of information necessary for carrying out the program,
				including information relating to the aging of materials and components, new
				manufacturing techniques, and the replacement or substitution of
				materials.
									(8)Mechanisms to
				ensure the appropriate assignment of roles and missions for each national
				security laboratory and production plant of the Department of Energy, including
				mechanisms for allocation of workload, mechanisms to ensure the carrying out of
				appropriate modernization activities, and mechanisms to ensure the retention of
				skilled personnel.
									(9)Mechanisms to
				ensure that each national laboratory of the National Nuclear Security
				Administration has full and complete access to all weapons data to enable a
				rigorous peer review process to support the annual assessment of the condition
				of the nuclear weapons stockpile required under section 4205.
									(10)Mechanisms for
				allocating funds for activities under the program, including allocations of
				funds by weapon type and facility.
									(11)An identification
				of the funds needed, in the fiscal year in which the plan is developed and in
				each of the following five fiscal years, to carry out the program.
									(12)A description of
				the information needed to determine that the nuclear weapons stockpile is safe
				and reliable and the relationship of the science-based tools to the collection
				of that information.
									(13)A description of
				any updates to the criteria required by section 4202(a) to the extent they have
				been developed as of the date of the submission of the report.
									(14)For each
				science-based tool to collect information needed to determine that the nuclear
				weapons stockpile is safe, secure, and reliable that is developed or modified
				by the Department of Energy during the relevant period described in paragraph
				(13)—
										(A)a description of
				the relationship of the science-based tool to the collection of such
				information; and
										(B)a description of
				criteria for assessing the effectiveness of the science-based tool in
				collecting such information.
										(15)An assessment of
				the Stockpile Stewardship Program conducted by the Administrator in
				consultation with the directors of the national security laboratories, which
				shall set forth the following:
										(A)An identification
				and description of—
											(i)any key technical
				challenges to the Stockpile Stewardship Program; and
											(ii)the strategies to
				address such challenges without the use of nuclear testing.
											(B)A strategy for
				using the science-based tools (including advanced simulation and computing
				capabilities) of each national security laboratory to ensure that the nuclear
				weapons stockpile is safe, secure, and reliable without the use of nuclear
				testing.
										(C)An assessment of
				the science-based tools (including advanced simulation and computing
				capabilities) of each national security laboratory that exist at the time of
				the assessment compared with the science-based tools expected to exist during
				the period covered by the future-years nuclear security program.
										(D)An assessment of
				the core scientific and technical competencies required to achieve the
				objectives of the Stockpile Stewardship Program and other weapons activities
				and weapons-related activities of the Department of Energy, including—
											(i)the number of
				scientists, engineers, and technicians, by discipline, required to maintain
				such competencies; and
											(ii)a
				description of any shortage of such individuals that exists at the time of the
				assessment compared with any shortage expected to exist during the period
				covered by the future-years nuclear security program.
											(16)A description of
				the modernization and refurbishment measures the Administrator determines
				necessary to meet the requirements of the National Security Strategy of the
				United States or the most recent Quadrennial Defense Review, whichever is
				applicable, and the Nuclear Posture Review.
									(17)A schedule for
				implementing those measures determined necessary under the National Security
				Strategy of the United States during the 10 years following the date of the
				plan.
									(18)The estimated
				levels of annual funds the Administrator determines necessary to carry out the
				program, including a discussion of the criteria, evidence, and strategies on
				which such estimated levels of annual funds are based.
									(19)For the due date
				of the plan and projected for 5, 10, 15, and 20 years after that date—
										(A)the number of
				nuclear weapons of each type in the active and reserve stockpiles; and
										(B)the past and
				projected future total direct lifecycle cost to the Administration of each type
				of nuclear weapon.
										(20)A year-by-year
				resource plan that shall cover a prospective 20-year span, beginning with the
				fiscal year for which the plan is submitted and extending through a fiscal year
				20 years into the future for stockpile reduction, cost savings, and how
				achievement of such milestones aligns with long-term nuclear weapons complex
				transformation goals (specifically identifying the cost impacts of alternative
				strategies). This resource plan shall include a summary of dismantlement
				progress, against quantities committed to in the most recently submitted report
				to Congress.
									(e)DefinitionsIn
				this section:
									(1)The term
				nuclear security enterprise means the physical facilities,
				technology, and human capital of—
										(A)the national
				security laboratories;
										(B)the Pantex
				Plant;
										(C)the Y–12 National
				Security Complex;
										(D)the Kansas City
				Plant;
										(E)the Savannah River
				Site; and
										(F)the Nevada
				National Security Site.
										(2)The term
				budget, with respect to a fiscal year, means the budget for that
				fiscal year that is submitted to Congress by the President under section
				1105(a) of title 31, United States Code.
									(3)The term
				nuclear security budget materials, with respect to a fiscal
				year, means the materials submitted to Congress by the Administrator for the
				National Nuclear Security Administration in support of the budget for that
				fiscal year.
									(4)The term
				Quadrennial Defense Review means the review of the defense
				programs and policies of the United States that is carried out every four years
				under section 118 of title 10, United States Code.
									(5)The term
				future-years nuclear security program means the program required
				by section 3253 of the National Nuclear Security Administration Act (50 U.S.C.
				2453).
									(6)The term
				national security laboratory has the meaning given such term in
				section 3281 of the National Nuclear Security Administration Act (50 U.S.C.
				2471).
									(7)The term
				weapons activities means each activity within the budget
				category of weapons activities in the budget of the National Nuclear Security
				Administration.
									(8)The term
				weapons-related activities means each activity under the
				Department of Energy that involves nuclear weapons, nuclear weapons technology,
				or fissile or radioactive materials, including activities related to—
										(A)nuclear
				nonproliferation;
										(B)nuclear
				forensics;
										(C)nuclear
				intelligence;
										(D)nuclear safety;
				and
										(E)nuclear incident
				response.
										.
					(e)Repeal of
			 requirement for annual update to stockpile management program
			 planSection 4204 of the Atomic Energy Defense Act (50 U.S.C.
			 2524) is amended—
						(1)by striking
			 subsections (c) and (d); and
						(2)by redesignating
			 subsection (e) as subsection (c).
						1702.Repeal of
			 requirement for annual report on the security vulnerabilities of the computers
			 of certain national laboratories of the Department of EnergySection 3153 of the National Defense
			 Authorization Act for Fiscal Year 2000 (50 U.S.C. 2659) is repealed.
				BMilitary
			 construction authorizations
			2001.Short
			 titleThis division may be
			 cited as the Military Construction Authorization Act for Fiscal Year
			 2012.
			2002.Expiration of
			 authorizations and amounts required to be specified by law
				(a)Expiration of
			 authorizations after three yearsExcept as provided in subsection
			 (b), all authorizations contained in titles XXI through XXVII for military
			 construction projects, land acquisition, family housing projects and
			 facilities, and contributions to the North Atlantic Treaty Organization
			 Security Investment Program (and authorizations of appropriations therefore)
			 shall expire on the later of—
					(1)October 1, 2014;
			 or
					(2)the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2015.
					(b)ExceptionSubsection
			 (a) shall not apply to authorizations for military construction projects, land
			 acquisition, family housing projects and facilities, and contributions to the
			 North Atlantic Treaty Organization Security Investment Program (and
			 authorizations of appropriations therefore), for which appropriated funds have
			 been obligated before the later of—
					(1)October 1, 2014;
			 or
					(2)the date of the
			 enactment of an Act authorizing funds for fiscal year 2015 for military
			 construction projects, land acquisition, family housing projects and
			 facilities, or contributions to the North Atlantic Treaty Organization Security
			 Investment Program.
					XXIArmy military
			 construction
				2101.Authorized
			 Army construction and land acquisition projects
					(a)Inside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Army: Inside the United States
							
								
									StateInstallation or
					 LocationAmount
									
								
								
									AlabamaFort
					 Rucker$11,600,000
									
									AlaskaFort
					 Wainwright$114,000,000
									
									Joint Base
					 Elmendorf-Richardson$103,600,000
									
									CaliforniaPresidio
					 Monterey$3,000,000
									
									Fort Irwin$23,000,000
									
									ColoradoFort
					 Carson$238,600,000
									
									GeorgiaFort
					 Benning$66,700,000
									
									Fort Gordon$1,450,000
									
									Fort Stewart$2,600,000
									
									HawaiiFort
					 Shafter$17,500,000
									
									Schofield Barracks$105,000,000
									
									KansasFort
					 Riley$83,400,000
									
									Forbes Air Field$5,300,000
									
									KentuckyFort
					 Campbell$247,500,000
									
									Fort Knox$55,000,000
									
									LouisianaFort
					 Polk$70,100,000
									
									MarylandAberdeen Proving
					 Ground$78,500,000
									
									Fort Meade$79,000,000
									
									MissouriFort Leonard
					 Wood$49,000,000
									
									New YorkFort
					 Drum$13,300,000
									
									North CarolinaFort
					 Bragg$186,000,000
									
									OklahomaFort
					 Sill$184,600,000
									
									McAlester Army Ammunition
					 Plant$8,000,000
									
									South CarolinaFort
					 Jackson$63,900,000
									
									TexasFort
					 Bliss$149,500,000
									
									Fort Hood$132,000,000
									
									Joint Base San
					 Antonio$10,400,000
									
									Red River Army Depot$44,000,000
									
									UtahDugway Proving Ground$32,000,000
									
									VirginiaFort
					 Belvoir$83,000,000
									
									Joint Base Langley
					 Eustis$26,000,000
									
									WashingtonJoint Base Lewis
					 McChord$296,300,000.
									
								
							
						
					(b)Outside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(2), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following table:
						
							Army: Outside the United States
							
								
									CountryInstallation or
					 LocationAmount
									
								
								
									AfghanistanBagram Air
					 Base$80,000,000
									
									GermanyGermersheim$37,500,000
									
									Grafenwoehr$38,000,000
									
									Landstuhl$63,000,000
									
									Oberdachstetten$12,200,000
									
									Kelley Barracks$12,200,000
									
									Vilseck$20,000,000
									
									HondurasVarious$25,000,000
									
									KoreaCamp
					 Carroll$41,000,000
									
									Camp Henry$48,000,000.
									
								
							
						
					2102.Family
			 housing
					(a)Construction and
			 acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(5)(A), the Secretary of the
			 Army may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations or locations, in the number of
			 units, and in the amounts set forth in the following table:
						
							Army: Family Housing
							
								
									LocationInstallation or LocationUnitsAmount
									
								
								
									BelgiumBrussels10$10,000,000
									
									GermanyGrafenwoehr26$13,000,000
									
									Illesheim80$41,000,000
									
									Vilseck22$12,000,000.
									
								
							
						
					(b)Planning and
			 designUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2104(5)(A), the Secretary of the Army may carry out architectural and
			 engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $7,897,000.
					2103.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2104(5)(A), the Secretary of the Army may improve
			 existing military family housing units in an amount not to exceed
			 $103,000,000.
				2104.Authorization
			 of appropriations, ArmyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2011, for military construction, land acquisition, and military
			 family housing functions of the Department of the Army in the total amount of
			 $3,917,746,000 as follows:
					(1)For military construction projects inside
			 the United States authorized by section 2101(a), $2,583,850,000.
					(2)For military construction projects outside
			 the United States authorized by section 2101(b), $376,900,000.
					(3)For unspecified minor military construction
			 projects authorized by section 2805 of title 10, United States Code,
			 $20,000,000.
					(4)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $255,241,000.
					(5)For military
			 family housing functions:
						(A)For construction and acquisition, planning
			 and design, and improvement of military family housing and facilities,
			 $186,897,000.
						(B)For support of military family housing
			 (including the functions described in section 2833 of title 10, United States
			 Code), $494,858,000.
						2105.Modification
			 of authority to carry out certain fiscal year 2009 projectIn the case of the authorization contained
			 in the table in section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4658) for
			 Fort Benning, Georgia, for construction of a Multipurpose Training Range at the
			 installation, the Secretary of the Army may construct up to 1,802 square feet
			 of loading dock consistent with the Army’s construction guidelines for
			 Multipurpose Training Ranges.
				2106.Modification
			 of authority to carry out certain fiscal year 2011 projects
					(a)HawaiiIn
			 the case of the authorization contained in the table in section 2101(a) of the
			 Military Construction Authorization Act for Fiscal Year 2011 (division B of
			 Public Law 111–383; 124 Stat. 4437) for Schofield Barracks, Hawaii, for
			 renovations of buildings 450 and 452, the Secretary of the Army may renovate
			 building 451 in lieu of building 452.
					(b)New
			 yorkIn the case of the authorization contained in the table in
			 section 2101(a) of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of Public Law 111–383; 124 Stat. 4437) for Fort Drum, New
			 York, for construction of an Aircraft Maintenance Hangar at the installation,
			 the Secretary of the Army may construct up to 39,049 square yards of parking
			 apron consistent with the Army’s construction guidelines for Aircraft
			 Maintenance Hangars and associated parking aprons.
					(c)GermanyIn
			 the case of the authorization contained in the table in section 2101(b) of the
			 Military Construction Authorization Act for Fiscal Year 2011 (division B of
			 Public Law 111–383; 124 Stat. 4437) for Wiesbaden, Germany, for construction of
			 an Information Processing Center at the installation, the Secretary of the Army
			 may construct up to 9,400 square yards of vehicle parking garage consistent
			 with the Army’s construction guidelines for parking garages, in lieu of
			 renovating 9,400 square yards of parking area.
					2107.Additional
			 authority to carry out certain fiscal year 2012 project
					(a)Project
			 authorizationThe Secretary of the Army may carry out a military
			 construction project to construct a water treatment facility for Fort Irwin,
			 California, in the amount of $115,000,000.
					(b)Use of
			 unobligated prior-Year army military construction fundsThe
			 Secretary may use available, unobligated Army military construction funds
			 appropriated for a fiscal year before fiscal year 2012 for the project
			 described in subsection (a).
					(c)Congressional
			 notificationThe Secretary of the Army shall provide information
			 in accordance with section 2851(c) of title 10, United States Code, regarding
			 the project described in subsection (a). If it becomes necessary to exceed the
			 estimated project cost, the Secretary shall utilize the authority provided by
			 section 2853 of such title regarding authorized cost and scope of work
			 variations.
					2108.Extension of
			 authorizations of certain fiscal year 2008 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2008 (division B of Public Law 110–181; 122 Stat. 503), authorizations set
			 forth in the table in subsection (b), as provided in section 2101 of that Act
			 (122 Stat. 504), shall remain in effect until October 1, 2012, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2013, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army: Extension of 2008 Project
			 Authorizations
							
								
									StateInstallation or
					 LocationProjectAmount
									
								
								
									LouisianaFort PolkChild Care Facility$6,100,000
									
									MissouriFort Leonard WoodMultipurpose Machine Gun
					 Range$4,150,000.
									
								
							
						
					2109.Extension of
			 authorizations of certain fiscal year 2009 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4658), authorizations set
			 forth in the table in subsection (b), as provided in section 2101 of that Act
			 (122 Stat. 504), shall remain in effect until October 1, 2012, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2013, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army: Extension of 2009 Project
			 Authorizations
							
								
									StateInstallation or
					 LocationProjectAmount
									
								
								
									Alabama Anniston Army DepotLake Yard Interchange$1,400,000 
									
									HawaiiSchofield BarracksBrigade Complex$65,000,000
									
									Schofield BarracksBattalion
					 Complex$69,000,000
									
									Schofield BarracksBattalion
					 Complex $27,000,000
									
									Schofield BarracksInfrastructure Expansion$76,000,000
									
									New JerseyPicatinny ArsenalBallistic Evaluation Facility Phase
					 I$9,900,000
									
									VirginiaFort EustisVehicle Paint
					 Facility$3,900,000.
									
								
							
						
					2110.Technical
			 amendments to correct certain project specificationsThe table in section 3002 of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
			 124 Stat. 4503) is amended—
					(1)in the project
			 specification for the Army for Entry Control Point and Access
			 Roads that appears immediately below the project specification for
			 Vet Clinic & Kennel at Bagram Air Force Base, Afghanistan,
			 by striking Delaram Ii and inserting Delaram II;
			 and
					(2)in the project
			 specification for the Army that appears immediately below the project
			 specification for Electrical Utility Systems, Ph.2 at the
			 Shank installation, Afghanistan, by striking the entry in the
			 column under the heading Project Title and inserting
			 Expand Entry Control Point 1 and Entry Control Point 2.
					XXIINavy military
			 construction
				2201.Authorized
			 Navy construction and land acquisition projects
					(a)Inside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(1), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									 Arizona  Marine Corps Air Station, Yuma
					 
					 $162,785,000 
									
									 California  Marine Corps Base, Camp
					 Pendleton $335,080,000 
									
									 Naval Base, Coronado
					  $108,435,000 
									
									 Marine Corps Base, Twentynine
					 Palms $67,109,000 
									
									 Marine Corps Logistics
					 Base, Barstow $8,590,000 
									
									 Marine Corps Mountain
					 Warfare Training Center, Bridgeport $19,238,000 
									
									 Naval Base Ventura
					 County Point Mugu $15,377,000 
									
									Florida Naval Air Station,
					 Jacksonville $36,552,000 
									
									Naval Station,
					 Mayport$14,998,000
									
									 Naval Air Station,
					 Whiting Field (Eglin Air Force Base) $20,620,000 
									
									 Georgia  Naval
					 Submarine Base, Kings Bay  $86,063,000 
									
									 Hawaii  Marine
					 Corps Base, Kaneohe Bay $57,704,000 
									
									 Pacific Missile Range
					 Facility, Barking Sands $9,679,000 
									
									 Joint Base Pearl
					 Harbor-Hickam  $7,492,000 
									
									 Illinois  Naval
					 Station, Great Lakes  $91,042,000 
									
									 Maryland  Naval
					 Support Facility, Indian Head  $67,779,000 
									
									 Naval Air Station,
					 Patuxent River  $45,844,000 
									
									 North Carolina  Marine
					 Corps Base, Camp Lejeune  $200,482,000 
									
									 Marine Corps Air
					 Station, Cherry Point  $17,760,000 
									
									 Marine Corps Air
					 Station, New River  $78,930,000 
									
									 South Carolina  Marine
					 Corps Air Station, Beaufort  $21,096,000 
									
									 Virginia  Naval
					 Station, Norfolk  $81,304,000 
									
									Naval Support Activity,
					 Norfolk$26,924,000
									
									 Naval Ship Yard,
					 Portsmouth  $74,864,000 
									
									 Marine Corps Base,
					 Quantico  $183,690,000 
									
									 Washington  Naval Base
					 Kitsap, Bremerton (Puget Sound Ship Yard)  $13,341,000 
									
									 Naval Base Kitsap,
					 Bremerton (Bangor)  $758,842,000.
									
								
							
						
					(b)Outside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(2), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installation or location outside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									 Bahrain  Naval Support Activity
					 Bahrain/Southwest Asia  $100,204,000 
									
									 Djibouti  Camp Lemonnier
					  $89,499,000 
									
									 Guam  Joint Region Marianas
					  $77,267,000 
									
									 Diego Garcia  Naval Support Facility,
					 Diego Garcia  $35,444,000. 
									
								
							
						
					2202.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2204(5)(A), the Secretary of the Navy may carry out architectural and
			 engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $3,199,000.
				2203.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2204(5)(A), the Secretary of the Navy may improve
			 existing military family housing units in an amount not to exceed
			 $97,773,000.
				2204.Authorization
			 of appropriations, NavyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2011, for military construction, land acquisition, and military
			 family housing functions of the Department of the Navy in the total amount of
			 $2,930,382,000, as follows:
					(1)For military construction projects inside
			 the United States authorized by section 2201(a), $1,974,622,000.
					(2)For military construction projects outside
			 the United States authorized by section 2201(b), $302,414,000.
					(3)For unspecified minor military construction
			 projects authorized by section 2805 of title 10, United States Code,
			 $21,495,000.
					(4)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $84,362,000.
					(5)For military
			 family housing functions:
						(A)For construction and acquisition, planning
			 and design, and improvement of military family housing and facilities,
			 $100,972,000.
						(B)For support of military family housing
			 (including functions described in section 2833 of title 10, United States
			 Code), $367,863,000.
						(6)For the
			 construction of increment 2 of north ramp utilities at Andersen Air Force Base,
			 Guam, authorized by section 2201(b) of the Military Construction Authorization
			 Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2633),
			 $78,654,000.
					2205.Extension of
			 authorization of certain fiscal year 2008 project
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2008 (division B of Public Law 110–181; 122 Stat. 503), the authorization set
			 forth in the table in subsection (b), as provided in section 2201(c) of that
			 Act (122 Stat. 511) and extended by section 2206 of the Military Construction
			 Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124
			 Stat. 4443), shall remain in effect until October 1, 2012, or the date of an
			 Act authorizing funds for military construction for fiscal year 2013, whichever
			 is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Navy: Extension of 2008 Project
			 Authorization
							
								
									LocationInstallation or LocationProjectAmount
									
								
								
									Unspecified WorldwideVariousHost Nation
					 Infrastructure$2,700,000.
									
								
							
						
					(c)Technical
			 amendment for consistency in project authorization displayThe
			 table in section 2201(c) of the Military Construction Authorization Act for
			 Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 511) is amended
			 to read as follows:
						
							
								Navy: Unspecified Worldwide
								
									
										LocationInstallation or LocationProjectAmount
										
									
									
										Unspecified WorldwideVariousWharf Utilities
						Upgrade$8,900,000
										
										Unspecified WorldwideVariousHost Nation
						Infrastructure$2,700,000
										
									
								
							
							
					2206.Extension of
			 authorizations of certain fiscal year 2009 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4658), the authorization set
			 forth in the table in subsection (b), as provided in section 2201 of that Act
			 (122 Stat 4670), shall remain in effect until October 1, 2012, or the date of
			 an Act authorizing funds for military construction for fiscal year 2013,
			 whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Navy: Extension of 2009 Project
			 Authorizations
							
								
									State/CountryInstallation or
					 LocationProjectAmount
									
								
								
									CaliforniaMarine Corps Base, Camp Pendleton
					 Operations Assess Points, Red Beach$11,970,000
									
									CaliforniaMarine Corps Air Station,
					 MiramarEmergency Response Station$6,530,000
									
									District of ColumbiaWashington Navy
					 YardChild
					 Development Center$9,340,000.
									
								
							
						
					XXIIIAir force
			 military construction
				2301.Authorized Air
			 Force construction and land acquisition projects
					(a)Inside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(1), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations inside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Inside the United States
							
								
									StateInstallation or
					 LocationAmount
									
								
								
									 Alaska  Eielson Air Force
					 Base  $45,000,000 
									
									 Joint Base Elmendorf-Richardson
					  $97,000,000 
									
									 Arizona  Davis-Monthan Air
					 Force Base  $33,000,000 
									
									 Luke Air Force Base  $24,000,000
					 
									
									 California  Travis Air
					 Force Base  $22,000,000 
									
									 Vandenberg Air Force Base
					  $14,200,000 
									
									 Colorado  U.S. Air Force
					 Academy  $13,400,000 
									
									 Delaware
					  Dover Air Force Base  $2,800,000 
									
									 Kansas
					  Fort Riley, Kansas  $7,600,000 
									
									 Louisiana
					  Barksdale Air Force Base  $23,500,000 
									
									 Missouri
					  Whiteman Air Force Base  $4,800,000 
									
									 Nebraska
					  Offutt Air Force Base  $564,000,000 
									
									 Nevada
					  Nellis Air Force Base  $35,850,000 
									
									 New Mexico
					  Cannon Air Force Base  $22,598,000 
									
									 Holloman Air Force Base
					  $29,200,000 
									
									 Kirtland Air Force Base
					  $25,000,000 
									
									 North Carolina
					  Pope Air
					 Force Base  $6,000,000 
									
									 North Dakota
					  Minot Air Force Base  $67,800,000 
									
									 Texas
					  Joint Base San Antonio  $110,000,000 
									
									 Utah
					  Hill Air Force Base  $23,300,000 
									
									 Virginia
					  Joint Base Langley Eustis  $50,000,000 
									
									 Washington
					  Fairchild Air Force Base  $27,600,000. 
									
								
							
						
					(b)Outside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(2), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations outside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Outside the United States
							
								
									CountryInstallation or
					 LocationAmount
									
								
								
									 Germany
					  Ramstein Air Base  $34,697,000 
									
									 Greenland
					  Thule Air Base  $28,000,000 
									
									 Guam
					  Joint Region Marianas  $211,600,000 
									
									 Italy
					  Naval Air Station, Sigonella  $15,000,000
					 
									
									
					 Korea Osan Air Base  $23,000,000 
									
									 Qatar
					  Al Udeid air Base $37,000,000. 
									
								
							
						
					2302.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2304(5)(A), the Secretary of the Air Force may carry out architectural and
			 engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $4,208,000.
				2303.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2304(5)(A), the Secretary of the Air Force may
			 improve existing military family housing units in an amount not to exceed
			 $80,596,000.
				2304.Authorization
			 of appropriations, Air ForceFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2011, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of the Air Force in the total amount of $1,854,423,000, as
			 follows:
					(1)For military construction projects inside
			 the United States authorized by section 2301(a), $834,648,000.
					(2)For military construction projects outside
			 the United States authorized by section 2301(b), $349,297,000.
					(3)For unspecified minor military construction
			 projects authorized by section 2805 of title 10, United States Code,
			 $20,000,000.
					(4)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $81,913,000.
					(5)For military
			 family housing functions:
						(A)For construction and acquisition, planning
			 and design, and improvement of military family housing and facilities,
			 $84,804,000.
						(B)For support of military family housing
			 (including functions described in section 2833 of title 10, United States
			 Code), $404,761,000.
						(6)For the
			 construction of increment 2 of the Air Force Technical Applications Center at
			 Patrick Air Force Base, Florida, authorized by section 2301(a) of the Military
			 Construction Authorization Act for Fiscal Year 2011 (division B of Public Law
			 111–383; 124 Stat. 4444), $79,000,000.
					2305.Modification
			 of authorization to carry out certain fiscal year 2010 projectIn the case of the authorization contained
			 in the table in section 2301(a) of the National Defense Authorization Act for
			 Fiscal Year 2010 (Division B of Public Law 111–84; 123 Stat. 2636) for Hickam
			 Air Force Base, Hawaii, for construction of a Ground Control Tower at the
			 installation, the Secretary of the Air Force may construct 43 vertical meters
			 (141 vertical feet) in lieu of 111 square meters (1,195 square feet),
			 consistent with the Air Force’s construction guidelines for control towers,
			 using amounts appropriated pursuant to authorizations of appropriations in
			 prior years.
				2306.Extension of
			 authorization of certain fiscal year 2009 project
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4658), the authorization set
			 forth in the table in subsection (b), as provided in section 2301(b) of that
			 Act (122 Stat. 4676) shall remain in effect until October 1, 2012, or the date
			 of the enactment of an Act authorizing funds for military construction for
			 fiscal year 2013, whichever is later:
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Air Force: Extension of 2009 Project
			 Authorization
							
								
									StateInstallation or
					 LocationProjectAmount
									
								
								
									GermanySpangdahlem ABConstruct Child Development
					 Center$11,400,000.
									
								
							
						
					XXIVDefense
			 agencies military construction
				ADefense agency
			 authorizations
					2401.Authorized
			 Defense Agencies construction and land acquisition projects
						(a)Inside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(1), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
							
								Defense Agencies: Inside the United
			 States
								
									
										StateInstallation or
					 LocationAmount
										
									
									
										 Alabama
					  Redstone Arsenal  $58,800,000 
										
										 Alaska
					  Anchorage  $18,400,000
										
										 Eielson Air Force Base
					  $14,800,000 
										
										 Arizona
					  Davis-Monthan Air Force Base  $23,000,000
					 
										
										 California
					  Defense Distribution Depot Tracy  $15,500,000 
										
										 Marine Corps Base, Camp Pendleton
					  $12,141,000 
										
										 Naval Base, Coronado
					  $42,000,000 
										
										 Naval Base, Coronado (San
					 Clemente)  $21,800,000 
										
										 Colorado
					  Buckley Air Force Base  $140,932,000 
										
										 District of
					 Columbia  Bolling Air Force Base  $16,736,000 
										
										 Florida
					  Eglin Air Force Base  $61,100,000 
										
										 Macdill Air Force Base
					  $15,200,000 
										
										 Naval Air Station, Whiting Field
					  $3,800,000 
										
										 Georgia
					  Fort Benning  $37,205,000 
										
										 Fort Gordon  $11,340,000
					 
										
										 Fort Stewart  $72,300,000 
										
										 Hawaii
					  Joint Base Pearl Harbor-Hickam  $14,400,000 
										
										 Illinois
					  Naval Station, Great Lakes  $16,900,000 
										
										 Kentucky
					  Fort Campbell  $138,500,000 
										
										 Fort Knox  $38,845,000
					 
										
										 Louisiana
					  Barksdale Air Force Base  $6,200,000 
										
										Maryland Fort Meade
					  $860,579,000 
										
										 Joint Base Andrews 
					 $265,700,000 
										
										 National Naval Medical Center,
					 Bethesda  $18,000,000 
										
										 Massachusetts
					  Hanscom Air Force Base  $34,040,000 
										
										 Westover Air Reserve Base
					  $23,300,000 
										
										 Mississippi
					  Columbus Air Force Base  $2,600,000 
										
										 Construction Battalion Center,
					 Gulfport  $34,700,000 
										
										 Missouri
					  Arnold  $9,253,000 
										
										 New Mexico
					  Cannon Air Force Base  $132,997,000 
										
										 New York
					  Fort Drum  $20,400,000 
										
										 North Carolina
					  Camp Lejeune  $6,670,000 
										
										 Fort Bragg 
					 $206,274,000 
										
										 Marine Corps Air Station, New
					 River  $22,687,000 
										
										 Pope Air Force Base  $5,400,000
					 
										
										 Ohio
					  Defense Supply Center Columbus  $10,000,000 
										
										 Oklahoma
					  Altus Air Force Base  $8,200,000 
										
										 Pennsylvania
					 
					 Defense Distribution Depot New Cumberland  $46,000,000 
										
										 Defense Supply Center Philadelphia
					  $8,000,000 
										
										 South Carolina
					  Joint Base Charleston  $24,868,000 
										
										Texas Joint Base
					 San Antonio  $194,300,000 
										
										 Virginia
					  Charlottesville  $10,805,000 
										
										 Fort Belvoir  $54,625,000 
										
										 Joint Expeditionary Base Little
					 Creek-Story  $37,000,000 
										
										 Marine Corps Base, Quantico
					  $46,727,000 
										
										 Naval Air Station, Oceana (Dam
					 Neck)  $23,116,000 
										
										 Dahlgren  $1,988,000 
										
										 Pentagon Reservation
					  $8,742,000 
										
										 Washington
					  Joint Base Lewis-McChord  $35,000,000 
										
										 Naval Air Station, Whidbey Island
					  $25,000,000 
										
										 West Virginia
					  Camp Dawson  $2,200,000. 
										
									
								
							
						(b)Outside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(2), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following table:
							
								Defense Agencies: Outside the United
			 States
								
									
										CountryInstallation or
					 LocationAmount
										
									
									
										 Belgium
					  Brussels  $24,118,000 
										
										
					 Germany Ansbach  $11,672,000 
										
										 Baumholder  $59,419,000
					 
										
										 Grafenwoehr  $6,529,000
					 
										
										 Rhine Ordnance Barracks
					  $1,196,650,000 
										
										 Spangdalem Air Base 
					 $129,043,000 
										
										 Stuttgart-Patch Barracks
					  $2,434,000 
										
										 Italy
					  Vicenza  $41,864,000 
										
										 Japan
					  Yokota Air Base  $61,842,000 
										
										 United Kingdom
					  Menwith Hill Station  $68,601,000 
										
										 Royal Air Force Alconbury
					  $35,030,000. 
										
									
								
							
						2402.Energy
			 conservation projectsUsing
			 amounts appropriated pursuant to the authorization of appropriations in section
			 2403(6), the Secretary of Defense may carry out energy conservation projects
			 under chapter 173 of title 10, United States Code, in the amount of
			 $135,000,000.
					2403.Authorization
			 of appropriations, Defense AgenciesFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2011, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of Defense (other than the military departments) in the total amount
			 of $3,902,948,000 as follows:
						(1)For military construction projects inside
			 the United States authorized by section 2401(a), $2,128,131,000.
						(2)For military construction projects outside
			 the United States authorized by section 2401(b), $511,144,000.
						(3)For unspecified minor military construction
			 projects under section 2805 of title 10, United States Code,
			 $39,329,000.
						(4)For contingency construction projects of
			 the Secretary of Defense under section 2804 of title 10, United States Code,
			 $10,000,000.
						(5)For architectural and engineering services
			 and construction design under section 2807 of title 10, United States Code,
			 $454,602,000.
						(6)For energy conservation projects under
			 chapter 173 of title 10, United States Code, $135,000,000.
						(7)For military
			 family housing functions:
							(A)For support of military family housing
			 (including functions described in section 2833 of title 10, United States
			 Code), $50,723,000.
							(B)For credits to the Department of Defense
			 Family Housing Improvement Fund under section 2883 of title 10, United States
			 Code, and the Homeowners Assistance Fund established under section 1013 of the
			 Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374),
			 $3,468,000.
							(8)For the
			 construction of increment 6 of the Army Medical Research Institute of
			 Infectious Diseases Stage I at Fort Detrick, Maryland, authorized by section
			 2401(a) of the Military Construction Authorization Act of Fiscal Year 2007
			 (division B of Public Law 109–364; 120 Stat. 2457), $137,600,000.
						(9)For the
			 construction of increment 4 of replacement fuel storage facilities at Point
			 Loma Annex, California, authorized by section 2401(a) of the Military
			 Construction Authorization Act of Fiscal Year 2008 (division B of Public Law
			 110–181; 122 Stat. 521), as amended by section 2406 of the Military
			 Construction Authorization Act of Fiscal Year 2010 (division B of Public Law
			 111–84; 123 Stat. 2646), $27,000,000.
						(10)For the
			 construction of increment 4 of the United States Army Medical Research
			 Institute of Chemical Defense replacement facility at Aberdeen Proving Ground,
			 Maryland, authorized by section 2401(a) of the Military Construction
			 Authorization Act of Fiscal Year 2009 (division B of Public Law 110–417; 122
			 Stat. 4689), $22,850,000.
						(11)For the
			 construction of increment 3 of a National Security Agency data center at Camp
			 Williams, Utah, authorized as a Military Construction, Defense-Wide project by
			 the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1888),
			 $246,401,000.
						(12)For the
			 construction of increment 3 of the hospital at Fort Bliss, Texas, authorized by
			 section 2401(a) of the Military Construction Authorization Act for Fiscal Year
			 2010 (division B of Public Law 111–84; 123 Stat. 2642), $136,700,000.
						BChemical
			 demilitarization authorizations
					2411.Authorization
			 of appropriations, chemical demilitarization construction,
			 defense-wideFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2011, for military construction and land acquisition for chemical
			 demilitarization in the total amount of $75,312,000, as follows:
						(1)For the construction of phase 13 of a
			 chemical munitions demilitarization facility at Pueblo Chemical Activity,
			 Colorado, authorized by section 2401(a) of the Military Construction
			 Authorization Act for Fiscal Year 1997 (division B of Public Law 104–201; 110
			 Stat. 2775), as amended by section 2406 of the Military Construction
			 Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113
			 Stat. 839), section 2407 of the Military Construction Authorization Act for
			 Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and
			 section 2413 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4697), $15,338,000.
						(2)For the construction of phase 12 of a
			 munitions demilitarization facility at Blue Grass Army Depot, Kentucky,
			 authorized by section 2401(a) of the Military Construction Authorization Act
			 for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as
			 amended by section 2405 of the Military Construction Authorization Act for
			 Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section
			 2405 of the Military Construction Authorization Act for Fiscal Year 2003
			 (division B of Public Law 107–314; 116 Stat. 2698), section 2414 of the
			 Military Construction Authorization Act for Fiscal Year 2009 (division B of
			 Public Law 110–417; 122 Stat. 4697), and section 2412 of the Military
			 Construction Authorization Act for Fiscal Year 2011 (division B Public Law
			 111–383; 124 Stat. 4450), $59,974,000.
						XXVNorth atlantic
			 treaty organization security investment program
				2501.Authorized
			 NATO construction and land acquisition projectsThe Secretary of Defense may make
			 contributions for the North Atlantic Treaty Organization Security Investment
			 Program as provided in section 2806 of title 10, United States Code, in an
			 amount not to exceed the sum of the amount authorized to be appropriated for
			 this purpose in section 2502 and the amount collected from the North Atlantic
			 Treaty Organization as a result of construction previously financed by the
			 United States.
				2502.Authorization
			 of appropriations, NATOFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2011, for contributions by the Secretary of Defense under section
			 2806 of title 10, United States Code, for the share of the United States of the
			 cost of projects for the North Atlantic Treaty Organization Security Investment
			 Program authorized by section 2501, in the amount of $272,611,000.
				XXVIGuard and
			 reserve forces facilities
				2601.Authorized
			 Army National Guard construction and land acquisition projects
					(a)Inside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army National Guard locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Army National Guard: Inside the United
			 States
							
								
									StateLocationAmount
									
								
								
									 Alabama  Fort McClellan
					  $16,500,000 
									
									 Arizona  Papago Military
					 Reservation  $17,800,000 
									
									 Arkansas  Fort Chaffee
					  $3,500,000 
									
									 California  Camp Roberts
					  $38,160,000 
									
									 Camp San Luis Obispo
					  $8,000,000 
									
									 Colorado  Alamosa
					  $6,400,000 
									
									 Aurora  $3,600,000 
									
									 Fort Carson  $43,000,000
					 
									
									 District of Columbia  Anacostia
					  $5,300,000 
									
									 Florida  Camp Blanding
					  $5,500,000 
									
									 Georgia  Atlanta
					  $11,000,000 
									
									 Hinesville  $17,500,000
					 
									
									 Macon  $14,500,000 
									
									 Hawaii  Kalaeloa
					  $33,000,000 
									
									 Illinois  Normal  $10,000,000
					 
									
									 Indiana  Camp Atterbury
					  $81,900,000 
									
									 Indianapolis  $25,700,000 
									
									 Maine  Bangor  $15,600,000
					 
									
									 Brunswick  $23,000,000
					 
									
									 Maryland  Dundalk
					  $16,000,000 
									
									 La Plata  $9,000,000 
									
									 Westminster  $10,400,000
					 
									
									 Massachusetts  Natick  $9,000,000
					 
									
									 Minnesota  Camp
					 Ripley  $8,400,000 
									
									 Mississippi  Camp Shelby
					  $64,600,000 
									
									 Nebraska  Grand Island
					  $22,000,000 
									
									 Mead  $9,100,000 
									
									 Nevada  Las Vegas
					  $23,000,000 
									
									 New Jersey  Lakehurst
					  $49,000,000 
									
									 New Mexico  Santa Fe
					  $5,200,000 
									
									 North Carolina  Greensboro
					  $3,700,000 
									
									 Oklahoma  Camp Gruber
					  $13,361,000 
									
									 Oregon  The Dalles
					  $13,800,000 
									
									 South Carolina  Allendale
					  $4,300,000 
									
									 Utah  Camp Williams
					  $6,500,000 
									
									 Virginia  Fort Pickett
					  $11,000,000 
									
									 West Virginia  Buckhannon
					  $10,000,000 
									
									 Wisconsin  Camp
					 Williams  $7,000,000 
									
									 Wyoming  Cheyenne
					  $8,900,000. 
									
								
							
						
					(b)Outside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army National Guard locations outside the United States, and in the amounts,
			 set forth in the following table:
						
							Army National Guard: Outside the United
			 States
							
								
									CountryLocationAmount
									
								
								
									 Puerto Rico  Fort Buchanan 
					 $57,000,000. 
									
								
							
						
					2602.Authorized
			 Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(2), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army Reserve locations inside the United States, and in the amounts, set forth
			 in the following table:
					
						Army Reserve
						
							
								StateLocationAmount
								
							
							
								 California  Fort Hunter Liggett  $5,200,000
					 
								
								 Colorado  Fort Collins  $13,600,000 
								
								 Illinois  Homewood  $16,000,000 
								
								 Rockford  $12,800,000
					 
								
								 Indiana  Fort Benjamin Harrison $57,000,000
					 
								
								 Kansas  Kansas City  $13,000,000 
								
								 Massachusetts  Attleboro  $22,000,000 
								
								 Minnesota  Saint Joseph  $11,800,000 
								
								 Missouri  Weldon Springs  $19,000,000
					 
								
								 New York  Schenectady  $20,000,000 
								
								 North Carolina  Greensboro
					  $19,000,000 
								
								 South Carolina  Orangeburg
					  $12,000,000 
								
								 Wisconsin  Fort McCoy  $27,300,000. 
								
							
						
					
				2603.Authorized
			 Navy Reserve and Marine Corps Reserve construction and land acquisition
			 projectsUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2606(3), the Secretary of the Navy may acquire real property and carry out
			 military construction projects for the Navy Reserve and Marine Corps Reserve
			 locations inside the United States, and in the amounts, set forth in the
			 following table:
					
						Navy Reserve and Marine Corps Reserve
						
							
								StateLocationAmount
								
							
							
								 Pennsylvania  Pittsburgh  $13,759,000 
								
								 Tennessee  Memphis  $7,949,000. 
								
							
						
					
				2604.Authorized Air
			 National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(4), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air National Guard locations inside the United States, and in the
			 amounts, set forth in the following table:
					
						Air National Guard
						
							
								StateLocationAmount
								
							
							
								 California  Beale Air Force Base  $6,100,000 
								
								 Moffett Field
					  $26,000,000 
								
								 Hawaii  Joint Base Pearl Harbor-Hickam
					  $39,521,000 
								
								 Indiana  Fort Wayne International Airport
					  $4,000,000 
								
								 Maryland  Martin State Airport  $4,900,000 
								
								 Massachusetts  Otis Air National Guard Base
					  $7,800,000 
								
								 Ohio  Springfield Beckley-Municipal Airport
					  $6,700,000. 
								
							
						
					
				2605.Authorized Air
			 Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(5), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air Force Reserve locations inside the United States, and in the
			 amounts, set forth in the following table:
					
						Air Force Reserve
						
							
								StateLocationAmount
								
							
							
								 California  March Air Force Base  $16,393,000 
								
								 South Carolina  Charleston Air Force
					 Base  $9,593,000. 
								
							
						
					
				2606.Authorization
			 of appropriations, National Guard and ReserveFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2011, for the costs
			 of acquisition, architectural and engineering services, and construction of
			 facilities for the Guard and Reserve Forces, and for contributions therefor,
			 under chapter 1803 of title 10, United States Code (including the cost of
			 acquisition of land for those facilities), in the following amounts:
					(1)For the Department of the Army, for the
			 Army National Guard of the United States, $773,592,000.
					(2)For the Department of the Army, for the
			 Army Reserve, $280,549,000.
					(3)For the Department of the Navy, for the
			 Navy and Marine Corps Reserve, $26,299,000.
					(4)For the Department of the Air Force, for
			 the Air National Guard of the United States, $116,246,000.
					(5)For the Department of the Air Force, for
			 the Air Force Reserve, $33,620,000.
					2607.Extension of
			 authorization of certain fiscal year 2008 project
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2008 (division B of Public Law 110–181; 122 Stat. 503), the authorization set
			 forth in the table in subsection (b), as provided in section 2601 and 2604 of
			 that Act (122 Stat. 527–528), shall remain in effect until October 1, 2012, or
			 the date of the enactment of an Act authorizing funds for military construction
			 for fiscal year 2013, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army National Guard: Extension of 2008 Project
			 Authorization
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									PennsylvaniaCoatesville Readiness
					 Center$8,300,000.
									
								
							
						
					2608.Extension of
			 authorizations of certain fiscal year 2009 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2009 (division B of Public Law 110–417; 122 Stat. 4658), the authorization set
			 forth in the tables in subsection (b), as provided in sections 2601, 2602, and
			 2603 of that Act, shall remain in effect until October 1, 2012, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2013, whichever is later.
					(b)TablesThe
			 tables referred to in subsection (a) are as follows:
						
							Army National Guard: Extension of 2009 Project
			 Authorizations
							
								
									StateInstallation or
					 LocationProjectAmount
									
								
								
									IndianaCamp AtterburyMultipurpose Machine Gun
					 Range$5,800,000
									
									NevadaElkoReadiness
					 Center$11,375,000.
									
								
							
						
						
							Army Reserve: Extension of 2009 Project
			 Authorization
							
								
									StateInstallation or
					 LocationProjectAmount
									
								
								
									New YorkStaten IslandArmy
					 Reserve Center$18,550,000.
									
								
							
						
						
							Navy Reserve and Marine Corps Reserve: Extension of 2009
			 Project Authorization
							
								
									StateInstallation or
					 LocationProjectAmount
									
								
								
									DelawareWilmingtonArmed Forces Reserve
					 Center$11,530,000.
									
								
							
						
					XXVIIBase
			 realignment and closure activities
				2701.Authorization
			 of appropriations for base realignment and closure activities funded through
			 Department of Defense Base Closure Account 1990Funds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2011, for base
			 closure and realignment activities, including real property acquisition and
			 military construction projects, as authorized by the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) and funded through the Department of Defense Base Closure Account
			 1990 established by section 2906 of such Act, in the total amount of
			 $323,543,000, as follows:
					(1)For the Department of the Army,
			 $70,716,000.
					(2)For the Department of the Navy,
			 $129,351,000.
					(3)For the Department of the Air Force,
			 $123,476,000.
					2702.Authorized
			 base realignment and closure activities funded through Department of Defense
			 Base Closure Account 2005Using amounts appropriated pursuant to the
			 authorization of appropriations in section 2703, the Secretary of Defense may
			 carry out base closure and realignment activities, including real property
			 acquisition and military construction projects, as authorized by the Defense
			 Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base
			 Closure Account 2005 established by section 2906A of such Act, in the amount of
			 $258,776,000.
				2703.Authorization
			 of appropriations for base realignment and closure activities funded through
			 Department of Defense Base Closure Account 2005Funds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2011, for base
			 closure and realignment activities, including real property acquisition and
			 military construction projects, as authorized by the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) and funded through the Department of Defense Base Closure Account
			 2005 established by section 2906A of such Act, in the total amount of
			 $258,776,000, as follows:
					(1)For the Department of the Army,
			 $229,190,000.
					(2)For the Department of the Navy,
			 $25,829,000.
					(3)For the Department of the Air Force,
			 $1,966,000.
					(4)For the Defense Agencies,
			 $1,791,000.
					2704.Authority to
			 extend deadline for completion of limited number of base closure and
			 realignment recommendationsSection 2904 of the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) is amended—
					(1)in subsection
			 (a)(5), by striking complete and inserting except in the
			 case of a closure or realignment recommendation extended pursuant to subsection
			 (c), complete; and
					(2)by adding at the
			 end the following new subsection:
						
							(c)Limited
				authority To extend implementation period(1)In the case of the
				recommendations of the Commission contained in the report of the Commission
				transmitted by the President to Congress in accordance with section 2914(e) on
				September 15, 2005, the Secretary may extend the period for completing not more
				than 10 of the closure or realignment recommendations until the later of the
				following:
									(A)September 15, 2012.
									(B)The date of the enactment of an Act
				authorizing funds for military construction for fiscal year 2013.
									(2)To extend a closure or realignment
				recommendation under this subsection, the Secretary shall submit to the
				congressional defense committees a report containing the following:
									(A)A justification of the need for the
				extension of the closure or realignment recommendation.
									(B)A certification that the extension is
				necessary to ensure the operational readiness of units or functions being
				relocated as part of the implementation of the recommendation.
									(C)An explanation of the impact of the
				extension on communities in the vicinity of the affected installations.
									(D)An explanation of the impacts of not
				providing the extension on operational readiness.
									(E)An estimation of the costs to the
				Government associated with the extension.
									(F)A schedule for completing the closure
				or realignment recommendation in light of the extension.
									(3)The extension of a closure or
				realignment recommendation under this subsection shall take effect only
				after—
									(A)the end of the 21-day period beginning
				on the date on which the report required by paragraph (2) with respect to that
				recommendation is received by the congressional defense committees; or
									(B)if earlier, the end of the 14-day
				period beginning on the date on which a copy of the report is provided in an
				electronic medium pursuant to section 480 of title 10, United States
				Code.
									(4)The authority of the Secretary under
				paragraph (1) may be exercised only by the Secretary or Deputy Secretary of
				Defense.
								.
					XXVIIIMilitary
			 construction general provisions
				2801.Clarification
			 of authority to use the Pentagon Reservation Maintenance Revolving Fund for
			 minor construction and alteration activities at the Pentagon
			 ReservationSection 2674(e)(4)
			 of title 10, United States Code, is amended—
					(1)by striking
			 The authority and inserting (A) Except as provided in
			 subparagraph (B), the authority; and
					(2)by adding at the
			 end the following new subparagraph:
						
							(B)The Secretary may
				use monies from the Fund to support construction or alteration activities at
				the Pentagon Reservation within the limits stated in section 2805 of this
				title.
							.
					2802.Increase in
			 dollar threshold for certain authorities relating to unspecified minor
			 construction projectsSection
			 2805(a)(2) of title 10, United States Code, is amended by striking
			 $3,000,000 in the second sentence and inserting
			 $4,000,000.
				2803.Enhanced
			 authority for use of operation and maintenance funds for unspecified minor
			 military construction projects in support of Operation Enduring
			 Freedom
					(a)Increased cost
			 thresholdNotwithstanding the cost limitations of section 2805 of
			 title 10, United States Code, the Secretary concerned may use funds available
			 for overseas contingency operations for operation and maintenance to carry out
			 unspecified minor military construction projects in direct support of Operation
			 Enduring Freedom costing not more than $3,000,000.
					(b)Secretary
			 concernedFor purposes of this section, the term Secretary
			 concerned has the meaning applicable to such term under section 2805 of
			 title 10, United States Code.
					(c)Approval and
			 congressional notificationThe Secretary concerned shall meet the
			 reporting requirements pursuant to subsection (b) of section 2805 of title 10,
			 United States Code.
					(d)Expiration of
			 authorityThe authority provided in subsection (a) shall expire
			 on September 30, 2012.
					2804.Extension of
			 temporary, limited authority to use operation and maintenance funds for
			 construction projects outside the United States
					(a)One-Year
			 extension of authoritySection 2808 of the Military Construction
			 Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117
			 Stat. 1723), as most recently amended by section 2804 of the Military
			 Construction Authorization Act for Fiscal Year 2011 (division B of Public Law
			 111–383; 124 Stat. 4459), is amended—
						(1)in subsection
			 (c)(2), by striking fiscal year 2011 and inserting fiscal
			 year 2012; and
						(2)in subsection
			 (h)—
							(A)in paragraph (1),
			 by striking September 30, 2011 and inserting September
			 30, 2012; and
							(B)in paragraph (2),
			 by striking fiscal year 2012 and inserting fiscal year
			 2013.
							(b)Modification of
			 quarterly reporting requirementSubsection (g) of such section is
			 amended
						(1)by striking
			 Quarterly Reports
			 or in the subsection heading;
						(2)by striking
			 the report for a fiscal-year quarter under subsection (d) or;
			 and
						(3)by striking
			 report or.
						(c)Technical
			 amendmentSubsections (a) and (i) of such section are amended by
			 striking Combined Task Force-Horn of Africa each place it
			 appears and inserting Combined Joint Task Force-Horn of
			 Africa.
					
